 499324 NLRB No. 85NATIONAL STEEL & SHIPBUILDING CO.1The judge denied the Respondent™s motion to defer to the griev-ance-arbitration proceedings the complaint allegations that the Re-
spondent violated Sec. 8(a)(1) and/or 8(a)(3) by assessing discipli-
nary ‚‚points™™ to certain employees. The Respondent has excepted
to the judge™s ruling solely ‚‚in order to preserve its rights to argue
deferral should exceptions be filed by the General Counsel and/or
any of the Charging Party Unions to the dismissal of the discipline
allegations.™™ As no exceptions have been filed to the dismissal of
the discipline allegations, it is unnecessary to pass on the Respond-
ent™s exception to the denial of the motion to defer.2The judge found that on two occasions (in March 1993 and inSeptember 1993) the Respondent violated Sec. 8(a)(1) of the Act by
conveying to employees the impression that it was engaging in sur-
veillance of their protected concerted activities. We adopt the judge™s
finding of a violation in March 1993. We find it unnecessary to pass
on the question whether the Respondent also violated the Act in Sep-
tember 1993, because the finding of such an additional violation
would be cumulative and would not affect the Order.3We shall modify the judge™s recommended Order to comportwith the violations found, the remedy as modified infra, and with
our decision in Indian Hills Care Center, 321 NLRB 144 (1996).4We do not adopt the judge™s statement that the burden-of-proofscheme set forth in NLRB v. Burnup & Sims, 379 U.S. 21 (1964),is applicable in the context of surveillance allegations. We likewise
do not adopt the judge™s discussion regarding Holyoke VisitingNurses Assn., 313 NLRB 1040 (1994), as no exceptions were filedin that case to the judge™s surveillance findings. We further do not
adopt the judge™s statement that an employer™s subjective, honest be-
lief that unprotected conduct may occur constitutes solid justification
for recordation of protected activity. Rather, under the legal prin-
ciples we have recited, the employer must show that it had a reason-
able, objective basis for anticipating misconduct.5The record evidence is equivocal as to whether the union rallies,in fact, commenced in late February or early March 1993. This does
not affect the outcome in this proceeding, however. The record does
establish that it was the Unions™ rejection of the Respondent™s final
contract proposal on February 19, 1993, which effectively triggered
the gate 6 union rallies.National Steel and Shipbuilding Company andShopmen™s Local Union No. 627, affiliated with
the International Association of Bridge, Struc-
tural, and Ornamental Ironworkers, AFLŒCIO
and International Brotherhood of Electrical
Workers, Local Union 569, and AFLŒCIO and
Shipwrights, Boatbuilders & Helpers, Car-
penters, Local # 1300, affiliated with the
United Brotherhood of Carpenters and Joiners
of America, AFLŒCIO and International Asso-
ciation of Machinists and Aerospace Workers,
Local Lodge 389, District Lodge 50, AFLŒCIO.
Cases 21ŒCAŒ29275, 21ŒCAŒ29591, 21ŒCAŒ
29702, 21ŒCAŒ29283, 21ŒCAŒ29288, and 21Œ
CAŒ29367September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 22, 1996, Administrative Law Judge Timo-thy D. Nelson issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief to the Re-
spondent™s exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings,1findings,2and conclusions as further discussedbelow, and to adopt the recommended Order as modi-
fied and set forth in full below.31. The judge found that the Respondent violatedSection 8(a)(1) of the Act by engaging in surveillance
of the Unions™ rallies held outside of gate 6 between
approximately late February and the end of May 1993.
We agree with the judge™s finding, for the reasons set
forth by him, and for the additional reasons set forth
below.The judge correctly observed that the fundamentalprinciples governing employer surveillance of pro-
tected employee activity are set forth in F.W. Wool-
worth Co., 310 NLRB 1197 (1993). The Board inWoolworth reaffirmed the principle that an employer™smere observation of open, public union activity on or
near its property does not constitute unlawful surveil-
lance. Photographing and videotaping such activity
clearly constitute more than mere observation, how-
ever, because such pictorial recordkeeping tends to cre-
ate fear among employees of future reprisals. The
Board in Woolworth reaffirmed the principle thatphotographing in the mere belief that something might
happen does not justify the employer™s conduct when
balanced against the tendency of that conduct to inter-
fere with employees™ right to engage in concerted ac-
tivity. Id.; Flambeau Plastics Corp., 167 NLRB 735,743 (1967), enfd. 401 F.2d 128 (7th Cir. 1968), cert.
denied 393 U.S. 1019 (1969). Rather, the Board re-
quires an employer engaging in such photographing or
videotaping to demonstrate that it had a reasonable
basis to have anticipated misconduct by the employees.
‚‚[T]he Board may properly require a company to pro-
vide a solid justification for its resort to anticipatory
photographing.™™ NLRB v. Colonial Haven NursingHome, 542 F.2d 691, 701 (7th Cir. 1976). The inquiryis whether the photographing or videotaping has a rea-
sonable tendency to interfere with protected activity
under the circumstances in each case. Sunbelt Mfg.,Inc., 308 NLRB 780 fn. 3 (1992), affd. in part 996F.2d 305 (5th Cir. 1993).4We have carefully reviewed the record evidence ofall the circumstances surrounding the Respondent™s
videotaping of the union rallies held outside of gate 6
between approximately late February 19935and theend of May 1993. The record establishes that gate 6
is a main entrance to the Respondent™s shipyard,
through which most of the Respondent™s employeesŠ
bargaining unit and nonbargaining unit alikeŠenterVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00499Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The judge found that seven different Unions represent separatesegments of the Respondent™s approximately 2900 hourly paid work-ers.7The Respondent™s use of the existing building 15 security cam-eras, as well as the Respondent™s comprehensive security system as
it existed at the time the gate 6 union rallies began, are not alleged
to be unlawful.8Breece testified:Q: Could you see what was going on in the Gate 6 parking lot
from where you were stationed there in the guard shack.
A: Yes, I had a pretty good view.Wayne Bunt, a sergeant in the Respondent™s security department,likewise testified that all activity in the gate 6 parking lot was visi-
ble through the windows of the guard shack.9The judge noted that these cameras do not cover the immediategate 6 entry area, which is, however, directly visible to guards in
the guard shack.and exit the shipyard. The Unions6had often held ral-lies at gate 6 during strikes and labor disputes previous
to the instant dispute. The Respondent maintains a
guard shack located at the gate 6 entrance. The judge
found that these earlier gate 6 union rallies occurred
‚‚always within the sight and hearing range of the
main guard shack at the entrance.™™ Further, adjacent to
gate 6 is building 15, where the judge found that ‚‚two
video-only security cameras had always been mounted
and used to monitor the Gate 6 area and nearby park-
ing lot™™ as part of the Respondent™s regular security
system.7The gate 6 union rallies entailed union leaders usingelectronic bullhorns to make speeches and exhort
attendees and workers who were passing by to dem-
onstrate their solidarity. The judge found that a typical
example was the exhortation that union workers should
not enter the shipyard until 6:40 a.m., which is 5 min-
utes before the scheduled start of the morning shift,
and then should enter en masse shouting slogans such
as ‚‚it™s union time.™™ No party to this proceeding dis-
putes the judge™s characterization of the gate 6 union
rallies as ‚‚noisy-but-peaceful.™™At the commencement of the gate 6 union rallies inapproximately late February 1993, the Respondent™s
captain of security operations, Eugene Hutchins, posi-
tioned a tripod-mounted videocamera with audio capa-
bility atop the roof of building 15 in order to, as the
judge found, ‚‚conspicuously document the[] rallies.™™
The union rallies were uniformly held prior to the
morning shift change time. Hutchins testified that he
would operate the rooftop videocamera himself and
turn it on ‚‚about the time when they would start their
activities and then turn it off when they ended their ac-
tivities, which was usually about 6:15 to 6:40 [a.m.]™™
Hutchins™ activity from atop building 15 and the tri-
pod-mounted videocamera itself were plainly visible to
employees in the gate 6 area. Hutchins™ continuous
videotaping of every gate 6 union rally is alleged to
constitute unlawful surveillance, and the judge found
merit in this complaint allegation. There is no dispute
that the gate 6 union rallies constituted protected, con-
certed activity under Section 7 of the Act.The record evidence establishes that the gate 6 unionrallies during the instant labor dispute were held in full
view of the guard shack at gate 6. The Respondent™s
manager of industrial relations, Carl Hinrichson, testi-
fied that the union rallies were held in ‚‚full view of
the guards.™™ The record further establishes that there
were three or four security guards on regular duty atthe gate 6 guard shack at the morning shift changetime when the union rallies occurred. In addition,
Elwood ‚‚Woody™™ Breece, an hourly employment sys-
tem manager in the Respondent™s industrial relations
department, testified that he was stationed in the gate
6 guard shack, according to instructions by Hinrichson,
every morning after the union rallies began in order to
observe the union activity at gate 6.8Breece testified that Hinrichson instructed him toobserve what was going on, and that if there was any
type of violence, disruption, or harassment, he was to
film it. Breece testified that he had a videocamera in
his possession for this purpose, which he sometimes
carried, or kept on the desk or counter in the guard
shack, but that he never observed any violence or mis-
conduct in fact occurring, and that he therefore never
used the videocamera to record any activity. Breece
further testified that after ‚‚a couple of weeks™™ of ob-
servation he reported to Hinrichson that ‚‚nothing was
going on™™ at the union rallies, and that he was then
directed to cease his videotape post at the gate 6 guard
shack.Captain of Security Hutchins nevertheless continuedthereafter to operate the tripod-mounted videocamera
from atop building 15 to record every gate 6 union
rally. The Respondent does not dispute the judge™s
finding that ‚‚as time wore on, and nothing appeared
to be happening at these rallies of any particular secu-
rity concern to [the Respondent], Hutchins eventually
just left the equipment standing on the roof, where it
was timed to go on and off at prescribed intervals as-
sociated with shift-change times.™™ The Respondent
kept the tapes of these recorded rallies. Hutchins testi-
fied that he ceased videotaping in June 1993.Two important points emerge from this record evi-dence. First, the record evidence does not support the
Respondent™s contention that security concerns justi-
fied the videotaping of union activities outside gate 6.
There is no dispute that the gate 6 union rallies were
held in full view of the manned gate 6 guard shack.
The Respondent had equipped personnel assigned to
the guard shack with a videocamera to record any mis-
conduct that might occur. Further, the Respondent em-
phasizes in its brief that the two permanent video secu-
rity cameras atop building 15 which scan the gate 6
area and nearby parking lot have a recording capabil-
ity, as we discuss infra.9Under these circumstances,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00500Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 501NATIONAL STEEL & SHIPBUILDING CO.10The Respondent does not contend that any contractual require-ment with the U.S. Navy bound it to place the tripod-mounted
videocamera atop building 15 to record the gate 6 union rallies.11The record evidence also does not support the Respondent™s as-sertion in its brief that Hutchins™ continuous rooftop videotaping was
necessary because ‚‚[a]ll too often, unlawful or unprotected conduct
occurs instantaneously, with no warning, and is over within a matter
of seconds.™™ We note that the Respondent™s other security measures
provided it with the capability to record even abruptly occurring
events, indeed that was the very purpose for which the Respondent
stationed Woody Breece at the gate 6 guard shack.12The Respondent describes the following conduct: union flyerswarned of a strike on February 22 ‚‚or any day after™™ and promoted
union solidarity by endorsing ‚‚work-to-rule, strikes, in-plant solidar-
ity activities, and other forms of resistance calculated to cause
enough economic damage to make a concession-demanding company
reconsider™™; a union flyer warned that ‚‚shark repellent was com-
ing™™; shop stewards held special meetings with employees through-
out the yard; the company was forced to implement new rules about
the unauthorized use of whistles in the shipyard; some 500 employ-
ees engaged in a sickout; employees started failing to show up for
weekend overtime work they had agreed to work; the Unions
marched on and demonstrated at the residence of the Respondent™s
president; the Unions wrote the U.S. Navy indicating they were
working without a contract and might strike at any time; about 50
to 70 employees returned to work late after lunch on March 17 after
attending a union meeting within the shipyard, and 1 employee was
suspended; 10 electricians walked off the job and were suspended
for 3 workdays; rumors of strikes, partial strikes, and walkouts after
lunch were circulated almost daily; and the Unions held three 1-day
strikes on April 29, May 17, and June 23, 1993.13The General Counsel stipulated that the Unions™ 1-day strikesoccurring on April 29, May 17, and June 23, 1993, were not pro-
tected under the Act because they were ‚‚intermittent strikes.™™ The
judge found that the work stoppage after lunch on March 17, 1993,
involving approximately 50 or more workers was likewise not pro-
tected.we reject the respondent™s contention that operating thetripod-mounted videocamera atop building 15 to con-
tinuously record each gate 6 union rally for approxi-mately 3 months was necessary to achieve any legiti-
mate security objective. Rather, the evidence supports
the conclusion that the Respondent™s policy of provid-
ing video equipment to personnel at the gate 6 guard
shack, who had an unimpeded view of the union ral-
lies, as well as the Respondent™s permanent security
camera system which is not alleged to be unlawful,
were adequate to deal with any legitimate security con-
cerns at gate 6. In so finding, we recognize that an em-
ployer has the right to maintain security measures nec-
essary to the furtherance of legitimate business inter-
ests during the course of union activity. See Parsip-pany Hotel Management v. NLRB, 99 F.3d 413, 420(D.C. Cir. 1996). We have also taken into account that
the Respondent™s primary customer, the United States
Navy, imposes certain contractual security require-
ments on the Respondent.10The Board is mindful inthis case, as in every case, of the Supreme Court™s in-
struction to ‚‚appraise carefully the interests of both
sides of any labor-management controversy[.]™™ NLRBv. United Steelworkers (Nutone, Inc.), 357 U.S. 357,362Œ363 (1958). The record, however, simply does not
support the Respondent™s argument that the judge™s un-
fair labor practice finding did not adequately take into
account legitimate security concerns at gate 6.11Second, the evidence establishes that the Respondentitself recognized, after observing the gate 6 union ral-
lies for a couple of weeks, that no violence or other
misconduct was occurring which warranted the
videotaping of the rallies. Breece unequivocally testi-
fied that he never witnessed any misconduct at gate 6
and thus never had occasion to record any of the union
rallies. The Respondent accepted Breece™s report that
‚‚nothing was going on™™ at the union rallies, and thus
no longer stationed him at the gate 6 guard shack for
videotaping. By its own actions, the Respondent thus
demonstrated that it did not believe that violence or
other misconduct would occur at the gate 6 union ral-
lies, yet it continued to videotape every rally. These
facts provide substantial evidence establishing that the
Respondent engaged in surveillance of protected activ-
ity without ‚‚solid justification™™ in violation of the
Act.In contending otherwise, the Respondent cites firstto evidence of events occurring immediately before
and after the Unions™ rejection of the Respondent™s
final contract proposal on February 19, 1993, which ef-
fectively triggered the gate 6 union rallies.We have carefully considered all of the relevant evi-dence and have set forth below the entire list of events
as described by the Respondent itself in its brief in
support of exceptions.12The Respondent asserts, andthere is no dispute, that the union conduct commencing
around February 19, 1993, was part of the Unions™
‚‚Inside Game™™ strategy. The judge found that the
‚‚Inside Game™™ is a union strategy in which employ-
ees, in lieu of striking, remain on the job and take
measures inside the employer™s facility designed to put
economic pressure on the employer to change its posi-
tion at the bargaining table. The record evidence estab-
lishes that the Respondent was fully aware of the
Unions™ ‚‚Inside Game™™ strategy. The judge found that
the strategy succeeded in harassing and confusing the
Respondent, and that the Unions during the ‚‚Inside
Game™™ engaged in both protected conduct and certainunprotected conduct.13Nevertheless, none of the con-duct described as part of the ‚‚Inside Game,™™ even as
recited by the Respondent, took place at the gate 6
union rallies. As the judge observed, the methods of
the ‚‚Inside Game™™ involved actions occurring within
the Respondent™s shipyard: work stoppages, slow-
downs, and the like. We accordingly agree with the
judge that union activity within the shipyard during
working hours did not provide solid justification for
the Respondent to have reasonably anticipated mis-
conduct outside the shipyard at gate 6 during peacefulVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00501Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14This evidence is fully set forth in the judge™s decision. Thejudge also fully detailed that the strike that ended when the parties
reached their 1981Œ1984 agreement was preceded by a series of acts
of violence or misconduct in the spring and summer of 1980, while
predecessor labor agreements containing no-strike clauses were still
in effect. We note that in sec. IV,E 3, second paragraph of the
judge™s decision, the judge inadvertently referred to union conduct
which occurred in July 1980 as having occurred in July 1990.15We have carefully considered the Respondent™s argument thatthe 1-day unprotected ‚‚intermittent strikes™™ occurring on April 29,
May 17, and June 23, 1993, provided justification for its video-
taping. There is no record evidence, however, that those events were
accompanied by any misconduct at the peaceful gate 6 rallies. In-
deed, the Respondent™s own actions contradict its assertion that these
events led the Respondent to reasonably anticipate misconduct at
gate 6. The Respondent ceased videotaping at the end of May, and
did not resume after the June 23 1-day strike, thus establishing that
the Respondent did not in fact reasonably anticipate misconduct at
gate 6 based on that event. Likewise, the April 29 and May 17
strikes did not alter the Respondent™s assessment that ‚‚nothing was
going on™™ at gate 6, its discontinuation of Breece™s gate 6 videotape
post, and Hutchins™ personal videotaping of the gate 6 rallies.We acknowledge that there is evidence of serious misconduct pre-ceding the strike in 1981. We find, however, that such evidence con-
cerning events occurring 12 years earlier does not outweigh the
much more recent evidence that no misconduct occurred during the
gate 6 union rallies conducted for 11 months during the 1987Œ1988
‚‚Inside Game.™™union rallies conducted prior to working hours at themorning shift change time.Second, the Respondent cites evidence establishingthat acts of union violence or misconduct have oc-
curred during each strike that has taken place at the
shipyard since 1980, including during an October 1992
strike.14We have carefully considered this evidence, inlight of the fact that the instant dispute involved the
‚‚Inside Game™™ strategy, rather than a strike.The record evidence establishes that the August1988 strike followed an 11-month contract hiatus dur-
ing which the Unions conductedŠas in this caseŠan
‚‚Inside Game™™ while employees remained on the job.
Captain of Security Hutchins testified that the Union
held gate 6 rallies virtually every day during the entire
11-month period in 1987Œ1988 during which the
Unions were pursuing this strategy. Significantly, there
is no evidence that any misconduct occurred at the
gate 6 rallies conducted during the 1987Œ1988 ‚‚Inside
Game™™ period, nor is there evidence that the Respond-
ent reasonably anticipated that any such conduct would
occur.We find that this record evidence supports thejudge™s conclusion that the history of violence or mis-
conduct associated primarily with strikes at the Re-
spondent™s facility did not justify the Respondent™s
surveillance of peaceful union rallies conducted during
nonstrike periods. In the instant case, the Unions de-
cided, as they did during an 11-month period in 1987Œ
1988, not to strike, but to pursue an ‚‚Inside Game.™™
The gate 6 union rallies held during the 1987Œ1988
‚‚Inside Game™™ were uneventful, and the Respondent
failed to establish that it had a reasonable basis to an-
ticipate that the gate 6 union rallies conducted during
the 1993 ‚‚Inside Game™™ would differ in any material
respect. The judge thus appropriately observed that
strikes ‚‚carry the potential for hostile confrontations
between strikers and nonstrikers or replacements, or
between strikers and others seeking to do normal busi-
ness with the struck enterprise. Here, that potential waslacking; the Unions had decided in late February
[1993] to have their members stay on the job while the
contract struggle continued.™™ The record evidence
fully supports the judge™s finding that ‚‚there is no evi-
dence of employee misconduct during the rallies, nor
any evidence that [the Respondent] honestly believed
that there was misconduct going on during the rallies,
much less any evidence that [the Respondent] plannedto go to the police or to a court for relief against anysuch perceived misconduct.™™15The Respondent finally argues that its continuousvideotaping of the protected union rallies cannot be
deemed to have a reasonable tendency to interfere with
employee participation in the protected rallies, in light
of the judge™s finding that certain employees and union
officials who engaged in the gate 6 rallies seemed
‚‚bluffly indifferent™™ to the videotaping and shouted
‚‚messages™™ intended to reach the Respondent™s presi-
dent Vortmann, who the judge found was ‚‚presumed
to be an avid viewer of Hutchins™ tapes.™™ The record
evidence shows that out of approximately 2900 union-ized workers employed in 1993, the gate 6 union ral-
lies rarely had more than 100 attendees, if that many.
We agree with the judge that the Respondent™s con-
spicuous videotaping of the protected gate 6 union ral-
lies warrants a finding that such continuous surveil-
lance has a reasonable tendency to interfere with par-
ticipation in the protected rallies by the overwhelming
majority of workers other than the ‚‚handful of stal-
warts who participated in the rallies despite such re-
cording.™™ The record evidence warrants the inference
that employees who did not wish to be permanently
identified on the Respondent™s videotapes as union
‚‚stalwarts™™ would reasonably refrain from taking part
in the gate 6 union rallies. The Respondent™s assertion
that its videotaping of union related activity at the
shipyard has not resulted in retaliation against employ-
ees does not alone mitigate the reasonable tendency of
the Respondent™s continuous videotaping of protected
activity to interfere with or restrain employeesŠwho
enjoyed no guarantee that direct or indirect reprisal or
other stigma would not ensueŠfrom participation in
that protected activity.For all these reasons, we find that the Respondentengaged in unlawful surveillance of the Unions™ pro-
tected rallies held outside of gate 6 during the spring
of 1993.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00502Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 503NATIONAL STEEL & SHIPBUILDING CO.16Hutchins noted that the camera at the ‚‚zoo gate™™ did have atwo-way microphone so that a person wanting to enter that gate
could push a button and speak with security personnel.17The Respondent notes in its exceptions that, contrary to thejudge™s finding, it did not ultimately install the microphone at the
Digi-Dot sign.18Jim Clark testified as follows:Q: I guess my question is [the contractor] tells you [the micro-
phones] won™t work up on the digidot sign and they won™t work
at the top of the wall either, my question, work for what pur-
poses? What were they supposed to pick up?
A: I don™t know what the purpose of it was. I was just asked
to put in the system that had sound and was a good quality
sound and video. For the purposes, I really don™t know.
Q: Well, they [the contractors] say it is not going to work up
there?
A: Right.
Q: It is not going to work at the digidot and it is not going to
work at the top of the wall. Don™t you expect that they would
have some idea as to what the working purpose was before they
would say it is not going to work?
A: I think the implied understanding was that you would be able
to pick up some conversations, you would be able to pick up
the area conversations within the area [sic].2. We agree with the judge™s finding that the Re-spondent™s installation in late October 1993 of an addi-
tional, permanent security camera with a microphone
attachment atop building 15 violated Section 8(a)(1) of
the Act.In October 1993, the Respondent™s regular securitysystem included closed circuit television security cam-
eras at nine locations in and about the Respondent™s
shipyard, including the two existing security cameras
atop building 15 which scanned the gate 6 area. Cap-
tain of Security Hutchins testified that none of these
security cameras had a microphone or any audio capa-
bility.16In late October 1993, however, the Respondent in-stalled an additional, permanent security camera atop
building 15. This new camera had a boom microphone
attached to it. The boom microphone was plainly visi-
ble to individuals in the gate 6 area. By letter to the
Respondent dated October 28, 1993, the Unions stated
that it was ‚‚completely intolerable™™ that a ‚‚huge Di-rectional Mike™™ had been installed ‚‚next to the new
camera that points at every worker who is being
viewed at the peaceful meetings,™™ and that ‚‚workers
have pointed out that out of all the [Respondent™s] se-
curity cameras, this is the only one with an audio set
up.™™ The Unions requested that the Respondent re-
move the microphone.The boom microphone was removed by the Re-spondent at some point in late 1993. Hutchins there-
after instructed Jim Clark, general foreman in the Re-
spondent™s maintenance department, to arrange with a
private contractor to install a microphone to be mount-
ed on the framework of a ‚‚Digi-Dot™™ temperature dis-
play sign, which is located at a higher elevation than
the position of the disputed new camera atop building
15. Clark informed Hutchins, however, that the con-
tractor had advised that the microphone ‚‚wouldn™t
work there. It was going to have to be lower to the
ground.™™ Thereafter, on about February 1, 1994, the
Respondent™s contractor installed a new microphone
which was concealed within a small electrical junction
box halfway down an ivy-covered wall on the street
side of building 15, near gate 6. The new microphone
system was connected by wiring inside a green-painted
conduit back to the new camera on the roof of building
15. The Respondent removed that microphone after
union officials noticed the microphone and made a
protest to manager of industrial relations, Hinrichson,
during a bargaining session on February 11, 1994.The record evidence confirms the judge™s findingthat the unprecedented microphone feature establishes
the Respondent™s wish to listen in on things being said
during gate 6 union rallies. The judge cited Hutchins™testimony that placement of the microphone on theDigi-Dot sign was deemed unsatisfactory, because the
sign was positioned so high that ambient street noise
‚‚eliminated being able to hear anything or pick up
specific information or communications that we were
trying to pick up.™™ Having concluded that its planned
placement of the microphone at the Digi-Dot sign was
inadequate,17the Respondent instead installed themicrophone within the electrical junction box halfway
down the ivy-covered wall on building 15, near gate
6. Hutchins testified that this final location of the
microphone was according to the contractor™s instruc-
tion that the microphone ‚‚would have to be down
about halfway on the wall in order to be useable.™™ Jim
Clark testified that the purpose of the microphone was
‚‚to pick up some conversations, you would be able to
pick up the area conversations within the area [sic].™™18The express testimony of the Respondent™s officials re-
sponsible for installation of the microphone, and their
extensive efforts to secure the most effective location
for audio surveillance, establish that the microphone
attachment to the new videocamera atop building 15
was designed to have an audio capability to ‚‚pick up
specific information or communications™™ from the
union rallies at gate 6.The Respondent does not contend in its exceptionsthat the placement of the new videocamera with micro-
phone attachment in late October 1993 was justified
because it reasonably anticipated misconduct by em-
ployees at the gate 6 union rallies. Indeed, Captain of
Security Hutchins had stopped videotaping the gate 6
union rallies in June 1993, and he further testified that
no specific instance occurred in October 1993 to cause
the installation of the new camera with microphone at-
tachment. Manager of industrial relations Hinrichson
likewise testified that he told Fred Hallet, the Respond-
ent™s vice president and chief financial officer, in mid-
October 1993 that he did not object to the new cameraVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00503Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19We note that Hutchins testified that while the new building 15camera was installed in late October 1993, the new parking lot cam-
eras were not installed until the first part of 199420The Respondent in its exceptions further defends its conduct byasserting that no employees were aware of the presence of the
microphone it installed on the wall of building 15. (The Respondent
does not dispute that the boom microphone attachment was plainly
visible to employees.) Union officials Godinez and Archer, however,
testified that they were among a group of employees debating
whether the electrical junction box contained a microphone, and that
they questioned an electrician working on the box, who told them
it contained a microphone. Godinez thereafter protested the micro-
phone in a bargaining session with the Respondent. In any event, it
has long been held that surveillance may be unlawful regardless of
whether the employees knew of it. NLRB v. Grower-Shipper Vegeta-ble Assn., 122 F.2d 368, 376 (9th Cir. 1941); Bethlehem Steel Co.v. NLRB, 120 F.2d 641, 647 (D.C. Cir. 1941).but that ‚‚I don™t think we ought to be taping these lit-tle Gate [6] rallies that are occurring™™ because ‚‚it ap-
peared that things were calming down, and I didn™t see
any reason to tape.™™Rather, the Respondent argues in its exceptions thatthe installation of the additional camera on building 15
with its microphone attachment was lawful, because it
was installed as part of an ongoing upgrade of its secu-
rity system. We find this defense to be without merit.
Our careful review of the record reveals no evidence
establishing the existence of any security upgrade pro-
gram which contemplated the installation of a micro-
phone-equipped videocamera atop building 15.The Respondent cites two security upgrade plans:(1) an Authority for Expenditure (AFE) proposed by
Captain of Security Hutchins in early 1990; and (2) se-
curity requirements set forth by the U.S. Navy in order
for the Respondent to secure a contract to overhaul the
U.S.S. Harry Hill.Hutchins specifically testified that the security up-grade program set forth in the AFE was to replace ex-isting videocameras at their same location withvideocameras of upgraded capabilities; the AFE did
not include the installation of any additional
videocameras at any location. The AFE submitted by
Hutchins in early 1990 requests ‚‚closed-circuit tele-
vision Component parts to replace equipment now inservice that is nearing life expectancy....Theseunits have been in operation in excess of the 10 year
life expectancy. The units are beginning to have an ex-
cessive down time due to worn out parts or compo-
nents are deteriorating [sic] from the continuous expo-
sure to the weather.™™ (Emphasis added.) As Hutchins
testified:Q: The camera that you ultimately put up onthe northwest corner of building 15 was not part
of this upgrading cycle, was it?A: No, it was not.Further, nothing in the bid requirements for the U.S.S.Harry Hill overhaul requires audio surveillance. Rath-
er, those requirements set forth that security must be
provided for a fenced parking facility by one of several
means, including: ‚‚provide electronic video surveil-
lance capable of sighting all parked vehicles, with trav-
el response time of not more than 5 minutes by a secu-
rity guard to the parking facility[.]™™ There is no men-
tion whatsoever of audio surveillance capability. In-
deed, when Hutchins was asked whether the new
building 15 camera was ‚‚put into place in order to
conform to Navy specs,™™ he testified ‚‚No.™™The first mention in the record evidence of the in-stallation of the new videocamera on building 15 oc-
curred in mid-October 1993 in a meeting with Man-
ager of Industrial Relations Hinrichson, Vice President
Hallet, and Personnel Director Tom Fawcett. The Re-spondent argues that in addition to the new building 15videocamera with microphone attachment, the Re-
spondent™s upgrade at that time also included the in-
stallation of two security videocameras in the em-
ployee parking lots across from gate 6.19The Re-spondent asserts that the purpose of the installation of
the new building 15 videocamera and the subsequent
installation of the parking lot videocameras was to
monitor criminal activity in the area of the gate 6 park-
ing lots and a nearby trolley stop. The record evidence
establishes that thefts and/or vandalism, and a mug-
ging, had occurred in the area of the gate 6 parking
lots.The Respondent in its exceptions does not advanceany argument, however, that an audio capability was
necessaryŠor even desirableŠto monitor criminal ac-
tivity in the gate 6 area parking lots. Nor does the Re-
spondent offer any explanation why the two new
video-only security cameras installed in the parking
lots in early 1994 do not have audio capability, but the
microphone attachment to the newly installed building
15 camera was nevertheless required for security pur-
poses. Indeed, the record shows that the Respondent
ultimately installed a total of six permanent security
cameras to monitor the parking lots, none of which
have a microphone attachment. It is undisputed that the
Respondent™s comprehensive security system at over
nine locations is video-only, and does not have a
microphone or any audio capability. The Respondent
has presented no credible evidence to support its de-
fense that the microphone attachment to the new build-
ing 15 videocamera was installed to monitor criminal
activity.20We do not adopt, however, the judge™s finding thatthe new building 15 videocamera was unlawful be-
cause, in addition to its unprecedented audio capabil-
ity, it had the capability to record, rather than simply
display, images that are monitored by security guards
via closed circuit television. On the basis of an erro-
neous finding that none of the Respondent™s cameras
in its security systemŠother than the newly installedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00504Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 505NATIONAL STEEL & SHIPBUILDING CO.21We note that Hutchins testified that while the boom microphoneis not currently in use, the building 15 camera still maintains a
mounting bracket for the microphone, and that it is still capable of
being hooked up.22If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™building 15 cameraŠhave such a capability to record,the judge recommended in his Order that the Respond-
ent permanently disable the recording feature of the
building 15 video camera. Captain of Security Hutch-
ins testified, however, and the General Counsel con-
cedes, that all of the Respondent™s cameras in its secu-
rity system in fact have the capability to record, if so
activated by a security guard monitoring the video dis-
plays from the security cameras. We shall accordingly
modify the judge™s recommended Order to require only
that the Respondent permanently disable the audio ca-
pability of the building 15 camera to make an audio
record of employees engaged within its scanning range
in activities protected by Section 7 of the Act.21ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, National Steel and Shipbuilding Com-
pany, San Diego, California, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Using videocameras or other image or soundcapturing devices for the purpose of monitoring and/or
recording employees engaged in concerted activities
protected by Section 7 of the Act, without proper jus-
tification.(b) Conveying to employees the impression that it isengaging in surveillance of their protected concerted
activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Destroy any copies in its possession of video oraudio tape records of union rallies conducted at gate
6 between approximately February 17, 1993, and the
indefinite point later in the spring of 1993 when it
ceased to record such rallies.(b) Permanently disable the ability of the surveil-lance camera first mounted in late October 1993 on
building 15 to make an audio record of employees en-
gaged within its scanning range in concerted activities
protected by Section 7.(c) Within 14 days after service by the Region, postat its place of business in San Diego, California, copies
of the attached notice marked ‚‚Appendix.™™22Copiesof the notice, on forms provided by the Regional Di-rector for Region 21, after being signed by the Re-
spondent™s authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to insure
that the notices are not altered, defaced, or covered by
any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone
out of business or closed the facility involved in these
proceedings, the Respondent shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 19, 1993.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
use videocameras or other image orsound capturing devices for the purpose of monitoring
and/or recording employees engaged in concerted ac-
tivities protected by Section 7 of the Act, without
proper justification.WEWILLNOT
convey to employees the impressionthat we are engaging in surveillance of their protected
concerted activities.We will not in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed you by Section 7 of the Act.WEWILL
destroy any copies in our possession ofvideo or audio tape records of union rallies conductedat gate 6 between approximately February 17, 1993,
and the indefinite point later in the spring of 1993
when we ceased to record such rallies.WEWILL
permanently disable the ability of the sur-veillance camera first mounted in late October 1993 on
building 15 to make an audio record of employees en-
gaged within its scanning range in concerted activities
protected by Section 7.NATIONALSTEELAND
SHIPBUILDINGCOMPANYVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00505Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates below are in 1993 unless I say otherwise.2In many cases the Charging Party Unions amended these dock-eted charges during or at the end of the period each was under in-
vestigation by the Regional Director. The trial record also shows, but
not systematically, that in the same March through October period,
the Charging Party Unions filed other charges against NASSCO
which were either withdrawn or dismissed as nonmeritorious, includ-
ing several relating to behavior by NASSCO which is incidentally
described in this decision.3Sec. 8(a)(1) makes it unlawful for an employer to ‚‚interferewith, restrain, or coerce employees in the exercise of the rights guar-
anteed in Section 7.™™4Subject to certain provisos not relevant to these cases, Sec.8(a)(3) makes it unlawful for an employer to ‚‚discriminat[e] in re-
gard to hire or tenure of employment or any term or condition of
employment to encourage or discourage membership in any labor or-
ganization.™™5Sec. 8(b)(1)(A) makes it unlawful for a labor organization to‚‚restrain or coerce ... employees in the exercise of the rights guar-

anteed in Section 7.™™6Notwithstanding this, the captions on the official trial transcriptvolumes and the bound exhibits have continued, erroneously, to in-
clude Case 21ŒCBŒ11554 in the list of the cases that were tried and
submitted for decision.7NASSCO further admits, and I find, that as a corporation it oper-ates a shipyard in San Diego, California, that it annually buys more
than $50,000 worth of materials directly from suppliers outside Cali-
fornia and performs more than $50,000 worth of work for the United
States Navy, and that its operations have a substantial impact on the
national defense of the United States.Robert R. Petering, Esq., for the General Counsel.William C. Wright and Theodore R. Scott, Esqs. (Littler,Mendelson, Fastiff, Tichy & Mathiason), of San Diego,California, for the Respondent, NASSCO.Robert Godinez, Business Representative, of San Diego, Cali-fornia, for the Charging Party, Ironworkers Local 627.Peter Zschiesche, Business Representative, of San Diego,California, for the Charging Party, Machinists Local Lodge
389.James Archer, Asst. Business Manager, of San Diego, Cali-fornia, for the Charging Party, IBEW Local 569.Mario Real, Business Representative, of Chula Vista, Califor-nia, for the Charging Party, Carpenters Local 1300.DECISIONSTATEMENTOFTHE
CASETIMOTHYD. NELSON, Administrative Law Judge. TheGeneral Counsel of the National Labor Relations Board, act-
ing through the Regional Director for Region 21, brought
these consolidated unfair labor practice prosecutions against
National Steel and Shipbuilding Company (NASSCO), and I
heard the trial of the cases in San Diego, California, on Au-
gust 16Œ19 and October 24Œ28, 1994. Most of the material
events occurred during a period in 19931when NASSCO andthe seven unions who represent NASSCO™s shipyard workers
were locked in a protracted bargaining contest over terms for
new labor agreements, a dispute that remained unresolved
when the trial record closed. The prosecutions as they are
currently focused emerged from the following casehandling
developments:On various dates between mid-March and late October,each of the four Local Unions fully-named in the case cap-
tion (Ironworkers, Electrical Workers, Carpenters, and Ma-
chinists) filed at least one of the unfair labor practice charges
against NASSCO whose docket numbers appear in the case
caption.2Also, on May 19, an individual named Mai Chufiled a separate charge against the Ironworkers, in Case 21Œ
CBŒ11554. On December 28, the Regional Director issued a‚‚Second Order Consolidating Cases, Amended Consolidated
Amended Complaint and Notice of Hearing.™™ This complaint
named both NASSCO and the Ironworkers as respondent
parties, and alleged that each respondent had unlawfully re-
strained or coerced employees in the exercise of rights pro-
tected by Section 7 of the National Labor Relations Act,
which declares pertinently,Employees shall have the right to self-organization,to form, join, or assist labor organizations, to bargain
collectively through representatives of their own choos-
ing, and to engage in other concerted activities for the
purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain fromany or all such activities.More specifically, the December 28 complaint alleged incertain counts that NASSCO violated Section 8(a)(1) of the
Act3when, during various periods in and after early March,its agents used still cameras and video and audio recording
equipment to conduct ‚‚surveillance™™ of employees engaged
on its premises in activities protected by Section 7, and
when, on September 16, certain NASSCO agents stood by
and observed a lunchtime rally within the shipyard called by
the Unions. In other counts, the complaint alleged that
NASSCO violated Section 8(a)(1) and/or Section 8(a)(3)4byassessing ‚‚attendance points™™ against certain employees who
participated in two such allegedly protected activitiesŠthe
job actions of March 17 and 19, infraŠand by imposing fur-
ther discipline on two participants in the March 17 action,
and on all the 10 electricians who participated in the March
19 action. In still other counts, the complaint alleged that
NASSCO violated Section 8(a)(1) when it ‚‚threatened™™ itsemployees in a ‚‚letter™™ dated March 19, that they could be
disciplined if they were to engage in activities similar to their
March 17 action, and when one or more supervisory agents
of NASSCO made similar threats in conversations with cer-
tain individual employees.In yet other counts, the December 28 complaint separatelycharged the Ironworkers with violating Section 8(b)(1)(A) of
the Act5by threatening employees with internal union dis-cipline for refusing to participate in a 1-day strike on May
17, which strike, according to the complaint, ‚‚was part of
a pattern of intermittent work stoppages unprotected by Sec-
tion 7[.]™™ However, shortly before this trial opened, the Re-
gional Director reached a settlement with the Ironworkers,
and thus issued an order on August 12, 1994, severing Case
21ŒCBŒ11554 from the complaint and withdrawing the
counts against the Ironworkers.6NASSCO™s Position on the MeritsNASSCO admits, and I find, that it is and has been at allmaterial times an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.7NASSCOalso effectively admits that it did most of the things the De-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00506Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 507NATIONAL STEEL & SHIPBUILDING CO.8Candid and helpful briefs were submitted by the General Counsel(46 pages) and by counsel for NASSCO (200 pages) on or before
the extended deadline of January 17, 1995.9Considerations of witness demeanor will affect only a smallnumber of my findings and characterizations. Unless I note other-
wise, all factual details narrated in succeeding sections are undis-
puted.cember 28 complaint attacks, although it quarrels in most in-stances with the conclusionary adjectives and verbs used in
that complaint to characterize its own actions or those of the
workers against whom it allegedly acted unlawfully. In any
case, NASSCO denies that it did anything unlawful, and its
most fundamental defense to all counts in the complaint is
that its complained-of actions were legally privileged reac-
tions to union-induced activities by employees, or threats
thereof, that do not enjoy Section 7™s protectionsŠmost no-
tably, intermittent striking or ‚‚partial-strike™™ job disruptions
staged or threatened by the Unions to put pressure on
NASSCO at the bargaining table, all as part of a strategy
known to the Unions as the ‚‚Inside Game.™™NASSCO™s Renewed Motion to Defer: DeniedThere is no dispute that in late February, following monthsof bargaining and the seven Unions™ recent rejection of
NASSCO™s ‚‚last offer,™™ NASSCO implemented the terms of
that offer, announcing in the process that it would honor the
grievance-arbitration scheme comprehended within that offer.
On brief, NASSCO has renewed a motion to defer these pro-
ceedings, effectively a motion asking me to order the Charg-
ing Parties to submit the issues underlying these cases to the
grievance-arbitration procedure apparently available under
NASSCO™s implemented last offer, and to defer any prosecu-
tion of these cases pending such a submission. I denied this
motion at the outset of the trial. I reaffirm that ruling, for
substantially the same reasons, as amplified below:Without deciding whether any of the statutory issues inthis case are ‚‚susceptible™™ of, or are ‚‚eminently suitable™™
for, resolution in the grievance-arbitration forum, or whether
the more expansive, prearbitration deferral criteria introduced
by the Board in United Technologies Corp., 268 NLRB 557(1984), might be satisfied in other respects, I find it fatal to
NASSCO™s deferral motion that there is no showing that any
of the Charging Party Unions have agreed to submit any
such issues to the grievance-arbitration forum. Thus, wherethere is no identifiable ‚‚bargain™™ to which the Board might
‚‚hold™™ the Charging Party Unions, we lack the necessary
element invoked by the United Technologies majority to ra-tionalize its broadened policy of ‚‚holding the parties to their
bargain by directing them to avoid substituting the Board™s
processes for their own mutually agreed-on method for dis-
pute resolution™™ (id. at 558, characterizing the rationale of
Collyer Insulated Wire, 192 NLRB 837 (1971)), and of ‚‚ad-juring the parties to seek resolution of their dispute under the
provisions of their own contract[.]™™ Id. at 559, quoting Na-tional Radio Co., 198 NLRB 527 (1972).Arguing against this reasoning on brief, NASSCO main-tains that the Board has the power to adjure the Charging
Parties here to submit the disputes underlying these cases to
its ‚‚available™™ grievance-arbitration scheme even in the ab-
sence of the Charging Parties™ agreement to use that forum
to resolve disputes like those presented here. And in support
of this proposition, NASSCO calls my attention to August A.Busch & Co., 309 NLRB 714 (1992), a case, I concede,which invites just such an interpretation. Thus, in Busch, theBoard, applying United Technologies, supra, did indeed holdthat even though the parties™ contract only provided that
‚‚[t]he Union ... 
shall have the right™™ to submit disputesto the grievance-arbitration scheme provided in the contract,
this was no bar to deferral. Id. at 716, discussing authorities.Rather, the Board declared, ‚‚So long as an adequate contrac-tual grievance procedure culminating in arbitration is avail-able to the party seeking a Board adjudication and the otherCollyer criteria are met, the policies underlying Collyercounsel against allowing the complaining party to avoid
using that procedure.™™ Ibid (emphasis in original text).I note, however, that, unlike this case, Busch involved par-ties who were already bound to a current labor agreement
containing grievance-arbitration machinery, i.e., they had a
‚‚contractual grievance procedure.™™ And the Board itself ap-
parently saw this as critical, for it was because the parties
had an ‚‚existing contract™™ in Busch that the Board distin-guished Arizona Portland Cement Co., 281 NLRB 304 fn. 2(1986), the case the administrative law judge had relied on
to deny the Employer™s deferral motion. Thus, regarding Ari-zona Portland Cement, the Board said in Busch: ‚‚In thatcase the Board declined to defer, not because of the absence
of binding language in a grievance-arbitration clause, but be-
cause of the absence of an existing contract.™™ Supra at 715.Considering this, I judge that the holding in Busch cannotplausibly be extended to situations like this one, where an
employer, in the absence of a current labor agreement, has
unilaterally made ‚‚available™™ a grievance-arbitration mecha-
nism for resolving disputes. For to so extend the Busch hold-ing would inevitably collide not just with the central ration-
ales of Collyer and United Technologies, supra (by deferring,the Board is merely ‚‚holding the parties to their bargain™™),
but with the Board™s and the Supreme Court™s consistent
teachings that the Board cannot compel (or ‚‚adjure™™) parties
to a bargaining relationship, absent their agreement, to sub-
mit disputes to arbitration. See, e.g., Hilton-Davis ChemicalCo., 185 NLRB 241, 242 (1970), citing United Steelworkersof America v. Warrior & Gulf Navigation Co., 363 U.S. 574,582 (1960). (‚‚Arbitration is a matter of contract and a party
cannot be required to submit to arbitration any dispute which
he has not agreed so to submit.™™) See also Litton FinancialPrinting Division v. NLRB, 501 U.S. 190, 199 (1991). (‚‚Wereaffirm today that under the NLRA arbitration is a matter
of consent, and that it will not be imposed upon parties be-
yond the scope of their agreement.™™)Accordingly, I deny NASSCO™s renewed motion to defer,and I will proceed to consider and decide the statutory merits
of the cases under submission.Summary of Main FindingsI have studied the whole record, and, as well, the parties™briefs8and the authorities they invoke. Based on details nar-rated in succeeding sections,9I find in summary as follows:On October 1, 1992, on the expiration of their most recentlabor agreements, the seven Unions who represented the
nearly 2900 hourly paid workers NASSCO then employed at
its San Diego shipyard, called a common strike in support
of their new contract demands, but called off the strike 3
weeks later, under the terms of a back-to-work agreementVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00507Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10I grant NASSCO™s motion on brief (Part One, p. 21, fn. 21) tocorrect the trial record at Tr. 420:8 by substituting ‚‚sick-outs™™ for
‚‚stick-ups,™™ which latter conduct, as NASSCO concedes, was not
a feature of the Unions™ ‚‚inside game.™™11Although none of the Charging Party Unions joined in this stip-ulation, the General Counsel controls the theory of the prosecution;with NASSCO which did not resolve the underlying contractdispute. In latter February 1993, following more months of
bargaining and the Unions™ recent rejection of NASSCO™s
‚‚last offer,™™ NASSCO implemented the terms of that offer.Faced with these developments, the Unions, led by topagents of the Ironworkers and the Machinists, who domi-
nated the seven-union coalition, adopted an ‚‚Inside-Game™™
strategy. This strategy was calculated to avoid the economic
risks to employees (and the perceived institutional risks to
the unions of possible decertification) of another forthright
strike, but was still aimed at putting enough economic pres-
sure on NASSCO to coax the Company into making a better
contract offer than the one it had left on the table as its last
offer.To maintain and promote worker solidarity during this‚‚inside™™ campaign, the Unions began on February 17 to
conduct regular, noisy-but-peaceful rallies at shift-change
time in an area of NASSCO-leased property outside gate 6,
the main entrance through which most NASSCO employ-
eesŠbargaining unit and nonbargaining unit alikeŠentered
and exited the shipyard. NASSCO™s captain of security,
Hutchins, acting on orders, began to use tripod-mounted
video and audio recording gear to conspicuously document
these rallies. He usually did this from the roof of building
15, adjacent to gate 6, where two other, video-only security
cameras had always been mounted and used to monitor the
gate 6 area and nearby parking lot.The Unions™ rallies, while intended to promote solidarityduring the ‚‚inside™™ phase of their ongoing struggle for an
acceptable contract with NASSCO, were hardly the only tac-
tical elements of the Unions™ ‚‚Inside Game.™™ Rather, in fur-
therance of this strategy, the Unions induced and encouraged
employees to conduct at least six, brief, but calculatedly dis-
ruptive strikes or other job wobbling actions akin to striking.
In summary, these strikes, and NASSCO™s reactions to each,
occurred as follows:1. On Monday, March 8, upward of 500 union-representedemployees engaged in a 1-day ‚‚sickout™™ promoted surrep-
titiously by the Ironworkers, and perhaps other unions.10Consistent with its ‚‚Absence and Tardiness Control Pro-gram,™™ and its ‚‚Standard Rules of Conduct,™™ NASSCO as-
sessed two, ‚‚no-fault™™ attendance ‚‚points™™ against workers
absent that day (such as Lopez, infra) who had not taken
steps in advance to qualify their absences as ‚‚excused™™ ab-
sences. Under the simplest version of the more complicated
and nuanced company program, a worker who gets more
than 12 attendance points within any single 90-day period
will be vulnerable to progressive discipline for each such ac-
cumulationŠa written warning for the first accumulation,
and a warning-plus-suspension for the second, and a dismis-
sal for the third. NASSCO™s assessment of points against
presumed sickout participants on March 8 is not challenged
by the complaint, and the General Counsel does not other-
wise call them into question.2. On Wednesday, March 17, the Unions conducted alunchtime rally within the shipyard attended by 100-300 em-
ployees, a featured topic of which was NASSCO™s recent an-nouncement that, due to lack of profit in 1992, there wouldbe no payout to employees under the Company™s profit-shar-
ing plan. As the final company ‚‚chime™™ signaled the end of
the allotted lunch period at 11:45, a breakaway group of 40
to 60 participants in the rally, led by Peter Zschiesche (a Ma-
chinists agent who headed the seven-union coalition) and by
top Ironworkers officers and at least 11 other union officials
or shop stewards, marched to Production Foreman John
Ball™s office and demanded a meeting with NASSCO™s presi-
dent to discuss the no-profit/no-payout announcement. De-
spite directions from Ball and another supervisor at the scene
that their gathering was ‚‚illegal™™ and that they must get
back to work or face discipline, the breakaway group contin-
ued to demonstrate in front of Ball™s office for almost ex-
actly 30 minutes, assured by Zschiesche that their ‚‚meeting™™
was not a ‚‚strike,™™ and was ‚‚protected.™™ At 12:16, how-
ever, the shipyard workers among the group finally returned
to their jobs, but only after Zschiesche had announced that
he preferred to ‚‚save™™ any further job actions for ‚‚another
day.™™NASSCO™s security captain, Hutchins, conspicuously usedhis video/audio recording gear to document the last 21 min-
utes of this in-plant demonstration, and the production fore-
man, Ball, also took some polaroid snapshots of the dem-
onstrators. Again, consistent with its established programs,
NASSCO assessed one attendance point against each of the
workers whom it could identify as having returned tardy due
to attendance at the after-lunch demonstration. One Iron-
workers-represented participant, John Lopez, received such a
point and was eventually terminated on June 16 (but then
later reinstated without backpay in September). The one
point Lopez had received for his tardy return on March 17
had a ‚‚causative™™ relationship, although attenuated, to his
June 16 dismissal. Under unique circumstances, NASSCO
further issued a 3-day disciplinary suspension to another
March 17 demonstrator and tardy lunch returnee, Carpenters
Shop Steward John Long. All of these actions by NASSCO
are alleged in the complaint to involve violations of Section
8(a)(1), and the attendance points and disciplinary actions
imposed on participants in the after-lunch demonstration are
also alleged to have involved unlawful ‚‚discrimination™™
under Section 8(a)(3).3. On Friday March 19, again following an all union rallyin the shipyard at lunchtime, 10 electricians represented by
the Electrical Workers refused to resume working in their
common department. And this time, those workers went
home for the balance of the day, making it clear, however,
that they would return to work on Monday. Again, consistent
with its established program, NASSCO disciplined the 10
electricians with 3-day suspensions for the distinct offense
under published company rules of leaving the shipyard dur-
ing working hours without permission.4. 5. 6. Finally, as the contract bargaining impasse be-tween the parties wore on, the Unions called a series of
three, 1-day strikesŠon April 29, May 17, and June 23Š
which the General Counsel stipulated were statutorily unpro-
tected, ‚‚intermittent™™ strikes, commonly aimed at pressuring
NASSCO to make further concessions at the bargaining
table.11VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00508Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 509NATIONAL STEEL & SHIPBUILDING CO.that is, he has the ‚‚authority to frame the case™™ (Maintenance Serv-ice Corp., 275 NLRB 1422, 1425Œ1426 (1985)), and as part of thatauthority, the General Counsel may preclude litigation of claims by
charging parties that are inconsistent with that theory. See generally
Sheet Metal Workers Local 28 (American Elgen), 306 NLRB 981,982 (1992), and authorities cited. Therefore, I judge that the General
Counsel™s stipulation was sufficient to preclude any claim that the
three, 1-day strikes were anything other than unprotected, ‚‚intermit-
tent™™ strikes in aid of contract aims. Moreover, substantial, undis-
puted evidence in the record relating to the three strikes shows clear-
ly enough that this was the case, and one example suffices to make
the point: Zschiesche, the chair of the seven-union coalition, an-
nounced to the local news media during the first of the 1-day strikes,
on April 29, that ‚‚there™s going to be more of this in weeks to come
unless we can get a better contract.™™ And, in fact, there was ‚‚more
of this in weeks to come,™™ specifically, on May 17 and June 23.
Accordingly, on this record, I would easily reach the same conclu-
sion that the General Counsel saw fit to stipulate to.12See also e.g., Polytech, Inc., 195 NLRB 695, 696 (1972), andTamara Foods, Inc., 258 NLRB 1307, 1308 (1981), enfd. 692 F.2d1171 (8th Cir. 1982), cert. denied 461 U.S. 928 (1983), each case
emphasizing that the employees were unrepresented, that they
stopped work based on ‚‚good-faith™™ concerns, and that the stoppage
was a ‚‚one-time™™ event.13The seminal case in this line is NLRB v. Washington AluminumCo., supra. See also e.g., Union Boiler Co., 213 NLRB 818 (1974);Brown & Root, Inc., 246 NLRB 33 (1979); Service Machine & Ship-building Corp., 253 NLRB 628 (1980); Tamara Foods, Inc., supra;Colorado Forge Corp., 260 NLRB 25 (1982); J.T. Cullen Co
., 271NLRB 114 (1984); and McEver Engineering, 275 NLRB 921 (1985).14See, e.g., First National Bank of Omaha, 171 NLRB 1145(1968), enfd. 413 F.2d 921 (8th Cir. 1969), and Polytech, supra at696.15Robertson Industries, 216 NLRB 361 (1975).16Mike Yurosek & Son, Inc., 310 NLRB 831 (1993).17VEMCO, Inc., 314 NLRB 1235, 1240 (1994), enf. denied in rel-evant part 79 F.3d 526 (6th Cir. 1996).18Pacific Telephone & Telegraph Co., 107 NLRB 1547, 1549(1954).19See generally NLRB v. Insurance Agents Union, 361 U.S. 477,492Œ494 (1960), and Auto Workers Local 232 v. Wisconsin Employ-ment Relations Board, 336 U.S. 245 (1949). See also e.g., John S.Swift Co., 124 NLRB 394, 396 (1959), enfd. 277 F.2d 641 (7th Cir.1960); Polytech, Inc., supra at 696; Lake Development ManagementCo., 259 NLRB 791 fn. 4 (1981); Embossing Printers, 268 NLRB710, 723 (1984); Audubon Health Care Center, 268 NLRB 135, 137(1983); and Highlands Medical Center, 278 NLRB 1097 (1986).20First National Bank of Omaha, supra at 1151. See also e.g.,Shelly & Anderson Furniture Co. v. NLRB, 497 F.2d 1200, 1203(1974); Polytech, Inc., supra at 696; and Embossing Printers, supraat 723.21Highlands Medical Center, supra at 1097, and authorities cited.See also Gulf Coast Oil Co., 97 NLRB 1513 (1952). (Employees re-ported 3 hours late to work due to attendance at union meetingŠ
action denounced by the Board as ‚‚an unwarranted usurpation of
company time by the employees to engage in a sort of union activity
customarily done on nonworking time.™™) And see Audubon HealthCare Center, supra at 137:While employees may protest and ultimately seek to changeany term or condition of their employment by striking or engag-
ing in a work stoppage, the strike or stoppage must be complete,
that is, the employees must withhold all their services from their
employer. They cannot pick and choose the work they will do
or when they will do it. Such conduct constitutes an attempt by
the employees to set their own terms and conditions of employ-
ment in defiance of their employer™s authority to determine
those matters and is unprotected. [Citations omitted.]It vaguely appears from the record that NASSCO assessedattendance points or imposed additional discipline against
participants in these 1-day strikes. If so, however, the pros-
ecution makes no claim that any such points or discipline
were unlawfully imposed.Governing Principles; Main ConclusionsThe Act we administer shows ‚‚repeated solicitude™™ forthe right of employees to strike. NLRB v. Erie ResistorCorp., 373 U.S. 221, 233 (1963). This solicitude is not lim-ited to conventional strikes called by unions in aid of collec-
tive-bargaining demands; it also embraces work stoppages
(especially ‚‚one-time™™ stoppages) done by employees (espe-
cially employees who have no union representation) for the
purpose of manifesting their genuine (or ‚‚good-faith™™) ob-
jections to a term or condition of employment. NLRB v.Washington Aluminum Co., 370 U.S. 9, 15Œ17 (1962).12Many of the cases emphasizing these principles involvedshort-term stoppages conducted by unrepresented employees
to protect themselves from or to protest what they honestly
believed to be a uniquely unsafe or unhealthy condition in
the shop or at the construction jobsite.13But Section 7™s pro-tections clearly extend, as well, to strikes or other concerted
stoppages done to protest matters unrelated to ‚‚safety™™ con-
cernsŠthe employer™s unwelcome overtime regime, for ex-
ample,14or its imposition of a ‚‚heavy workload,™™15or thesetting of ‚‚inconsistent work schedules™™ by different super-visors,16or even the ‚‚disarray™™ at the employees™ ‚‚worksite.™™17But this statutory solicitude is not unlimited. We are alsotaught that when employees, or the unions who lead them,
seek to bring about a ‚‚condition™™ that involves ‚‚neither
strike nor work,™™18the employees lose Section 7™s protec-tions, especially when they use ‚‚intermittent work stop-
pages,™™ or their equally unprotected kin, ‚‚partial strikes,™™ as
tactics to achieve such a quasi-strike ‚‚condition.™™19A no-tion of economic ‚‚fair play™™ under our statutory scheme
seems to inform these holdings. Thus, the Board has consist-
ently reasoned that, unlike a protected, ‚‚unequivocal™™ strike
done to further some work-related protest, such quasi-strike
activities should be regarded as beyond Section 7™s protec-
tions because they involve at their essence an attempt by em-
ployees to reap the economic benefits of strike action without
their being simultaneously willing ‚‚to assume the status of
strikers, with its consequent loss of pay and risk of being re-
placed.™™20Another explanation for the ‚‚repeatedcondemn[ation]™™ delivered by ‚‚[b]oth the Board and the
courts™™ against such less-than-‚‚complete™™ strike activities
appears to be grounded in the notion that they involve a kind
of worker insubordination, i.e., a ‚‚refusal to work on the
terms lawfully prescribed by the employer while remaining
on their jobs.™™21Despite the usefulness of these contrasting teachings asouter guidelines for analysis, the precise location of the line
between ‚‚protected™™ concerted work stoppages and unpro-
tected stoppages, no matter how ‚‚concerted,™™ remains a no-
toriously elusive and difficult one to discern and define. The
many decided cases in this area seem to turn on their pecu-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00509Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466, 469 (9thCir. 1966), acknowledging Shakespeare™s contribution.23See, e.g., Daniel Construction Co. International, 267 NLRB1213 (1983), where two employees refused to work on a scaffold
that they claimed was unsafe; but the judge found, and the Board
agreed, that the workers ‚‚did not have, nor could they have had,
an honestly held belief or thought that their working conditions were
unsafe.™™ Id. at 1221Œ1222. Cf., e.g., Colorado Forge Corp., 260NLRB 25 (1982). (Contrary to employer™s claim that the employees™
protest was unprotected because it was ‚‚nothing more than a bad-
faith attempt to harass their employer,™™ the judge found, and the
Board agreed, that ‚‚the record evidence clearly establishes that the
source of the employees™ concerns were conditions on the job which
they, in good faith, legitimately believed to be dangerous.™™)24See, e.g., Cambro Mfg., Co., 312 NLRB 634 (1993), adoptingthe summary of the legal framework governing in-plant work stop-
pages set forth in Molon Motor & Coil Corp. v. NLRB, 965 F.2d523 (7th Cir. 1992), as follows:Not every work stoppage is protected activity, however; atsome point an employer is entitled to assert its private property
rights and demand its premises back. The line between a pro-
tected work stoppage and an illegal trespass is not clear-cut, and
varies from case to case depending on the nature and strength
of the competing interests at stake. See Hudgens v. NLRB, 424U.S. 507, 522 (1976); NLRB v. Babcock & Wilcox Co., 351 U.S.105, 112 (1956).Drawing that line requires courts to balance ‚‚whether themeans utilized by the employee in protesting, when balanced
against the employer™s property rights, are entitled to the protec-
tion of the Act.™™ Peck, Inc., 226 NLRB 1174, 1775 (1976)(Member Penello concurring); compare Golay & Co. v. NLRB,371 F. 2d 259, 262 (7th Cir. 1966) (work stoppage protected be-
cause employer refused to discuss the matter and hastily dis-charged the workers without any warning to leave the property),
cert. denied 387 U.S. 944. [Further collection and discussion of
cases omitted.]25In U.S. Service Industries, supra, the Board apparently used thetechnically redundant expression, planned strategy, for rhetorical pur-
poses of emphasis. On this assumption, the Board™s expression can
be understood just as easily as referring to a ‚‚plan™™ or ‚‚strategy.™™26Cf. Mike Yurosek & Son, supra, 310 NLRB at 831:... the refusal to work was not part of an intermittent work

stoppage. The employees refused to work the extra hour on only
one occasion. There was no indication that the employees™ re-
fusal was one of a series of intermittent strikes. See Polytech,Inc., 195 NLRB 695, 696 (1972).liar facts, and thus the potentially vast range of ‚‚different™™facts inevitably presented in each new case can often provide
fertile ground for arguing for the application of either of the
contrasting rationales summarized above. Indeed, as the
Ninth Circuit observed, describing a different area of law,
‚‚[t]here is more than enough scripture upon the subject to
enable any devil to cite some of it for his purpose.™™22More-over, determining whether or not a work stoppage is or is
not protected will frequently require inquiry into the bona
fides of the ‚‚protest™™ stoppage in question, i.e., inquiry into
the motives of the workers who participate in the stoppage.23And such an inquiry is especially appropriate here, where theallegedly ‚‚spontaneous™™ work stoppages of March 17 and
19 occurred within a period when the Unions were promot-
ing the use of ‚‚inside™™ tactics which, as the General Coun-
sel concedes, included a series of unprotected intermittent
strikes. (Thus we are effectively asked to decide whether, as
the General Counsel insists, the workers in each of those
stoppages were engaged in ‚‚spontaneous,™™ ad hoc ‚‚pro-
tests™™ genuinely grounded in recent ‚‚changes™™ at their
workplace; or whether, as NASSCO insists, they were simply
bent on wobbling the job in support of the Unions™ ‚‚Inside-
Game™™ strategy.) In addition, where in this case we are pre-
sented with the phenomenon of at least one ‚‚in-plant™™ work
stoppage (on March 17), the line-drawing task may be com-
plicated further by our duty to ‚‚balance™™ competing inter-
estsŠon the one hand, the employees™ recognized interest in
conducting a work stoppage to protest a genuine source of
grievance, and on the other, the employer™s recognized inter-
est in controlling its property and managing its employees
while on the property during hours set aside for work.24However, if there exists in the smorgasboard of decidedcases a single, bright-line statement to guide my disposition
of most of the issues raised by the constellation of facts in
this case, I think it may be found in the Board™s recent dicta
in United States Service Industries, 315 NLRB 285 (1994),affirming as follows:The judge stated, and we agree, that ‚‚hit and run™™strikes engaged in as part of a planned strategy intendedto ‚‚harass the company into a state of confusion™™
[quoting Pacific Telephone, supra, 107 NLRB at 1548]are not protected activity.For reasons that I trust will be largely obvious in the lightof details yet to be recorded, I have found in summary that
the March 17 and 19 work stoppages were, indeed, union-
orchestrated tactics in a contract-bargaining game plan con-
templating other unprotected intermittent or partial strike ac-
tivity, or threats thereof, calculated not only to ‚‚confuse™™
NASSCO, but to damage it economically and thereby to
achieve the ‚‚benefits™™ of strike action without assuming the
vulnerabilities of a forthright and continuous strike. This is
another way of saying that the two March stoppages were in-
tegral elements of a union ‚‚plan™™ or ‚‚strategy™™25involvingprecisely the kinds of hit-and-run strike tactics denounced by
the Board in U.S. Service Industries, supra. And because Ihave found that the two March stoppages were elements of
this unprotected pattern of action, I conclude that the March
stoppages were themselves unprotected, no matter that either
might have been protected as a bona fide ‚‚protest™™ if either
had occurred in isolation, or in the absence of such a strat-
egy.26I judge, therefore, that when NASSCO, consistentwith its established programs, assessed attendance points
against or otherwise disciplined participants in those March
stoppages, and when it admittedly threatened to discipline
others who engaged in similarly unprotected activities, its ac-
tions did not implicate Section 7 rights and thus did not vio-
late Section 8(a)(1) or (3).For related and additional reasons, I conclude thatNASSCO™s use of audio/video and still-photo equipment to
‚‚document™™ the unprotected in-plant work stoppage on
March 17 and to identify its participants did not implicate
employee™s rights under Section 7, and did not violate Sec-
tion 8(a)(1). However, after considering all of the many other
facts and circumstances, both remote and contemporary, that
NASSCO has invoked to justify its admitted use of similar
gear to similarly ‚‚document™™ peaceful, protected union ral-
lies at gate 6 in the spring of 1993, I judge that NASSCO
has not carried the burden of ‚‚solid justification™™ imposedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00510Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 511NATIONAL STEEL & SHIPBUILDING CO.27See F.W. Woolworth Co
., 310 NLRB 1197 (1993), and authori-ties cited . See also e.g., Holyoke Visiting Nurses Assn., 313 NLRB1040, 1050 (1994), and authorities cited.28Although McCammon roves the shipyard daily in his capacityas the Ironworkers™ chief shop steward, he admittedly performs no
work with the tools. It appears from the record that NASSCO had
traditionally paid McCammon as a full-time employee, but had dis-
continued that practice in late February, as part of its implementation
of its last offer. (See John Long™s account on cross-examination ofMarch 17 events at the ‚‚sandpit rally,™™ and his related acknowledg-
ment that NASSCO had recently discontinued a previous practice of
paying stewards, including McCammon, for time they spent during
working hours on ‚‚union business.™™)on it by the controlling cases.27Therefore, I conclude thatNASSCO violated Section 8(a)(1) in such instances, more
particularly described later in this decision. In addition, I
conclude that NASSCO violated Section 8(a)(1) by introduc-
ing in late October and maintaining thereafter in various
forms a new security camera system at gate 6, one intro-
duced, in part, to allow NASSCO to monitorŠand, at its dis-
cretion, to recordŠpeaceful protected rallies the Unions had
begun again to hold at gate 6 in and after late September.SUPPLEMENTALFINDINGS, ANALYSES, ANDCONCLUSIONSI. GENERALBACKGROUND
A. Company Operations; Labor Relations Frameworkand History; Some Main ActorsNASSCO builds, overhauls, and repairs ships in a shipyardoccupying 110 acres of waterfront property in San Diego
leased from a local port authority. The United States Navy
has always been one of NASSCO™s principal customers, and
perhaps its mainstay. NASSCO™s shipbuilding and repair
contracts with the Navy contain certain ‚‚plant protection™™
requirements; these cover not just the kinds of ‚‚safeguards™™
(‚‚including personnel, devices and equipment™™) associated
with ‚‚peacetime conditions,™™ but also, ‚‚such additional
safeguards as may be required ... for the protection of its

plant and the work in process ... against espionage, sabo-

tage, and enemy action.™™ At material times Richard
Vortmann was NASSCO™s president, Fred Hallett was its
vice president and chief financial officer, and Carl
Hinrichsen was NASSCO™s ‚‚Manager of Industrial Rela-
tions,™™ in charge of a staff that included Elwood (‚‚Woody™™)
Breece, Eugene Pittman, and Steve Workman. In addition,
Eugene Hutchins (familiarly known throughout the shipyard
as ‚‚Captain Hutch,™™ or, simply, ‚‚Hutch™™) was NASSCO™s
‚‚Captain of Security Operations,™™ responsible for most of
the ‚‚surveillance™™ equipment and activities discussed in
later sections.In recent years NASSCO has employed between 2000 and3000 hourly paid workers, depending on the amount of work
in the shipyard. (In the early 1980s, the total was closer to
6000; during material periods in 1993, the total was nearly
2900.) These hourly employees are divided for collective-
bargaining purposes into seven separate units, each rep-
resented by a different labor organization, among which are
the four Charging Party Unions here. The Ironworkers rep-
resent the majority of these employeesŠabout 55 percent. At
material times, the Ironworkers were led by Robert Godinez,
the full-time business agent and financial secretary, and Tom
McCammon, a longtime NASSCO employee who has
worked full time for the Ironworkers since 1989 in his dual
capacities as elected president and chief shop steward.28Inaddition, the Ironworkers had about 30 shop stewards whoworked on NASSCO™s payroll in various shipyard depart-
ments. The Machinists, led at material times by full-time
Business Representative Peter Zschiesche, represent another
20 to 30 percent of the hourly workers. The remainder are
represented in relatively smaller units by the Electrical
Workers or the Carpenters, or by one of three other unions
who did not file charges hereŠthe Painters, the OperatingEngineers, and the Teamsters.For an uncertain number of years, perhaps decades, thoseUnions have coordinated their collective bargaining with
NASSCO under the framework of a confederation called the
‚‚Seven Shipyard Unions™™ (Seven Unions, when referring to
the formal entity). The Machinists™ Zschiesche was the
‚‚Chair™™ of the Seven Unions at all material times in 1992
and 1993, and, without regard to the letterhead he wrote
under, he usually purported to speak for all of them in var-
ious communiques to NASSCO, or its employees, or the
Navy, or the local news media.Since 1980, the parties to this coordinated bargaining ar-rangement have concluded three successive labor agreements
(more precisely, three successive sets of separate contracts
between NASSCO and each Union, each set having common
starting and termination dates). That same period has been an
often stormy one for the parties, however, for strikes of
about 3 weeks™ durationŠeach attended by a certain amount
of picket line misconduct and/or related vandalismŠhad pre-
ceded each of those eventual agreements. In addition, the re-
lationship between the parties since 1980 was disturbed by
periods of tension and labor strife falling outside the weeks
when new contract strikes were occurring. For example, the
strike that ended when the parties reached their 1981Œ1984
agreements was itself preceded by a cascading series of job
actions in the spring and summer of 1980, during the terms
of predecessor labor agreements containing no-strike clauses.
(As further described elsewhere, these 1980 actions included
a 1-day sickout, a 3-day wildcat strike that shut down the
shipyard, and several, in-plant ‚‚takeover™™ actions, some in-
volving vandalism or violence by groups of workers.) And
the strike preceding the agreements that eventually replaced
ones that had expired on September 30, 1987, did not begin
until August 1988, following a roughly 11-month contract hi-
atus period during which the employees had stayed on the
job, while the Unions orchestrated what the Ironworkers™
Godinez referred to (in a March 16 flyer, infra), as the ‚‚old
inside game,™™ to be distinguished from the ‚‚new inside
game,™™ the label Godinez adopted to describe the new wrin-
kles on the old game that the Unions had recently developed
to deal with the contract stalemate in and after late February
1993.B. The Theory of the ‚‚Inside Game™™Although I will record further details in later sections,there is no dispute that the Seven Unions, having previously
abandoned a strike in October 1992 called in aid of new con-
tract demands, had decided by late February 1993 not to call
another strike, even though months of inconclusive bar-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00511Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29No one claims that the March 17 and 19 job actions were as-pects of a work-to-rule campaign, and for reasons noted in due
course, no one could plausibly make such a claim. And I do not find
it necessary in deciding the issues raised by the complaint to judge
whether, or to what extent, any other tactics envisioned or practiced
by the Unions under the rubric, work-to-rule, were protected by Sec.
7.30Copyright 1986, Industrial Union Department (AFLŒCIO),Washington, D.C.31This review is intended to confine itself to messages and themesin the booklet that I think help illuminate the shipyard unions™ moti-
vations for specific actions taken during material periods. I empha-
size, however, that I do not propose to ‚‚review™™ the booklet in the
sense of evaluating the wisdom of its authors™ recommendations or
the accuracy or adequacy of their summaries of the state of the law
concerning what kinds of concerted employee activities are protected
by Sec. 7 and what kinds are not.32In quoting from the booklet, I have retained all spellings, cap-italizations, punctuations, and various forms of emphasis as they ap-
pear in the original document. The same will be true of other
quotations, infra, from other union flyers and publications of record.gaining had intervened, and despite the fact that in late Feb-ruary NASSCO had implemented its last offer. Instead, the
Unions opted to have the workers stay on the job and take
‚‚inside™™ measures designed to put economic pressure on
NASSCO to change its position at the bargaining table.
Thus, Zschiesche, Godinez, and McCammon admittedŠin
broad terms, at leastŠthat the Seven Unions had decided in
and after February to pursue a strategy known to them over
the years as the ‚‚Inside Game.™™ And Godinez acknowledged
more specifically that he and the Seven Unions leadership
had exhorted workers during both the 1987Œ1988 and the
1992Œ1993 bargaining struggles to play the ‚‚inside game.™™
However, apart from occasionally making generalized ref-
erences to a ‚‚work-to-rule™™ program,29those same unionwitnesses exhibited a nearly uniform resistance bordering on
stonewalling when invited to identify what specific actions
they contemplated or practiced as part of their decision in
late February to resort to an inside-game campaign in lieu of
a forthright strike. Indeed, the most specific public state-ments Godinez is known to have made on this subject were
not uttered from the witness chair, but were written in his
February 16 flyer to shipyard workers, infra, and even then,
his statements are notable more for their artful vagueness
than for their specificity. Thus, in that flyer, Godinez said
that this campaign would involve not just ‚‚work-to-rule™™
measures, but also certain (undefined) ‚‚in-plant solidarity ac-
tivities and other forms of resistance calculated to cause
enough economic damage to make a concession-demanding
Company reconsider.™™In thus embracing an ‚‚inside™™ campaign intended to do‚‚economic damage™™ to NASSCO, the Unions were admit-
tedly pursuing and adapting a strategy suggested in an 83-
page booklet published in the mid-1980s by the AFLŒCIO,
the central, national labor body with which all the shipyard
unions were affiliated. This booklet, a copy of which was re-
ceived into evidence on the General Counsel™s tender, bears
the title, ‚‚THE INSIDE GAME: WINNING WITH WORK-
PLACE STRATEGIES.™™30Zschiesche acknowledged thatthe Machinists had distributed copies of this booklet to its
members in ‚‚1987Œ1988.™™ And Godinez further acknowl-
edged more generally that the Unions had distributed copies
to employees both in 1987Œ1988 and in 1992Œ1993. Indeed,
Godinez claims to have used the language in the AFLŒCIO
booklet as the model for most of his 1993 flyers, infra, and
he admittedly recommended the booklet itself as a ‚‚good
book™™ in a ‚‚confidential™™ flyer he prepared on March 16,infra (i.e., on the eve of the March 17 work stoppage, infra,
which the General Counsel would have me find was an
‚‚independent™™ or ‚‚spontaneous™™ action by outraged rank-
file-workers). In that March 16 flyer, Godinez had also writ-
ten pertinently that,The ‚‚Inside Game™™ is nothing new; ... it is a method
that doesn™t get much publicity. The reason it™s notpublicized is not because it™s not effectiveŠbut because
it works better under cover.... 
[And] coupled with astrike, it works even better!Because the AFLŒCIO booklet clearly informed the thinkingand behavior of key union actors in central events, and be-
cause their actions described below in many ways clearly
mimicked or echoed tactics suggested in the booklet, I think
the booklet itself deserves further introductory review:31The authors of the booklet explain in an opening sectionthat the booklet ‚‚explores the use of tactics within the work-
place,™™ and serves as ‚‚a guide to organizing workers to
fight on their own behalf where they work[.]™™32The authorsfurther explain that, whereas in the past, ‚‚the strike was the
most effective weapon in the arsenal of any labor union[,]™™
more recently, the ‚‚rules™™ had changed, and employers had
been ‚‚encouraged by the climate created by the Reagan Ad-
ministration ... to construct game plans that turn the strike

weapon against the ... workers[,]™™ i.e., by intentionally

conducting their bargaining so as to provoke a strike, and
then by ‚‚replac[ing] the striking workers with scabs[,]™™
who, the authors presume, will eventually vote to ‚‚decer-
tify™™ the union. And the authors conclude their introductory
section with these words:when an employer begins trying to play by the ‚‚newrules™™ and actually force a strike, staying on the joband working from the inside may be more appropriateand effective.In a chapter devoted to ‚‚PLAYING THE INSIDEGAME,™™ the authors suggest that it is ‚‚best™™ to ‚‚establish
an active Workplace Organizing Committee, a team of rank-and-file workers who function as an expansion of the normal
union negotiating team, and work from the inside to agitate
and pressure the employer prior to and during the bargaining
process[,]™™ and a team, moreover, that is composed of at
least some members who are ‚‚recruit[ed] because of the
‚key™ positions they hold or the jobs they do.™™ The authors
instruct that, ‚‚[b]y the time actual bargaining starts, the
Workplace Organizing Committee should be completely in
place and activated.™™ In the same chapter, the authors stress
that, with such a rank-and-file committee in place, it will be
up to ‚‚the union™™ to ‚‚out-think the employer through strate-
gies that keep the employer off balance and on the defen-
sive.™™ The authors then identify ‚‚three ways to do this,™™
namely, ‚‚demonstrations of solidarity, object lessons formanagement and public bargaining.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00512Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 513NATIONAL STEEL & SHIPBUILDING CO.33In this regard, the authors advise that ‚‚pickets should be stagedas creatively as possible: babies in grocery carts always change the
impact of an informational picket.™™34It appears that this flyer, like other Ironworkers™ flyers, infra,was distributed to employees generallyŠand not simply to the 1500
or so workers represented by the IronworkersŠas they entered or
left the shipyard at shift-change times.35Godinez implied in some of his testimony that some or all ofthe writings he signed were actually composed, in whole or part, by
others. Nevertheless, here and in cases of other flyers and written
communications below, I will treat the signer as the author.Within the section devoted to ‚‚Demonstrations of Solidar-ity,™™ the authors recommend that, ‚‚Informational Picketing
... should take place on an intermittent basis at symbolic

locations (so the employer thinks each time it is a strike) and
it should include a large number of worker families as well
as supporters from other unions and the community.™™33Theyalso suggest the holding of ‚‚Daily Rallies before work be-
gins,™™ at which time ‚‚members of the Workplace Organiz-
ing Committee should gather in some symbolic spot to sing
a union song and hear a short speech[.]™™ And under the
topic, ‚‚Object Lessons for Management,™™ the authors note
that, ‚‚the entire flow of bargaining [may be] altered in favor
of the union, by the staging of periodic actions that have real
impact.™™One example of such a ‚‚periodic action™™ given extendedtreatment in the booklet is a ‚‚Work-to-Rule ‚‚ campaign.
But other examples of actions that likewise ‚‚have real im-
pact™™ are at least as clearly suggested in allegorical form by
a cartoon appearing on the same page: It depicts a cigar-puff-
ing tycoon staring gloomily at a chart showing a sharp drop-
off in his factory™s production, as his aide informs him that,
‚‚EIGHTY-THREEPEOPLECALLEDINSICK
, NOBODYWILL
WORKOVERTIME
, THEPHONESAREJAMMEDANDMISSHAD
-LEYREFUSESTOWALKYOURDOG
.™™Many of these themes are recapitulated and elaborated inlater chapters of the booklet, often through similar allegorical
devices. For example, the central message of one chapter,
captioned, ‚‚ALTERNATIVESTOSTRIKING
,™™ seems best cap-tured by the cartoon that appears on its opening page: In that
drawing, our tycoon is now seen in his lawyer™s office,
hunched over his cigar in frustration, as his attorney pro-
nounces, ‚‚MYCONSIDEREDLEGALOPINIONISTHATWHAT
WEHAVEHEREISASTRIKETHATISN
™TASTRIKEBUTJUST
LOOKSANDFEELSLIKEASTRIKE
.™™ This cartoon is followedby several paragraphs, one of which notes that,Rather than play into the employer™s hands in this way[i.e., by going on strike and risking replacement by
‚‚scabs™™ who will eventually vote to decertify the
union], some unions are choosing to continue bargain-
ing and continue working without a contract. It™s achoice that goes against the traditional instincts of most
union workers, but one which can bring great pressure
on an employer when coupled with internal pressure
tactics.Warming to the point, the authors state in a related para-graph that, in the absence of a contract with a grievance-arbi-
tration procedure, ‚‚workers often must rely on ‚concerted ac-tivities™ in order to resolve disputes[,]™™ and they note that
when such a dispute arises, it presents ‚‚a great opportunity
to demonstrate to management that having a contract is farbetter than not having one.™™ Thus, the authors suggest that
a ‚‚Dispute Committee™™ be formed to ‚‚train workers to rec-ognize disputes[,]™™ and that, ‚‚[o]nce disputes have been
identified, one way to present them is for several workers to
make it known that they are leaving their work stations to
meet with management[,]™™ and then ‚‚walk together to their
supervisor™s office to insist on discussing their problems andon being represented by their Dispute Committee.™™ This isa process, so the authors observe, ‚‚that can take hours of ne-
gotiation.™™ The authors add that, ‚‚[r]esolving disputes in
this manner is in many cases a legal and protected
activity[,]™™ and they direct the reader™s attention to ‚‚Appen-
dix V™™ of the booklet, which addresses the ‚‚Legal Aspects
[of] Concerted Activity Protections.™™In this ‚‚Legal Aspects™™ appendix (which contains no spe-cific case citations), the authors summarize the holdings of
several Board or court cases presenting the issue of whether
or not certain kinds of job actions enjoy the Act™s protection.
The authors state, for example, that, ‚‚generally, a one-time
strike of short duration to protest some employment-related
matter is protected unless done in bad faith.™™ They illustrate
the point by describing a Board case in which the employer
was found to have unlawfully discharged employees who had
left work one evening to protest what they felt was excessive
overtime. The authors further note, however, that, ‚‚[t]he line
between such a protected protest and a mere refusal to work
overtime where it is required by the employer, which may
be unprotected insubordination, is an elusive one.™™ And they
counsel in a concluding sentence that,The more the activity looks like a protest walkout, themore likely it will be held protected.II. RECENTHISTORY
: CONTRACTSTALEMATE
; UNIONANNOUNCEMENTS; COMPANYCOUNTERMEASURES
On September 30, 1992, following at least 30 prior bar-gaining sessions, the most recent of the agreements reached
by NASSCO and the Seven Unions expired, without any
prospect for a new set of contracts. The next day, the Seven
Unions called a strike, but many workers crossed their picket
lines, and NASSCO continued operating with nonstriking
employees and nonunit supervisors and managers. This strike
ended with a back-to-work agreement on October 25, 1992,
after NASSCO threatened to hire permanent replacements for
the strikers. Under the back-to-work agreement, the Unions
and NASSCO exchanged no-strike and no-lockout pledges
that were originally due to expire in early January, but the
parties eventually extended those pledges through February
21, while federally mediated bargaining continued between
them.On February 16, with prospects for a new labor agreementstill dim, flyers signed by Godinez and printed under the
Ironworkers™ letterhead were distributed at the shipyard. One
of them found its way to the Company™s industrial relations
offices the same day. The one-page flyer, addressed to
‚‚Brothers and Sisters,™™34dealt nominally with two topics: Iturged first that the workers give support to an Ironworkers-
favored candidate for a local City Council position; it then
addressed the subject of ‚‚Starting and Quitting Time.™™ This
is what Godinez said under that topic heading:35VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00513Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
36Pertinent to this final sentence, and more generally to the eventsdiscussed hereafter, Godinez made a variety of admissions during
cross-examination which, in the aggregate, cause me to find in sum-
mary as follows: The Ironworkers assumed that copies of their flyers
would soon get in the Company™s hands, and for this reason did not
announce details of their plans in those flyers (nor during ‚‚open™™
meetings at gate 6 or elsewhere on company premises). Rather,
Godinez and McCammon would communicate those details (or any-
thing else the Ironworkers ‚‚didn™t want the company to know
about™™) by word-of-mouth (or by handwritten notes) to the 30 or so
Ironworkers shop stewards, who were expected to pass the word
along to the rank-and-file workers during ‚‚special-meeting™™ get-
togethers inside the shipyard.The Company has recently handed out a piece ofpaper that claims workers should work until the 3:25
P.M. whistle. We have researched that rule and find
that on January 16, 1979, Devon Smith, the Company™s
Labor Relations Manager, made exceptions to the five-
minute rule as he realized that certain classifications,
such as Pipe Welder, required more than five minutes
to put away equipment.Since exceptions exist as part of the rule, and sincethe personal responsibility for added tools and equip-
ment has increased during the years, we must ask that
everyone whom this rule affects in an unreasonable
manner to file a pay grievance in any instance that you
were kept beyond the end of the shift. (i.e.: 3:30 p.m.
or 12:30 a.m.)Union Solidarity comes in many different methods,such as work-to-rule, strikes, in-plant solidarity ac-tivities and other forms of resistance calculated to
cause enough economic damage to make a conces-
sion-demanding Company reconsider. See your ShopSteward or Business Agent for details.[36]In addition, there appeared on this flyer a three-panel car-toon. In the first panel, our familiar tycoon-with-cigar is now
working on his golf-putting technique in his executive suite,
which overlooks the smokestacks of his factory. In the sec-
ond panel, the entire suite shudders as though from a rum-
bling below, and the tycoon™s putt is disturbed. In the third
panel, the bewildered boss demands of an empty room,
‚‚WHATIN
blazes WASTHAT
?!™™ HEISANSWEREDBYA
VOICEONHISDESKINTERCOMSET
, SAYING, ‚‚ITWASTHE
WORKERS, SIR. THEY™REPUTTINGTHEMOVEMENTBACKIN
THELABORMOVEMENT
.™™The next day, February 17, copies of another flyer onIronworkers™ letterhead appeared in the shipyard, again
signed by Godinez,. (It was again addressed to ‚‚Brothers
and Sisters,™™ but its text, infra, clearly suggests it was in-
tended for a larger audience, including, but not limited to,
‚‚the Navy.™™) This flyer announced a ‚‚UNION SOLIDAR-ITY RALLY[;] 3:30 P.M. TODAY, Gate #6.™™ (The referenceto ‚‚Gate #6™™ is to a main shipyard entrance on NASSCO-
leased property where the Unions had often held rallies and
demonstrations in association with past contract struggles and
strikes, always within the sight and hearing range of the
main guard shack at the entrance, and within the viewing
range of security video cameras known to be monitoring the
gate 6 area from atop the adjacent ‚‚Building 15.™™) Above
that announcement, Godinez had written pertinently as fol-
lows:We are currently working under a return-to-workagreement that expires at midnight, February 21, 1993.
Your negotiating committee will continue to meet with
Nassco; but if your committee cannot come up with an
agreement we can recommend, then be prepared to take
whatever labor action necessary to bring Nassco to the
table with a decent Labor Contract.We caution the Navy that has ships at Nassco to befully aware that since Nassco is trying to take so muchfrom the workers, the workers will probably walk off
the job on Monday, February 22, 1993 or any day after.[Paragraph listing objectionable ‚‚takeaways™™ pro-posed by NASSCO omitted.]Once again, we caution the Navy to be alert andwatch very carefully who welds on its ships; because,
if the workers walk off the job, the Company™s salaried
personnel are not certified to weld. During our last
‚‚Strike™™ in October Nassco spent two weeks training
and certifying some people to weld ... but that was

more than 90 days ago, and by Navy weld standardsthose salaried personnel are no longer allowed to weld.
They must be retested and certified.It was on February 17, apparently, that the Seven Unionsbegan to conduct regular ‚‚Solidarity Rallies™™ before or after
work at gate 6, the site of many similar union rallies duringprior contract struggles. In these rallies, which continued into
June, the union leaders (typically, Godinez, McCammon, and
Zschiesche, joined regularly by business agents and stewards
from the other Unions, as well) would use electronic bull-
horns to make speeches and to exhort attendees and passing-
by workers to demonstrate their solidarity. A typicalŠand
innocuousŠexample was the message during morning rallies
that union workers should not enter the yard until 6:40 a.m.,
5 minutes before the scheduled start of the shift, and then go
in en masse, shouting slogans, such as, ‚‚It™s Union time!™™Š
intended to be heard in the Company™s industrial relations of-
fices located in building 1 (also known as the ‚‚I/R™™ or
‚‚Administration™™ building), adjacent to gate 6 on the oppo-
site side from building 15. These gate 6 rallies also became
the occasion for much playing to a portable video camera
with a boom microphone attachment used regularly by Secu-
rity Captain Hutchins in and after early March for the spe-
cific purpose of recording the gate 6 rallies, usually from
atop building 15. Thus, employees and union agents would
often wave to Hutchins™ camera, or shake clenched fists, or
use bullhorns or shouts to address messages to ‚‚Dick™™
(Vortmann), NASSCO™s president, presumed to be an avid
viewer of Hutchins™ tapes.On February 19, with the bargaining parties still at im-passe on important issues, the Seven Unions conducted a
‚‚ratification™™ vote among their members on NASSCO™s last
offer. Only about 25 percent of the represented workers (720
out of nearly 2900 then employed) showed up to vote; 57
voted to accept the Company™s offer and 663 voted to reject
it. NASSCO soon announced that it was implementing its
last offer in all its particulars. Despite this, the ‚‚probabl[e]
walk off™™ threatened in the Ironworkers™ February 17 flyer
to begin on ‚‚February 22 ... or any day after™™ did not ma-

terialize. Instead, on or about February 21 or 22, an unsigned
flyer under the name and logos of the Seven Unions was dis-
tributed at the shipyard. It announced that the members hadVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00514Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 515NATIONAL STEEL & SHIPBUILDING CO.37Godinez was cross-examined by NASSCO™s attorney about what‚‚other forms of resistance™™ he may have had in mind when using
that phrase in his February 16 flyer. He typically answered with thephrase, ‚‚could be,™™ when counsel suggested specific possibilities.
Most pertinent to the current discussion is the following exchange
between company counsel and Godinez, after several such ‚‚could
be™™ answers:Q. Could bringing whistles into the yard and using them in-side the yardŠcould that be another form of resistance?A. Yeah.38Thus, in his March 4 letter to Hinrichsen, Godinez wrote thatthe workers had been ‚‚advised by the San Diego Police Department
that one of their best defenses [against thefts and holdups] while
going to and from work is a whistle.™™ He further claimed that ‚‚a
substantial number™™ of employees, both male and female, ‚‚carry
whistles,™™ because of a ‚‚number of incidents of assault, battery and
theft from employees outside the NASSCO premises[.]™™‚‚overwhelmingly rejected™™ NASSCO™s last offer. It furtherannounced, however, that,The Seven Unions have decided to return to work onMonday, February 22 and build the struggle for our
rights within the yard. Our struggle in the yard will
take many forms of legal protected activity under fed-
eral law. We will strike when the time is right for us,
not for the Company. Together we will win!Dick Vortmann™s Feb. 18 letter sent to our memberssaid that ‚‚the foreman™s evaluation must not be arbi-trary or capricious.™™ He claims that the evaluation sys-tem is ‚‚reasonable and fair.™™ Do you agree withDick? If you don™t you must ask your foreman for an
interview and copy of your evaluation sheet. You must
tell him or her between Monday and Wednesday eachweek.You have a right to disagree with your weekly ratingunder Section 3.5 of the Progam™s procedures. If you
have any problems doing this, see your Shop Steward
right away.Another cartoon appeared at the bottom of the Seven Unionsflyer. It depicted three working people depositing ballots
with emphatically negative remarks on them into a ballot
box. Bracketing this cartoon were handwritten exhortations.
One of them said, ‚‚WITHunion solidarity WECANWINA
BETTERDEAL
.™™ THEOTHERSAID
, ‚‚JOINTHESTRUGGLEIN
-SIDETHEYARD
ŠYOURRIGHTSDEPENDONYOURACTION
.™™On February 26, apparently during a rally at gate 6, theIronworkers distributed another flyer signed by Godinez, this
one captioned, ‚‚SHARKREPELLENTIS
coming.™™ This flyer isstylistically noteworthy for its reliance on a metaphoric de-
piction of NASSCO™s owners and management as ‚‚sharks,™™
sensing the workers™ ‚‚blood ... in the water,™™ and on the

‚‚attack,™™ and for the rather florid extensions of that meta-
phor adopted by Godinez to describe how ‚‚the workers,™™
acting ‚‚in solidarity,™™ would defend themselvesŠby ‚‚brew-
ing™™ a ‚‚repellent,™™ one that would eventually ‚‚boil over
into a fragrance that makes the workers more active and
militant[.]™™ On a substantive level, the flyer is also note-
worthy for its thinly-veiled exhortations to more concrete ac-
tions, couched in the form of confident predictions. Thus,
Godinez wrote that the ‚‚fragrance™™ of this repellent brew
would arouse workers to ‚‚argue that their [weekly] evalua-
tions are too low,™™ and would give them the ‚‚courage to
meet with every level of management to get [their] ratings
fixed,™™ and would inspire them to ‚‚reject all unsafe workassignments and fight to make the yard safe.™™ In the finalpassages, however, Godinez again waxed poetically vague as
he envisioned coming events. Thus, he closed the flyer with
this verse:Inhale we will, as the fragrance goes by. Can™t waitfor the full dose to make sharks cry.The sharks will flip, the sharks will flop, and soonerthan later the attack will stop.The full dose repellent is soon to be here. Listen tothe whistle as it will appear.When a copy of this flyer got into the Company™s hands,the closing doggerel penned by Godinez was deciphered by
people in the industrial relations office as a call to the work-ers to get ready to deliver a ‚‚full dose™™ to NASSCO bystopping work whenever they heard the sound of a ‚‚whis-
tle.™™ (In the shipyard, designated personnel, such as riggers,
carry company issued whistles which they use to alert people
within hearing range to a potential safety hazardŠtypically,
a crane swinging a load of steel overhead. And when work-
ers hear such a whistle, they are expected to stop work and
remain observant of the hazard until it passes.) Thus, in re-
sponse to what the Company saw as a coded threat that it
would suffer job-disruptive or unsafe mischief at the hands
of union-inspired whistleblowers, Hinrichsen published a bul-
letin to employees on March 1 announcing a ban on ‚‚the use
or possession of whistles in the yard by anyone except those
authorized to use them[,]™™ and a further ban on ‚‚the use of
any other type of signaling device or other disruptive prac-
tices including work slow downs.™™On the witness stand, Godinez seemed to reject as ludi-crous Hinrichsen™s fears of such whistleblowing mischief, but
Godinez became coy when invited to explain what other pur-
pose he might have had for urging workers, in the final line
of his poem, to ‚‚Listen to the whistle as it will appear.™™ At
one point he tried to dismiss the whole verse as merely a
playful exercise on the part of himself and unnamed collabo-
rators, but in later cross-examination Godinez seemed to vali-
date company fears that ‚‚bringing whistles into the yard™™
was, indeed, one of the ‚‚forms of resistance™™ he envisioned
as a legitimate part of the ‚‚inside game.™™37Moreover, as Ifurther narrate, infra, Zschiesche was still making ambiguous
announcements regarding ‚‚whistles, and the unions™ intended
uses for them, on the morning of the in-plant work stoppage
of March 17.Moreover, NASSCO™s fears of mischief could hardly havebeen assuaged by the Unions™ immediate reactions to his
published bans: Godinez took the occasion to write back on
March 4 in defense of the right of all employees to bear
whistlesŠostensibly, to protect themselves from criminal at-
tack.38He also threatened that the Ironworkers would fileunfair labor practice charges unless NASSCO were to ‚‚with-
draw this ill-conceived policy™™ within ‚‚a one week period.™™
And on March 9, the Ironworkers reproduced and distributed
copies of this letter to workers at the shipyard, within a flyer
captioned, ‚‚KNOWYOURRIGHTS
,™™ which also announced ameeting (described as an ‚‚all union meeting™™) to be con-ducted that day so that workers could ‚‚Learn from a labor
attorney how to obtain a contract with the rights you have.™™
Moreover, on March 10, Zschiesche dispatched a letter toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00515Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39Considering the overall context and the usage in preceding ques-tioning, I agree with NASSCO (Br. at p. 26, fn. 30) that the official
transcript is in error at p. 400, L. 14, when it attributes to
NASSCO™s attorney the phrase ‚‚inside group,™™ rather than ‚‚inside
game.™™ Therefore, I grant NASSCO™s unopposed motion (ibid) tocorrect the passage in question by substituting ‚‚game™™ for ‚‚group.™™Hinrichsen under the Machinists™ letterhead, a copy of whichwas likewise reproduced and distributed at the yard. In this
letter, Zschiesche announced that the Machinists would be
filing a ‚‚General Grievance™™ over the Company™s an-
nounced bans on whistles, signaling devices, or ‚‚other dis-
ruptive practices including slowdowns.™™ In this latter regard,
Zschiesche declared,In addition to our grievance we are putting you on no-tice that we are aware of the right of our members to
engage in legal, protected, activity at work, includingslow downs, under certain conditions that have been de-
scribed by the National Labor Relations Board.Having thus suggested that ‚‚slowdowns™™ were among the‚‚legal™™ arrows in the Unions™ quiver, Zschiesche then com-
plained that it would be ‚‚unjust if NASSCO employees ...
are wrongly fired by the Company for legally resisting theCompany™s offer while on the job.™™ And he warned in his
closing sentences that, ‚‚Our Union and the others of the
Seven Unions are ready to advise our members of their legal
rights on the job and protect their jobs from your intimidat-
ing tactics. In addition we will make sure that your unjustactions do not go unnoticed by the San Diego community
and the politicians who make it possible for our shipyard to
continue to operate successfully.™™So far as this record shows, any charges the Ironworkersmay have filed with the Board concerning Hinrichsen™s
March 1 bans were never pursued; and the same is true of
any ‚‚General Grievance™™ the Machinists may have filed. In
any case, this prosecution does not challenge Hinrichsen™s
March 1 bans against whistles or signaling devices or ‚‚other
disruptive practices[,] including work slow downs.™™III. JOBACTIONSINMARCHANDRELATEDEVENTS
;8(a)(1)AND(3)ISSUESSURROUNDINGPOINTSAND
/ORDISCIPLINEIMPOSEDONPARTICIPANTSINTHE
MARCH17AND19ACTIONS
A. March 8 SickoutOn Monday, March 8, 936 of NASSCO™s 2897 bargainingunit workers employed on that date failed to report for work.
By contrast, in the surrounding 9-week period (February 22
through April 19), bargaining unit absences on Mondays
ranged from a low of 361 to a high of 445. Thus, even after
discounting the total absences on March 8 by the average
number of absences on other Mondays, it is clear that
NASSCO experienced roughly 500 more absences than usual
on March 8.Rumors of an impending ‚‚sickout™™ had begun to reachthe industrial relations office late in the previous week:
NASSCO™s payroll clerk, Carmen Evans, had been getting
calls from employees asking if the Company would assess at-
tendance points against workers who participated in the ru-
mored sickout, and Evans had then approached Hinrichsen
about these calls. After further inquiry, Hinrichsen found that
department supervisors had also been hearing such rumors.
Hinrichsen told Evans to tell inquiring employees that par-
ticipating in a sickout was not an ‚‚excused absence™™ under
NASSCO™s Absence and Tardiness Control Program, and it
appears that absent workers on March 8 who had not docu-
mented their absence with an acceptable excuse were giventwo attendance points. However, Hinrichsen also testifiedthat NASSCO chose not to make a bigger issue out of the
apparent sickout on March 8, fearing that imposing penalties
other than attendance points would merely serve to inflame
the situation, and that acknowledging the substantial impact
of the sickout might encourage more such actions.No one has suggested, much less sought to prove, that thedramatic spike in the number of absences on March 8 was
brought on by some exotic, 1-day virus sweeping San Diego,
or that it was merely coincidental that 500 more employees
than usual had decided to take that day off. Thus, even
Zschiesche, one of the most cautious and selectively forgetfulof the union-agent witnesses, acknowledged that he was at
least aware that a ‚‚sickout™™ had taken place on March 8.
Moreover, the General Counsel concedes on brief that a
‚‚sickout™™ occurred on March 8, and he nearly concedes, as
well, that the sickout was ‚‚part of a pattern of unprotected
intermittent strike activity.™™ (Thus at p. 36: ‚‚While it is true
that the seven-union coalition did engage in a pattern of un-
protected intermittent strikes on April 29, May 17, and June
23 (and perhaps including the March 8 ‚sickout™) .... ™™)
In any case, on this record, it would be useless to pretendthat the excess absences were the product of anything other
than a union planned ‚‚object lesson for management™™ in the
form of a sickout. A relatively candid witness, Vitantis
Bugvilionis, an Ironworkers shop steward who admittedly
participated in the sickout and encouraged his coworkers to
do likewise, gave testimony clearly supporting the additional
finding I reachŠthat the excess absences on March 8 were
the product of a surreptitious, word-of-mouth call for a Mon-
day sickout begun in the previous week by the Ironworkers,
and, perhaps, by other unions, as well. Thus, Bugvilionis ad-
mitted, although with some discomfort, that McCammonŠ
and perhaps other union agentsŠhad told him of the planned
sickout in the week before it occurred. In addition
Bugvilionis admitted that he later discussed the ‚‚effective-
ness™™ of the sickout with both McCammon and Godinez.
Bugvilionis also admittedly warned his coworkers in advance
of the sickout that NASSCO would probably assess attend-
ance points against sickout participants. Bugvilionis readily
conceded, moreover, that he understood the sickout to be an
element of the Unions™ ‚‚inside game.™™39B. March 12: NASSCO Announces There Will be noProfit-Sharing Payouts for 1992As part of the predecessor union contracts reached by theparties in 1988, NASSCO had agreed for the first time to
cover the bargaining unit employees under the Company™s
annual profit-sharing scheme. Apparently due at least in part
to the economic losses it suffered in the 1988 strike,
NASSCO made no payouts under the plan for 1988, but it
did make payouts for the years 1989, 1990, and 1991. As I
further describe below, NASSCO announced on March 12
that there would be no profit-sharing payouts for 1992, be-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00516Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 517NATIONAL STEEL & SHIPBUILDING CO.cause it had realized no profit from 1992 operations, in partbecause of the 3-week strike in October 1992.This announcement was buried within a three-page letterover the signature of Company President Vortmann, mailed
on Friday, March 12 to all employees within and without the
bargaining units. Vortmann began the letter by declaring that,
unlike his practice in previous years, he would not be hold-
ing his annual ‚‚State of the Yard™™ speech to the assembled
shipyard workers. Instead, as he wrote, ‚‚I am sending this
written message to give you an explanation of the companies
[sic] progress and the challenges we face[,]™™ and ‚‚I will
later schedule small meetings with different parts of the yard
to answer your individual questions.™™In several following paragraphs Vortmann traced theprogress of and problems associated with various 1992
projects. In this regard, he stated that ‚‚[o]ur biggest lack of
success in 1992 was our inability to arrive at a satisfactory
conclusion to our labor contract[,]™™ adding that the ‚‚25 day
strike™™ in October 1992 had not only worked a ‚‚serious
hardship™™ on the ‚‚Union workers,™™ but that the ‚‚cost™™ of
the strike to NASSCO was ‚‚in the millions,™™ and, therefore,
‚‚when the union employees attempt to ‚hurt the Company™
as a means of securing their desires in the labor contract,
they directly hurt themselves.™™Then Vortmann dropped the bad news, as follows:The combination of NASSCO having to reverse theprofits we booked on Matson [a shipyard customer] in
™91 and the economic cost of the strike more than offset
the profitable results in Repair. We ended 1992 with a
slight pre-tax loss overall. Consequently ... there un-

fortunately will be no profit-sharing check because
there were no profits generated.In succeeding lines and paragraphs, Vortmann describedthe future picture: He warned at one point that ‚‚[t]he bottom
line is very simpleŠthere is not enough expected new work
to keep all the existing shipyards at their current employment
levels[,]™™ but added that ‚‚NASSCO can win new work and
we can maintain our employment levels, but we can only do
that if we are the most productive and cost efficient yard.™™Still later, he outlined the Company™s ‚‚goals™™ for 1993, cit-
ing, inter alia, the ‚‚need to finalize a new Union Labor Con-
tract.™™ And he concluded with these words:We have devoted too much time and attention and wehave all lost too much money as a result of our inabil-
ity to settle on a fair and equitable contract. The Com-
pany has been listening to the Union negotiators and to
all the comments from employees in the yard. We un-
derstand the concerns, believe me! At the same time I
ask all the NASSCO employees to think real hard about
the realities of the shipbuilding market place. Change
and challenge are never easy. But if we are afraid to
step up to the challenge, there is no way we can suc-
ceed.I am confident NASSCO can return to its winningways and to its profit sharing checks. But it is entirely
up to us! Let™s get back together and make it happenin 1993.This no-profit/no-payout announcement was probably nosurprise to the Unions; they had rights, as both Zschiesche
and Godinez acknowledged, to review the relevant profit-
sharing accounting records under terms and conditions estab-
lished by a previous agreement, which terms were continued
in NASSCO™s last offer and in its implementation thereof in
late February. And although the Unions had not exercised
these rights, they knew that their October 1992 strike (like
their previous strike in 1988) had cost the Company ‚‚mil-
lions.™™ (See, e.g., Godinez™ March 16 flyer, infra.) More-
over, while it may be presumed that no employee was happywith Vortmann™s announcement, neither does it appear that
this announcement triggered any immediate groundswell of
protest once the workers received it through the mails, which
I presume occurred no later than Monday, March 15. Instead,
it appears that it was not until the Unions themselves chose
to make Vortmann™s announcement the central issue of a
rally conducted within the shipyard on Thursday, March 17,
that a relatively small number of the bargaining unit employ-
ees, coached and shepherded by union agents and stewards,
conducted an in-plant work stoppage after lunch for the
nominal purpose of ‚‚demonstrating™™ their displeasure over
the announcement.C. Godinez™ ‚‚Confidential™™ Flyer of March 16On March 16, Godinez prepared and signed another flyerprinted on Ironworkers™ letterhead, this one a two-page writ-
ing captioned, ‚‚IT™S UNION TIME.™™ When NASSCO™s
counsel confronted Godinez during cross-examination with a
copy of this flyer, Godinez expressed both surprise and out-
rage that the Company had gotten a copy, protesting that it
was an ‚‚internal union document,™™ and a ‚‚confidential™™
one at that. He also claimed that it was not distributed gen-
erally to employees ‚‚at the gate,™™ but rather, ‚‚just [to] the
shop stewards,™™ of which there were ‚‚about 30.™™ While I
will assume for purposes of analysis that Godinez was truth-
ful in claiming that he ‚‚distributed™™ copies of this flyer on
a ‚‚confidential™™ basis only to the Ironworkers stewards, I
discredit him on both demeanor and probability grounds in
his later, and quite hesitantly stated claim that he did not
begin distributing these flyers to the stewards until ‚‚prob-
ably ... a few days after [March 16].™™ Instead, I find, that

Godinez, having prepared and signed the flyer on March 16,
began to distribute it without further delayŠon either March
16 or the morning of March 17. Moreover, I note that the
contents of the flyer seem to be addressed to employees gen-
erally, and that there is no evidence that Godinez instructed
the stewards not to show or pass out copies to other employ-
ees. Accordingly, I will assume that the stewards, performing
their traditional function as go-betweens, did show or pass
out copies to their fellow workers.The flyer began with these two paragraphs:It™s human nature to reject uncertainty, and that™swhy it™s important to show some facts! The ‚‚Inside
Game™™ is nothing new; however, it is a method that
doesn™t get much publicity. The reason it™s not pub-
licized is not because it™s not effectiveŠbut because itworks much better under cover.A good book on the Inside Game is published by theAFLŒCIO. There are many other examples of how it
works, including our own experience in 1987Œ88. TheVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00517Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
40Godinez was again consistently evasive and unilluminatingwhen invited during cross-examination to explain what he had in
mind when referring in this flyer to ‚‚many other actions gauged to
cause an effect on the Company.™™41See fn. 36.42Ironworkers Steward Bugvilionis was admittedly present. Oth-ers, identified only from the videotape, were Berger (Bill) Enbom,
chief shop steward for the Carpenters; Scott (Sparky) Russell, an
Electrical Workers steward, and Daniel Eck, a Machinists steward.
(Although Eck testified that he did not recall attending the morning
rally, he has a distinctive hairstyle and he is easily recognizable on
the videotape of the morning rally as one of the union stewards pass-
ing out handbills, as the General Counsel concedes (Br. at p. 11).)43Because it appears that only single-page leaflets were being dis-tributed, these could not have been the two-page leaflets, supra, pre-
pared by Godinez on March 16 for supposedly ‚‚confidential™™ dis-
tribution to Ironworkers stewards. The General Counsel presumes
(Br. at p. 11), and I do, too, that the leaflet being passed out was
the one received in evidence as R. Exh. 9, an unsigned, one-page
flyer on the Machinists™ letterhead, dated March 17, and captioned,
‚‚VORTMANNDUCKSYARDADDRESS&SENDSANANTI
-UNIONMES
-SAGE.™™ In that flyer, the unknown author states, inter alia, that,Inside Game works well; coupled with a strike, it workseven better!Over the course of several more paragraphs, Godinez reca-pitulated the history of the contract impasse and eventual
strike in the period 1987Œ1988, pointing out in the process
that the Unions had played an ‚‚Inside Game™™ for ‚‚six
months™™ after the expiration of the old union contract, by
conducting shipyard rallies and a ‚‚work-to-rule™™ campaign.
This campaign alone, said Godinez, eventually caused
enough economic impact to induce NASSCO to improve its
original contract proposals. Godinez further recalled that,
after the members eventually rejected the improved proposals
and conducted a 3-week strike in September 1988, NASSCO
improved its offer even more, leading ultimately to a new
agreement which included, inter alia, a ‚‚Profit-Sharing Plan
which has paid out in most years.™™ And in the final para-
graphs of the flyer, Godinez said this:How Much Loss Did the Company Suffer DuringInside Game?A newspaper article appeared in late 1988 thatquoted the Merrill Lynch Financial Institution as stating
that Nassco had lost more than 50 million dollars in
1988. It attributed such loss to Labor Unrest.How Much Has the Company Lost During theCURRENTLabor Dispute?There is a difference in this labor dispute as we wentout on strike right away. Nassco has lost millions of
dollars very quickly; and with the heavy dissatisfaction
of the workers towards the Company, the economic im-
pact continues.Did the Company Learn How the Inside Game WasPlayed in 87Œ88?Yes, Steve Workman was a Chief Shop Steward dur-ing our ‚‚Inside Game™™ and now he is a Labor Rela-
tions Representative for the Company. the Company
knows the old-inside game but this new inside game is
structured with a new twist and is protected by the Na-
tional Labor Relations Act.What Can We Do To Win a Labor Contract?Under the National Labor Relations Act we have aright to act as a group against Nassco. The law gives
us a right to act as a group and resist overtime work.
Work only on what we™re told.... 
Nothing morenothing less, work very very safe and take absolutely
no chances. Don™t hook up or get ready to work until
the whistle blows, close the yard down and strike and
many other actions gauged to cause an effect on the
Company.40Special daily group meetings are being held in al-most every area of the yard.41Inquire about your near-est location and be a part of winning.D. March 17 EventsI have already summarized the most significant event ofMarch 17Šthe post-lunchtime demonstration/strike con-
ducted within the shipyard by a group of 40Œ60 workers and
union officials and stewards for about 31 minutes after the
final company chime had sounded, signaling the end of the
employees™ lunch period and the resumption of work. I have
already found, in summary, that this supposedly ‚‚sponta-
neous™™ gesture of worker outrage over Vortmann™s earlierannouncement of no profit-share payouts was, instead, an-
other union-orchestrated ‚‚object lesson to management,™™
done to wobble the job, and done as part of a pattern of
intermittent job actions calculated in their totality to do
enough economic damage to NASSCO to induce it to im-
prove its last offer at the bargaining table. It remains for me
to narrate the additional details of fact concerning events on
March 17 which plainly add substance to that summary find-
ing.1. Gate 6 rally in the morningThe morning events at gate 6, including the speeches andsounds associated with them, were recorded with a videotape
camera and boom microphone which Security Captain
Hutchins was conspicuously operating from the roof of the
adjacent building 15. My findings below are based mainly on
what I can see and hear on Hutchins™ tape, and are aided by
undisputed supplemental testimony concerning these events.
My findings concerning statements made in the final minutes
of the morning rally are also consistent with a company-
made transcript (R. Exh. 38(b)) of the audio portion of the
tape covering those final minutes, a transcript whose accu-
racy is not itself in dispute.Zschiesche and Godinez apparently arrived early at gate 6;they were already there, bullhorns in hand, at about 6:11,
when Hutchins switched on his recording gear. They soon
became closeted in a conversation (not audible on the tape)
that lasted almost 4 minutes. Some minutes later, as the
trickle of arriving workers grew to a steady flow,
McCammon appeared in view, as did officials or stewards
from at least three other Unions, the Machinists, the Elec-
trical Workers, and the Carpenters.42Most of these agentsjoined Godinez, McCammon, and Zschiesche in passing out
what appear to be one-page leaflets to arriving workers.43AtVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00518Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 519NATIONAL STEEL & SHIPBUILDING CO.We think Dick should have the guts to stand in front of 3,700shipyard employees and look us straight in the eye while he
reads his letter and then hears our response. Duck, Dick, Duck!But that is not going to happen so we will hold our own ship-yard addresses among ourselves at lunchtime. Also, come to aspecial shipyard address at the home of one of our favorite top
management officials this Saturday morning, March 20.44This is not the only indication that union agents and workerswere fully aware that their activities at gate 6 on March 17 were
being monitored by videocamera and microphone, and were using
that system to communicate ‚‚messages™™ back to company manage-
ment. Thus, in earlier, untranscribed portions of the tape, both
Zschiesche and McCammon can be seen and heard clearly directing
gestures and statements either to ‚‚Hutch,™™ who was operating the
camera, or to ‚‚Dick Vortmann,™™ presumed to be a regular viewer
of the tapes. Indeed, in one such instance, McCammon speculated
sarcastically that Vortmann must be a ‚‚masochist™™ for subjecting
himself to such presumed daily studies.45I draw these elaborations mostly from descriptions, admissions,or acknowledgments variously made by the following witnesses:
Godinez, Bugvilionis, Lopez, Eck, Long, Tyvoll, Simpson, Root, and
Whitley.various points, Godinez urged arriving employees bybullhorn to ‚‚stick around™™ so that everyone could
‚‚go-in together,™™ at ‚‚Union Time.™™ As more minutes
passed, and a larger group of workers began to form
around or near the union agents, McCammon used a
bullhorn to deliver various messages ridiculingVortmann and his recent announcement that there
would be no profit-share payouts. He also reminded
the workers of the Unions™ plans for a ‚‚social visit™™
on ‚‚Saturday™™ to be paid to the home of an unnamed
‚‚favorite company official.™™ (See last footnote. I also
note that on Saturday, March 20, a union demonstra-
tion was conducted at Vortmann™s home, followed by
another such visit on another nearby Saturday.) At
other points, Zschiesche used his own bullhorn to
make similar speeches. Finally, with only a few min-
utes to go before the scheduled ‚‚Union Time™™ march
into the yard, we reach the point covered by the tran-
script of the audiotape.Zschiesche is the first of the speakers whose statementswere thus transcribed. In edited form, this is what he said:We™re going to have this so-called meeting in the sand-pit. We™d really like Mr. Vortmann to be there ... but

if he is not there maybe we™ll have a state of the yard
address among ourselves and lets hear it from each
other once in awhile, and that™s what our brothers and
sisters stand up and want some real stuff, and not have
to listen to garbage which is usually long talked about.
So I am telling you, be there in the sandbox today at
lunch time. Let™s hear from you, let™s hear from us,
we™ll have our own state of the yard address.Then McCammon spoke, in edited part as follows:When Dick Vortmann pops the video cassette in theplayer today to review what™s going on, there is a mes-
sage for him,44‚‚Dick, you™re wanted in the yard, youneed to stand up before thirty-seven hundred people
and tell us what became of the money ... we™re wait-

ing ... you think you can get away by just sending

letters to our house. I don™t think so ... we don™t play

that.™™ Okay, it™s two minutes, two minutes to union
time, stand by and we™ll all walk in together. Two min-
utes.Then Zschiesche spoke again, now addressing the matter ofthe recent dispute over ‚‚whistles,™™ in edited part as follows:Anybody who has a whistle last time from themarch, bring your whistle. If you didn™t have a whistle
or need a whistle, we got some from last time we™ll be
handing out this Saturday ... . We™re American citi-

zens, you™re out in the streets here, you can blow a
whistle, but the Company wants to say that when you
walk inside that gate, you have no right of an American
citizen anymore .... 
We™re not out to create acci-dents.... 
We™re not that stupid.... 
[T]he Companythinks we™re stupid, they want to keep us stupid, they
want to deny you rights to blow a damn whistle in the
yard. So we™re going to tell people to bring them whis-
tles on Saturday because wherever we go they™re going
to hear from us, we™re going to say, ‚‚Goddamit, we™re
American citizens, we™re going to blow whistles when-
ever we want!™™ This is America and American workers
have the right to express themselves under the Constitu-
tion of the United States. You can™t tear up the Con-
stitution when you walk in gate 6.Then, after Zschiesche had thus delivered yet another ambig-uous message (to the workers and to company management
believed to be monitoring his speech) on the matter of whis-
tles and where and when the Unions intended to encourage
their use, McCammon took up his own bullhorn, announcing
as follows:Okay, so you know what™s up, right?[Voices respond, ‚‚Sandpit-Sandpit at lunch time.™™]
Get your timecard, punch your timecard out!On McCammon™s final words, the assembled work-ers walked together through gate 6.2. The significance of ‚‚punch[ing] your timecard out™™McCammon™s parting direction to ‚‚punch your timecardout,™™ although understandably mysterious to an outsider, had
a special resonance in shipyard rule and practice, which re-
quires a digressive set of elaborations.45Hourly employees who intend to remain in the shipyardduring the 30 minutes™ unpaid time NASSCO allots for lunch
do not punch out their timecards when they begin their lunch
period; instead, they leave their timecards in the rack in their
department, under the custody and control of their super-
visor. And if they return on time after lunch, neither do they
punch back in; NASSCO™s payroll clerks will simply reduce
the number of hours and minutes shown on the daily time-
card by 30 minutes. On the other hand, when workers intend
to leave the shipyard at lunchtime, they will retrieve their
timecard from their supervisor, then punch out the card at the
start of the lunch break, and then surrender it to the gate
guard on exiting. Beyond merely limiting the potential for
‚‚stealing-time™™ abuses, these procedures are designed to en-
sure that the Company will know by checking the timecard
racks and any collection of timecards in the guardhouse
which employees are or are not somewhere in the sprawling
shipyard complex at any given time. And this knowledge
may be a critical aid in determining whether a ‚‚missing™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00519Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46The briefing parties agree that NASSCO has a ‚‚program™™ thatgoes by this name, and they roughly agree on the way it works. The
record also contains indications that the program is described in a
written publication. However, no copy of any such publication was
ever tendered for receipt into evidence.47The following exchange during Bugvilionis™ cross-examinationby NASSCO™s counsel is revealing, particularly in Bugvilionis™ use
of certain plural pronouns emphasized below:Q. Now, if you don™t have to pull your time card unlessyou™re leaving the plant and not coming back to work, or you
are leaving the plant and coming back to work, why did you
pull your time card on March 17th?A. Why did I? Because if you™re not punched out after lunch,they can discipline you, but if you are on your own time, it™s
like just coming back late from lunch.Q. Isn™t it true that, when you took your time card from yourforeman on March 17th, you knew you were not going to be
back to work on time at 11:45?A. Yes, I was making that assumption that we weren™tŠ
Q. That™s right, but what were the facts that led you to thatassumption? You knew something would happen after lunch as
a result of the sandpit rally, isn™t that true?A. Yes, it could have, and I™m saying it could have. Theywere saying maybe, maybe not.Q. The likelihood was so great, however, that you pulled yourtime card because you knew you weren™t going to be back at
11:45.A. Yes.48Thus, Eck later volunteered, ‚‚They just said, ‚get your time-cards™ so I did.™™worker is missing due merely to departure, or perhaps dueto a mishap or catastrophe in the yard.These practices have additional significance under theCompany™s Absence and Tardiness Control Program.46Al-though some details and nuances of this program remain ob-
scure, there is wide agreement among the witnesses about
certain features of its application that are relevant to this
case: Everyone agrees, for example, that when a supervisor
delivers a timecard to a worker intending to leave the ship-
yard for lunch, this gesture will insulate the departing worker
from disciplinary ‚‚penalties™™ for either of two distinct of-
fenses under NASSCO™s published ‚‚Standard Rules of Con-
duct.™™ These are, ‚‚Leaving one™s work area during working
hours without permission™™ (‚‚Group 3, Rule 11™™), or ‚‚Leav-
ing the plant during work hours without permission™™
(‚‚Group 2, Rule 6™™).Nevertheless, as Bugvilionis, among others, clearly ac-knowledged, when a supervisor gives a timecard at lunch to
a worker intending to leave the shipyard, this gesture will not
insulate the worker from being assessed one or more ‚‚at-
tendance points™™ under the ‚‚no-fault™™ aspect of the Compa-
ny™s program, if the worker returns tardily, or not at all. (The
notion of ‚‚no-fault™™ here is apparently linked to the fact, ac-
knowledged by all parties, that a worker is ‚‚free™™ to accu-
mulate up to 12 attendance points for tardiness or absence
within a 90-day period without facing any disciplinary pen-
alty, except a ‚‚warning™™ when the worker reaches his 12th
point within the counting period.) Rather, such points will
normally be assessed whether or not the worker™s tardiness
or absence was preceded by the supervisor™s having deliv-
ered the timecard to the worker before he or she left. By fur-
ther contrast, however, no points will be assessed for a work-
er™s ‚‚excused absence™™ within the shiftŠusually only for amedical appointment or other matter of compelling personal
necessity, normally arranged between worker and supervisor
at least several days in advance. And in such circumstances,
the supervisor will not merely deliver the timecard to the de-
parting worker, but will ‚‚sign™™ it (and perhaps make an ex-
planatory entry, as well) to indicate that the departure was
not simply known in advance to the supervisor, but ‚‚ex-
cused,™™ and thus exempt from an attendance point assess-
ment or any form of discipline for absence or tardy return.Shop Steward Bugvilionis, operating under this same gen-eral understanding of the pertinent rules and practices, admit-
tedly told other workers during the morning of March 17 that
if they planned to go to the sandpit rally at lunch, it would
be ‚‚advisable™™ for them to take their timecards with them.
And Bugvilionis admittedly retrieved his own timecard from
his supervisor before attending the rally, admittedly because
he knew or believed he would not be returning to work im-
mediately after lunch, and perhaps not for the rest of the day.
Although Bugvilionis vaguely suggested at one point that he
might have had purely personal plans to leave the shipyard
that afternoon, I think this was untrue; for Bugvilionis also
admittedly knew or believedŠalthough he claimed not to re-
call the source of his knowledge or beliefŠthat ‚‚some-thing™™ was probably going to ‚‚happen™™ after lunch thatwould prevent him from returning on time.47Similarly, Ma-chinists Steward Eck eventually recalled that at some point
at work that morning, ‚‚somebody™™ (Eck claimed not to re-
call who this was) told Eck to ‚‚be sure to bring your time-
card™™ to the sandpit rally. (Later, Eck implied that he got
this instruction from more than one person.)48And Eck ad-mittedly followed this instruction by retrieving his timecard
and punching it out before going to the rally, conceding fur-
ther that ‚‚the practice at NASSCO is you don™t have to
punch your timecard out for lunch unless you are going to
leave the yard.™™ However, like Bugvilionis, Eck claimed not
to know specifically what the ‚‚bring-your-timecard™™ instruc-
tion portended, only that ‚‚something might be up.™™With all of the foregoing in mind, I find in conclusion asfollows: McCammon™s ‚‚timecard™™ instruction to workers at
6:40 a.m. would reasonably be taken both by the workers
and the company agents who heard itŠand was so under-
stood by both audiencesŠas an announcement that the
Unions intended as of 6:40 a.m. to call on their members ei-
ther to leave the shipyard after the lunchtime rally, or to re-
frain from returning to work immediately after lunchtime.
Moreover, Bugvilionis™ and Eck™s admissions clearly imply
(and further findings below merely reinforce this) that they,
like other stewards and rank-and-file workers who punched
out their timecards before heading off to the lunch rally,
were essentially passive actors in the unfolding drama, at all
times waiting for cues and directions from top union officials
as to the precise roles they were expected to perform at any
given moment that day.3. Sandpit rally at lunchThe sandpit (or ‚‚sandbox™™) is a spacious area within theshipyard where large structural members are staged and sta-
bilized in sand until they are hoisted for assembly on the
shipbuilding ways. Located near a covered lunch ‚‚shack,™™
the sandpit forms a kind of natural outdoor amphitheater, and
on the many sunny days that San Diego enjoys, it was com-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00520Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 521NATIONAL STEEL & SHIPBUILDING CO.49Thus, concerning the moment in question, Eck recalled, ‚‚So itwas decided, I believe it was Peter Zschiesche, said, et™s go find
out,™™™ whereupon the remaining group ‚‚went across to John Ball™s
office[.]™™50Listed next, in addition to Zschiesche, Godinez, andMcCammon are persons holding union positions who were either ad-
mitted participants in the postlunch demonstration, or were credibly
identified as participants (by McCammon and/or by Hinrichsen)
from photographs and videotapes of the event: Ironworkers : ShopStewards Bugvilionis, Johnston, Wanamaker, Anderson, Gor-
ham, and Parga; Electrical Workers: Shop Steward Russell; Ma-chinists: Chief Steward Foster and Shop Steward Eck; Car-penters: Chief Steward Enbom and Shop Steward Long.[*][*] I rely on Long™s testimony that he was a Carpenters™ steward.I note that NASSCO™s brief (vol. I, p. 41) identifies Long as an
‚‚Ironworkers™™ steward; however in the passage of Hinrichsen™s tes-
timony cited by company counsel, Hinrichsen nowhere identifies
Long as an Ironworkers™ steward.51Hinrichsen was not available to receive this call; he was thengolfing with an international representative of the Ironworkers,
named Shelton. Instead, another industrial relations staffer, Work-
man, came to the scene, as did Security Captain Hutchins, carrying
his videocamera.mon for NASSCO™s employees to congregate there duringtheir lunch period. Also, during the 1987Œ1988 contract hia-
tus preceding the 1988 strike, the Unions had occasionally
held rallies in the sandpit at lunch time for the general pur-
pose of maintaining and reinforcing a spirit of union solidar-
ity among the workers.The lunch period for hourly workers begins at 11:15 a.m.and ends at 11:45. NASSCO uses an amplified series of
‚‚chimes™™ to signal the end of the lunch period, apparentlysimilar to the system used in performance halls to alert pa-
trons that an intermission is drawing to a close. At the ship-
yard, the first chime sounds at 11:44, and the second at
11:45, by which time hourly employees are expected to be
back at their work stations, and are vulnerable to attendance
points or possible further discipline if they are not.The witnesses™ testimonial accounts of the sandpit rally arelargely impressionistic, and they vary one from the other in
emphasis and detail. Most agree, however, and I find, that
the rally included the following main features: Anywhere
from 100 to 300 employees gathered around the sandpit
shortly after the lunchbreak began. Although some company
agents stood or passed nearby, no one taped or photographed
these events. Godinez, McCammon, and Zschiesche took
turns addressing the group during most of the rally, variously
deploring Vortmann™s announcements that there would be no
profit-share payouts, and that he would not be holding a
State of the Yard address, but would instead be conducting
small group meetings throughout the yard. In the last 5 min-
utes of the lunch period, most of the workers attending the
rally began to drift away and head back to their jobs. How-
ever, after the first chime sounded, a smaller group of re-
maining rallyers, which included Zschiesche and Godinez,
huddled together in the center of the sandpit for a ‚‚prayer
session.™™ Godinez vaguely recalled in this regard that he of-
fered a prayer for ‚‚assistance ... from someone up

above,™™ and that Zschiesche ‚‚joined-in.™™ Carpenters Stew-
ard Long recalled, by contrast, that someone offered some
words in memory of a recently deceased Ironworkers mem-
ber. Apart from these hazy fragments, the participants who
testified claimed not to be able to recall what Godinez or
Zschiesche might have prayed for, or what other words they
might have uttered while the smaller group was thus
huddled.4. After lunch demonstration at Ball™s officeThe prayerful huddle broke up almost exactly at thesounding of the second chime at 11:45. Zschiesche then ad-
dressed the remaining rallyers. Zschiesche recalled (and
Godinez agreed) that he asked the now shrunken group if
they wanted ‚‚answers™™ to their ‚‚questions™™ about the profit
sharing, and that ‚‚someone™™ said in reply, ‚‚Let™s go to
John Ball™s office.™™ Although Zschiesche and Godinez
claimed not to recall who this ‚‚someone™™ was, I find, based
on the seemingly more candid testimony on this point fur-
nished by Machinists Steward Eck, that the ‚‚someone™™ was
Zschiesche himself.49Although the second chime had sound-ed by this point, 50Œ60 rallyers, including Zschiesche,Godinez, McCammon, and at least 11 other union officers orstewards,50began to march towards a two-story structuresome 50 yards away that housed on its second level the of-
fice of General Production Foreman John Ball.Based on the harmonious features in the accounts of mostof the witnesses, I find as follows concerning events within
the first 11 minutes (11:45Œ11:56) after the breakaway group
marched on Ball™s office: The demonstrators, chanting,
‚‚Where is the profit-sharing!™™ and ‚‚We want our money!™™
gathered at ground level in front of Ball™s office structure.
At Zschiesche™s suggestion, a smaller delegation or ‚‚com-
mittee™™ composed of about five workers (selected to rep-
resent each of the shipyard craft Unions who had members
in attendance) walked up the outside stairs to Ball™s office,
where they were headed off by Ball on the second-level bal-
cony in front of his office. The delegation asked Ball for
‚‚answers™™ about what had happened to the profit sharing.
Ball said he had no idea, and suggested they call Vortmann.
Ball also told them, however, that he had placed a call to
‚‚Industrial Relations,™™51and warned them that their ‚‚lunch-time was over,™™ that their gathering was ‚‚illegal,™™ that they
were vulnerable to ‚‚points™™ or other discipline, and that
they should ‚‚get back to work.™™ The delegation returned to
join the group waiting on the ground level. Zschiesche soon
went to a nearby telephone and called Vortmann™s office, but
was told Vortmann was not in, whereupon Zschiesche re-
turned to the group. Soon after this, a supervisor named Flo-
res (described by Bugvilionis as a ‚‚very brave soul™™) waded
into the group at ground level and called out a ‚‚direct order
to get back to work.™™ He was greeted by shouts of derision,
and (as Godinez most specifically recalled) many workers
held up their punched out timecards, apparently to dem-
onstrate that they were not ‚‚on the clock™™ at the moment.At this point either Ball or Flores™ own supervisor advised
Flores to withdraw from the group, and he did.At about 11:56, Security Captain Hutchins arrived at thescene, switched on his portable video/audio gear and began
to record the activities in front of Ball™s office, continuing
through the point at 12:16 when the demonstration ended.
(Also, at roughly the same time, Ball hoisted a Polaroid still-
photo camera and took a series of snapshots of the assembled
demonstrators arrayed below him.) The din of resumed work
in the shipyard tends to dominate Hutchins™ audio recording
for several minutes thereafter, and to obscure most of theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00521Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
52Again, my findings below about statements made at and after12:13 are consistent with an undisputed, company made transcript
(R. Exh. 39(b)) of the recording of the most audible statements made
in that period.53I cannot detect on the video/audio tape any indication that any-one did, in fact, make such a ‚‚motion to adjourn.™™ I find that
Zschiesche simply declared that there had been such a motion even
though none had been made. I infer that he did so in part to main-
tain the fiction before company onlookers that he was merely ‚‚pre-
siding™™ over a ‚‚meeting™™ of the membership, and was merely fol-
lowing parliamentary procedure to determine the democratically ex-
pressed will of the rank and file. However, given the dynamics of
the immediate situation, I infer that the main reasons he announced
(falsely) that there was a ‚‚motion to adjourn™™ were to reassert di-
rectorial control over the cast of players, and to reemphasize his pre-
viously expressed preference that they ‚‚save™™ any further job ac-
tions for ‚‚another day,™™ when the unions would be able to ‚‚get
their shit together™™ by ensuring a larger worker turnout.statements made by Zschiesche, who was addressing thegroup, and the occasional statements from those within the
group, as well. Starting at about 11:59, however, larger frag-
ments of these statements become audible, and whole sen-
tences become audible at and after 12:13. From looking at
and listening to the tape, and aided by identifications of par-
ticipants made mostly by McCammon or Hinrichsen, I find
as follows concerning events from 11:56 to 12:16.52First, some overall findings: Throughout most of this 20-minute period the demonstrators were arranged in a nearly
enclosed circle around Zschiesche, leaving about 5Œ10 feet
between Zschiesche and the rest. McCammon and most of
the other union agents or stewards were in the front ranks
of the semicircular array; Godinez, however, was positioned
off to one side of Zschiesche during most of this period,
within the more-or-less unoccupied space enclosed by the arc
of the semicircle of onlookers. Throughout this period,
Zschiesche did most of the talking and clearly functioned as
the master of ceremonies, although other voices were heard
at intervals responding to Zschiesche™s statements.Next some particulars: Between 11:57 and 11:58 a.m.,Zschiesche gestured towards Hutchinson and his camera and
noted aloud that the demonstration was being recorded,
whereupon several demonstrators waved up to Hutchins, now
perched on the balcony in front of Ball™s office. In this same
connection, Zschiesche announced that anyone who received
‚‚points™™ or ‚‚warnings™™ for their participation should ‚‚talk
to their union about it.™™ Then Zschiesche launched into a
new speech about the profit-sharing issue. At 11:59, as
Zschiesche concluded these remarks, Godinez began to chant
anew, ‚‚Where is the profit-sharing!™™ and waved his arms to
invite the rest of the demonstrators to join in, which several
briefly did, while most others merely stood mute, many with
looks of bemusement on their faces. Nearly 2 minutes then
passed while everyone stood idly. At 12:01 p.m., however,
both Godinez and Zschiesche noticed industrial relations
staffer Steve Workman in the area, and they together shouted
and waved to him to come over to ‚‚talk to the committee
about profit-sharing.™™ Workman did not accept the invita-
tion. At 12:02, Zschiesche again gestured towards Hutchins,
perched on the balcony, then shouted to the group, ‚‚How
many people are afraid of these cameras?™™ simultaneously
raising his arm to suggest how anybody who might be
‚‚afraid™™ could so indicate. Several participants laughed;
none raised an arm.At 12:03 p.m., following another brief lull, Zschieschebegan another speech. In substance, he likened the solidarity
shown by the assembled demonstrators to that shown in the
early 1980s by the ‚‚Polish shipyard workers,™™ who,
Zschiesche noted, had not only succeeded in ‚‚shut[ting]
down a shipyard,™™ but in ‚‚shut[ting] down the whole
goddam government.™™ Then, gesturing again towards Hutch-
ins, he likened NASSCO™s taping of the demonstration to the
crackdown on the Polish Solidarity Movement imposed by
the ‚‚communist™™ martial law regime. Concluding these per-
orations, Zschiesche shouted, ‚‚We™re waiting for answers to
our questions!™™This was followed by a another lull that lasted nearly 8minutes, during most of which time most of the demonstra-
tors simply shifted from foot-to-foot and made small talk
with their neighbors, while some others milled about, occa-
sionally pausing to exchange low fives with friends or con-
federates. During this same extended intermission, i.e., from
about 12:05 until 12:13 p.m., Godinez and Zschiesche at
least once put their heads together for brief discussions, and
McCammon emerged from the semicircle of onlookers and
had similarly brief exchanges with both Zschiesche and
Godinez. Also, at one point Godinez, McCammon, and oth-
ers waved up to Hutchins, and McCammon called out, ‚‚Can
we get a copy of that, Hutch?™™At 12:13 p.m., Zschiesche broke the extended lull, shout-ing to the milling demonstrators,Okay, everyone get around me, come over here. [In-audible phrase.] This is not a strike, we™re not on strike
today, we can stay here [inaudible seconds]. ...

You™ve got a right to be here. Number one, you can
stay here all day, go to work, or you can leave and
come back to work tomorrow or the next day. You™ve
got a choice.[Unidentified voices shout, ‚‚Go home!™™]Immediately thereafter, and continuing through the final min-utes of the rally, the following speakers can be heard saying
the following things in the following order:ZSCHIESCHE: Let me tell you this, if anybody here ispunched out, they can go home, that™s your choice. If
we go home, we all go home together. If you want to
stay in the yard, we can do that too.[Brief, inaudible shouts from the group.]
CARPENTERSCHIEFSTEWARDENBOM(after brief re-marks into Zschiesche™s ear): I know for a fact thatVortmann is going to be in the building behind us on
Friday, 1:45, that is, the Engineering Department. Let™s
invite him, 11:15, to the sandbox on Friday.[Unidentified voice]: We™re going to march [inaudi-ble] ... .
ZSCHIESCHE: Right now we™re having a meetingŠifwe go [presumably meaning, ‚‚go home™™], it™s pro-
tected. ... Marching around the yard, I can™t tell you

that. [Inaudible phrase.] I™d like to save that for another
day, another time because we got to get our shit to-
gether, get more people here. I don™t want to lose you
guys. You guys are the good guys.Alright, there is a motion here to adjourn,53take thisup tomorrow or the next day or any day we want to.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00522Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 523NATIONAL STEEL & SHIPBUILDING CO.54See, e.g., NLRB v. Washington Aluminum, supra, 370 U.S. at 17.[Unidentified voices speaking over one another]: To-morrow-Friday-right now-Friday.ZSCHIESCHE: All in favor say ‚‚Aye.™™[Unidentified voices in unison]: AYE!
ZSCHIESCHE: All opposed?[Silence.]
ZSCHIESCHE: I thank everyone of you for being here,thank God for the union, thank God for the seven
unions, thank God for everybody in the yard.It was now 12:16 p.m., and the group began to disperse,some among them shouting, ‚‚Friday!, Friday!™™ Moments
later, McCammon cupped one hand to the side of his mouthand called out to the departers, ‚‚Don™t forget to punch back
in.™™E. The Lawfulness of NASSCO™s Issuance of AttendancePoints and/or Other Discipline Against March 17DemonstratorsHinrichsen decided, after getting clearance fromNASSCO™s CFO, Hallett, to assess one attendance point for
tardy return against all workers who could be identified as
having participated in the after-lunch demonstration. In most
cases, apparently, this identification task was made simpler
by the fact that most such workers had followed instructions
preceding the sandpit rally to punch out their timecards be-
fore leaving for the rally, and then punched back in on their
tardy return between 12:16 and 12:20 p.m. Moreover, it was
apparently because those workers had retrieved their time-cards from their supervisors and had punched out before
leaving for lunch that Hinrichsen decided that persons in that
class could not be issued more than the attendance point nor-mally assessed against workers who left the yard with a su-
pervisor™s permission, but then made an unexcused tardy re-turn, as I have previously described the system.There is no dispute that a tardy return after punching outbefore lunch would, in normal circumstances, trigger at least
a one-point assessment against the tardy returnee. Thus, the
only legal question presented by these facts is whether the
after-lunch demonstration was an activity protected by Sec-
tion 7. If it were, then it would be no defense for NASSCO
to argue that the activity violated a company rule, because
employers aren™t allowed under our statutory scheme either
to make rules which purport to bar protected strikes or work
stoppages, or to interpret or apply ‚‚attendance™™ rules in
such a way as to have the same effect.54By parity of reason-ing, however, if the stoppage were not protected, then
NASSCO™s assessment of the normal attendance point for re-
turning tardily from lunch after punching out would not im-
plicate any rights under Section 7.The General Counsel argues, correctly, that the demonstra-tion in front of Ball™s office is easily classifiable as either
a ‚‚strike™™ or a concerted withholding of work tantamount to
a strike. (For reasons noted earlier, I dismiss as barracks-
lawyering Zschiesche™s attempts while leading the dem-
onstration in front of Ball™s office to characterize the gather-
ing as some kind of union ‚‚meeting,™™ attended by par-
liamentary formalitiesŠand, therefore, ‚‚not a strike.™™ In any
case, characterizing the demonstration as a ‚‚union meeting™™
would not alter my conclusion that it was an unprotectedone. See Gulf Coast Oil Co., supra, 97 NLRB at 1513.) TheGeneral Counsel concedes that this strike was followed in
succeeding months by a series of three, unprotected ‚‚inter-
mittent™™ strikes, and was preceded by ‚‚perhaps™™ another
unprotected oneŠthe March 8 sickout. The General Counsel
insists, however, that the 31-minute, in-plant strike on March
17 was protected by Section 7, because it was not part of
the ‚‚pattern™™ of intermittent striking, but rather, was a
‚‚spontaneous™™ strike, born out of rank-and-file worker out-
rage over NASCCO™s no-profit/no-payout announcement.After considering the immediate background to and the de-tails of the March 17 stoppage, I cannot agree with the Gen-
eral Counsel. Rather, I find that the in-plant strike was a
union-staged performance. And as such, it was no more
‚‚spontaneous™™ than is any other kind of theatrical produc-
tion, which, no matter how amateurish or loosely rehearsed,
is by definition an affair which is produced, managed, and
directed by someone, and an affair, moreover, which doesnot easily tolerate genuine spontaneity of behavior by its
‚‚extras,™™ or its ‚‚bit-part™™ players. Indeed, I find that the
after-lunch strike was the second in a series of at least six
such productions staged by the Unions at intermittent inter-
vals so as to impose an economic burden on NASSCO while
at the same time avoiding the risks to workers of a forthright
and continuous economic strike. In short, it was activity be-
yond Section 7™s protections, and I judge, therefore, that
NASSCO committed no violation of the Act by assessing at-
tendance points against participants in the March 17 job ac-
tion.It remains for me to dispose of the General Counsel™s sep-arate claims that NASSCO also violated Section 8(a)(1)
and/or (3) by certain other discipline it meted out to two of
the March 17 demonstrators, Lopez and Long. In this regard,
paragraph 14(d) of the ultimate complaint alleges as follows:As a proximate result of the ‚attendance points™ award-ed to Long and Lopez ... Long was suspended with-

out pay on March 30 and 31 and April 1, 1993, and
Lopez was discharged on June 16, 1993 until his rein-
statement on September 7, 1993.As I explain below, the factual allegations as to Lopez™eventual dismissal on June 16 are roughly accurate; that is,
without necessarily embracing the adjective proximate, I canfind at least that there is a chain of causation linking Lopez™
eventual dismissal with his having received an attendance
point for tardy return on March 17. However, the same can-
not be said about the 3-day disciplinary suspension imposed
on Long, which traced from unique circumstances having es-
sentially nothing to do with any attendance point he may
have incidentally received for his tardy return on March 17.In any case, without regard to the technical accuracy ofthe complaint™s factual claims or characterizations, I observe
first that inasmuch as NASSCO™s complained of treatment of
Lopez and Long was commonly grounded in their participa-
tion in an unprotected work stoppage on March 17, they en-
joyed no statutory immunity from discipline for such unpro-
tected actions. (Indeed, in Embossing Printers, supra, theBoard adopted the judge™s reasoning that, ‚‚[s]ince the em-
ployee™s activity was unprotected, discipline of them could
be on any level chosen by the Company.™™ 268 NLRB at
723.) At best, they only enjoyed insulation from disciplineVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00523Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982). See also NLRB v.Transportation Management Corp., 462 U.S. 393 (1983), affirmingWright Line™s analytical approach to cases where the violation‚‚turns on employer motive.™™56See especially G.C. Exhs. 17 and 18.57Whitley denied that he in any sense ‚‚Okayed™™ Long™s tardy re-turn, or that Long offered any ‚‚union-activity™™ explanation for his
tardy return. But Whitley admittedly had seen Long during the dem-
onstration in front of Ball™s office, and would thereby know quite
well the kind of ‚‚union activity™™ Long was referring to, if, indeed,
Long did make such a reference. In any case, I regard the noted tes-
timonial conflict as irrelevant to any legal issue presented by Long™s
treatment at NASSCO™s hands. Relatedly, I reject as unsupported by
reliable evidence any claim that supervisors, as of February-March
1993, were generally ‚‚excusing™™ the absences from their work areas
during scheduled work time of stewards (like Long) so long as the
steward reported that he or she had been away on ‚‚union business.™™
On this record, any such claim would have to rely on Long™s de-
scription of a singleŠand quite equivocalŠ incident that occurred
some weeks before March 17: As described by Long, on that earlier
occasion Foreman Whitley had ‚‚okayed™™ Long™s 30-minute absence
from his regular work area after Long had reported that he had been
dealing with a ‚‚safety™™ problem by replacing a defective scaffold
plank that had been called to his attention by another worker. Long™s
description is of equivocal significance in the first instance because
it fails to show that Long was performing some uniquely ‚‚union™™
function in his capacity as a steward when he responded to theworker™s complaint and then replaced the plank. Rather, his descrip-
tion would just as readily support the counterinterpretation that, in
responding to the worker™s complaint and replacing the plank, Long
was merely functioning in his regular employment capacity as a
‚‚waysman,™™ whose job it was to build and maintain safe scaffolds.
Much less does Long™s description of this incident contain any reli-
able basis for supposing that Whitley, in condoning Long™s absence,
was doing so because he interpreted Long™s explanation for his ab-sence as a ‚‚union-business™™ excuse.that was in some sense ‚‚disproportionate™™ to their mis-conduct, and then only to the extent that the General Counsel
could establish that a ‚‚motivating factor™™ for any apparent
harshness in their treatment by NASSCO was their participa-
tion in protected activitiesŠand even then NASSCO could
escape liability if it could demonstrate they would have re-
ceived the same treatment without regard to any protected
conduct they may have engaged in.55And with the latterpoint foremost in mind, I judge ultimately that when
NASSCO took actions against Long and Lopez that were in
each case consistent with published company rules and dis-
ciplinary practices associated with misconduct by employees
identical or closely analogous to the unprotected activities
engaged in by Lopez and Long, NASSCO™s actions against
them were legally privileged.1. Lopez™ eventual dismissal on June 16Ironworker John Lopez was one of the after-lunch strikerson March 17 who had punched out before leaving for the
lunch rally, and NASSCO assessed an attendance point
against him for his tardy return. On March 26, Lopez re-ceived a ‚‚Second [written] Warning™™ for excessive absence
or tardiness; and on June 16, he was fired for a new accumu-
lation of points related to absence or tardiness. Although the
details of these developments are confusing, and the parties,
using common evidentiary sources, have interpreted the evi-
dence somewhat differently, I find as follows, based largely
on the documentary record.56At the time of Lopez™ March 17 tardy return, he had al-ready received a ‚‚first warning,™™ on October 30, 1992, for
excessive absence or tardiness in a previous 90-day counting
period. He had also accumulated 9 new points for absence
or tardiness since the start of the new 90-day counting pe-
riod, which began on December 25, 1992. Thus, his point for
tardy return on March 17 left him with 10 points within the
same 90-day period. He then accumulated 2 more points for
an unexcused absence on March 24, leaving him with 12
within the same 90-day period. And, as a result of this accu-
mulation of 12 points, he got a ‚‚Second Warning™™ under the
Company™s rules on March 26, included in which was this
admonition:This is the last written notice that you will receive. Fur-ther violation of attendance rules will result in your dis-
missal from employment.It is apparent that the attendance point issued to Lopez forhis March 17 tardy return was one of the points NASSCO
had to take in account to justify under its rules its issuance
of the second warning of March 26. It is equally clear that
without this March 17 point, he would have gotten no writ-
ten warningŠat least not on March 26. But this second
warning had its own implications; it meant that if Lopez
were to accumulate more than 12 points in the next 90-day
counting period, he could be fired. And indeed, all this came
to pass. Within the next 7 weeks after getting his second
warning, Lopez accumulated 13 new attendance points, andas a consequence of this new accumulation, linked to his pre-vious second warning, he was fired on June 16. Thus, with
these facts in mind, I could find, roughly consistent with the
complaint, that the ‚‚March 17™™ point issued to Godinez at
least ‚‚tainted™™ not only his second warning, but his eventual
discharge on June 16.The complaint does not call into question the lawfulnessof any of the other points NASSCO assessed against Lopez
in the periods described above, and the General Counsel dis-
claimed any such challenge during the trial. The General
Counsel also acknowledged during colloquy at trial that,under the prosecution theory of violation, the legality of
Lopez™ dismissal depends, in turn, on the legality of
NASSCO™s assessment of the March 17 attendance point,
which depends, in turn, on whether or not the March 17
stoppage was protected. I have found that the stoppage was
not protected; I have further found that when an employee
who has punched out returns tardily from lunch the normal
penalty is the assessment of at least one attendance point.
Thus, I conclude that NASSCO lawfully assessed the March
17 point, and in turn the March 26 second warning to Lopez,
and, in turn, lawfully dismissed him on June 16.2. Long™s extra disciplineCarpenters Shop Steward John Long, another participant inthe post-lunchtime demonstration on March 17, admittedly
had neglected to retrieve and punch out his timecard before
leaving for the lunchtime rally. He testified, however, that he
told his supervisor, Rodd Whitley, on his return to his job
at about 12:20 p.m., that he had been ‚‚involved in a union
activity,™™ and was now ‚‚coming back to work.™™ He also
testified that Whitley replied, ‚‚Okay,™™ but concedes that
Whitley soon came back to him and told him he would prob-
ably get a ‚‚warning™™ for his tardy return.57VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00524Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 525NATIONAL STEEL & SHIPBUILDING CO.58And see R. Exh. 19, a copy of the ‚‚warning™™ Long receivedat that time for a ‚‚ First Offense.™™59The three other employees disciplined by NASSCO for viola-tions of Group 2, Rule 6 on March 19 are not named in the com-plaint as victims of unlawful treatment and their individual cir-
cumstances are uncertain. Neither does the General Counsel address
their discipline on brief.On March 19, Whitley filled out Long™s evaluation formfor the week and gave it to Long. On that evaluation, Whit-
ley had given Long a ‚‚1,™™ instead of a ‚‚2,™™ for ‚‚Attend-
ance and Timeliness™™ during the week. (A ‚‚2™™ in this cat-
egory denotes satisfactory performance and a ‚‚1™™ denotes
something short of satisfactory.) Whitley also noted in a
space for ‚‚Comments™™ at the bottom of the form that Long
was ‚‚out of his work area without permission on 3Œ17Œ93
from 11:45 a.m. to 12:20 p.m.™™On March 24, Whitley further issued to Long a combinedwritten warning and notice of 3-day disciplinary suspension,
which Long later served out. This notice cited Long for his
‚‚2d™™ violation of ‚‚Rule, Group 3, Number 11.™™ (Like vio-
lations of other ‚‚Group 3™™ rules, a ‚‚First Offense™™ under
Rule 11 will result in a ‚‚written warning; a ‚‚Second Of-
fense™™ [‚‚within one (1) year™™] carries a penalty of ‚‚written
warning and suspension for three (3) work days,™™ and a
‚‚Third Offense™™ carries the penalty of ‚‚Discharge.™™ Long
admittedly had received a warning notice on September 22,
1992, for an earlier violation of the same rule.)58As set forthin NASSCO™s ‚‚Standard Rules of Conduct,™™ the cited rule
bans,Leaving one™s work area during working hours withoutpermission or failing to adhere to the starting and quit-
ting time for one™s shift, lunch, and other non-work pe-
riods during working hours.The notice also contained a typed entry in the space providedfor a ‚‚General Statement of Violation™™:On Wednesday, March 17, 1993, you failed to returnto your job assignment on time at the conclusion of
your lunch [illegible word, apparently overstruck] with-
out prior authorization of your supervisor and [illegible
word] without punching your time card [illegible word].The General Counsel has not clearly spelled out his theoryof violation regarding Long™s treatment, but he emphasizes
in his brief (p. 16) the seeming oddness of Long™s discipline;thus:Whitley™s testimony and NASSCO™s own paperworkestablish that Long did not do anything that any of the
[other] employees involved [in the March 17 stoppage]
did (and who received only one attendance point).But this observation, standing alone, is inconclusive in itsimport, and the General Counsel does not elsewhere suggest
what its significance might be. He does not suggest, for ex-
ampleŠand neither does the recordŠthat this supposedly
disparate treatment of Long was grounded in some special
hostility towards him by company management for his hav-
ing been a union steward or stalwart, or for his having par-
ticipated in some other, statutorily protected activity.By contrast, and contrary to any such suggestion, I findunmistakable indications in this record that any supposed
uniqueness in Long™s treatment traced simply from the fact
that Long had put himself into a uniquely vulnerable position
by first failing to punch out his timecard before leaving forlunch, and then not returning to his work area when thelunch period ended at 11:45 a.m. Specifically, by this com-
bination of defaults, Long had left himself open to the spe-
cial charge under Group 3, Rule 11 of ‚‚failing [without per-
mission] to adhere to the starting and quitting time for one™s
... lunch ... .™™ Moreover, contrary to the General Coun-

sel™s inconclusive observation, supra, it clearly appears from
Whitley™s ‚‚paperwork™™ that Long did do something theother March 17 strikers did not doŠmore precisely, he didnot do something the other March 17 strikers did doŠ hefailed to punch out his timecard before lunch. And Whitley
clearly emphasized this point when he wrote on the suspen-
sion notice, ‚‚you failed to return to your job assignment on
time at the conclusion of your lunch without prior authoriza-
tion of your supervisor and ... without punching your time

card.™™ Finally, a 3-day suspension is the standard penalty for
a ‚‚second-offense™™ violation of any ‚‚Group 3™™ rule, includ-
ing said Rule 11.Accordingly, after considering all of the foregoing, I canfind no plausible basis for judging that the disciplinary ac-
tions taken by NASSCO against Long violated either Section
8(a)(3) or (1).F. March 19 EventsAs I have previously summarized, on Friday, March 19,again following an all union rally in the sandpit at lunchtime,
10 electricians represented by the Electrical Workers refused
to resume working in their common department and went
home for the balance of the day, making it clear, however,
that they would return to work on Monday, their next sched-
uled workday. NASSCO treated their unpermitted early de-
partures on Friday as violations of a ‚‚Group 2 Rule,™™ spe-
cifically, rule 6 in that group, which bans ‚‚Leaving the plant
during work hours without permission.™™ Under NASSCO™s
Standard Rules of Conduct, a violation of any Group 2 Rule
carries a ‚‚first-offense™™ penalty of a 3-day disciplinary sus-
pension, and NASSCO imposed that penalty on all 10 elec-
tricians (and, as well, on three other workers represented by
other unions who may have also participated in the March
19 afternoon walkout).59The legality of the penalty NASSCO imposed on the 10electricians depends on whether or not their March 19 walk-
out was an activity protected by Section 7. I have already
found that it was not, but was instead another in the series
of unprotected intermittent strikes orchestrated and encour-
aged by the Unions, all really aimed at pressuring NASSCO
to improve its contract offer. Again, this conclusion is based
not only on the facts I have found thus far, but on further
circumstantial details which I narrate below. And as part of
this narration, I will incidentally dispose of certain related
8(a)(1) counts in the complaint:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00525Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
60During cross-examination by NASSCO™s counsel, Zschiesche,too, acknowledged that he had become aware of ‚‚rumors™™ of a Fri-
day afternoon walkout, but that™s about all he would admit to recall-
ing. Thus:Q. Okay. So I take it, then, that ... there was a rumor of
a possible walkout on the Friday after March 17th.A. Yes, there was.
Q. And that you assume that because of this rumor goingaround about a possible walkout, that was why the Company on
that same day, Friday, March 19th, issued this Important Notice
or General Counsel™s 12, correct?A. Yes.
Q. Okay. Now, where did you hear the rumor of a possiblewalkout?A. (No response.)
Q. Well, let me help you. Did you and your union plan it?
A. No.
Q. You didn™t?
A. No.
Q. Well, where did you hear it?
A. Down at the yard.
Q. Where?
A. I don™t recall.
Q. From who?
A. I don™t recall.1. Hinrichsen™s allegedly unlawful threat in a lettertoZschiesche
On March 18, Hinrichsen signed a letter addressed toZschiesche, which he mailed on the morning of March 19.
This letter is the subject of complaint paragraph 14(e), which
alleges in material part that, ‚‚[o]n ... March 19, ...

Hinrichsen, by letter, threatened employees with disciplinary
action if they engaged in protected activities similar to the
[March 17, after-lunch] rally.™™ This is what Hinrichsen said
in the disputed letter, with my emphasis on the passages that
are the apparent targets of the count in question:On March 17, 1993 certain union leaders and youkept a group of employees off the job at the conclusion
of the lunchbreak. While you elected to call this gather-
ing a meeting, it was nothing more than a
demonstration/rally to make noise over the lack of a
profit sharing payout.We respect your rights to engage in protected activ-ity and will continue to allow plant visitation for the
purposes set forth in the agreements. [sic] We have also
permitted you to talk with your members during lunch
break in an orderly and peaceful manner. However, wedo not believe your rights extend to the use of Company
property for the type of gathering that took place on
March 17, 1993, particularly during regular work
hours. Please be aware that we intend to enforce our
work rules with respect to employees who fail to con-
form to Group 3, Rule 11 or any other appropriate
rule. Neither you nor any other official of any union isauthorized to conduct rallies, demonstrations, or mass
meetings in the yard during working time.In the event you or any other union leader engagesin similar conduct we will re-examine our position with
respect to plant visitation rights.Despite testimonial conflict and lingering ambiguity in therecord as to whether or not any ‚‚employee™™ ever saw this
letter, I will assume for argument™s sake that the two sen-
tences emphasized above were at least intended byHinrichsen as an implicit warning to employees through theirunion representative that NASSCO would regard any conduct
similar to the March 17 stoppage as violations of company
work rules, and would discipline participants accordingly.The General Counsel acknowledged during the trial that the
lawfulness of this arguable ‚‚threat™™ depends on whether the
in-plant work stoppage of March 17 was itself a protected
activity. I have found that it was not. Consistent with earlier
reasoning, I conclude that the threat in question, if ever read
by any ‚‚employee,™™ was nevertheless a lawful warning that
employees faced discipline under company work rules if they
engaged in unprotected work stoppages similar to the one on
March 17. Therefore, I find no merit to the count in com-
plaint paragraph 14(e).2. Prelunch walkout ‚‚rumors™™ on March 19;NASSCO™s reactions the same morningOn the morning of March 19, talk began to circulate with-in the shipyard about some kind of walkout supposedly
planned to occur at or after lunchtime. Two electricians who
eventually became part of the 10-electrician walkout that
afternoon, Dan Tyvoll and Dale Simpson, were the only par-ticipants in the walkout who were called as witnesses. Theywere also the only employee-witnesses who offered firsthand
testimony concerning the existence of such ‚‚rumors™™ or
‚‚plans™™ on the morning of March 19.60Tyvoll and Simpsonwere part of a crew of 13 electricians assigned to a Navy
vessel called the ‚‚AOE-6,™™ and they worked under the im-mediate supervision of an assistant general foreman at the
time, Robert Root.At about 8 a.m., Simpson admittedly overheard ‚‚rumorsfrom people working in the vicinity [whose names Simpson
professed not to recall] ... of a general walkout at lunch-

time.™™ And Tyvoll recalled somewhat more specifically that
while working in a different area from Simpson he ‚‚over-heard some people [later identified by Tyvoll as Ironworkers-
represented employees, whose names Tyvoll again claimed
not to know or recall] ... talking about leaving after the

rally,™™ and saying that ‚‚a large number of people were
going to the rally at lunch and then leave after lunch.™™
Tyvoll also recalled that he made some kind of inquiry to
one of the ‚‚ironworkers,™™ and that, ‚‚in general, he [the
ironworker] said that there was going to be a rally at the
sand pit and that the ironworkers were talking about leaving
after the rally.™™ (Still later, Tyvoll clarified that he had
somehow gleaned from these discussions that the plan was
to leave only ‚‚for the balance of the day,™™ and was not in-
tended to mark the start of any official strike.) On hearing
of these plans, Tyvoll sought out another electrician, Eric
Fleet, who was working in a nearby compartment, and the
two electricians agreed that the walkout was an ‚‚interesting
concept,™™ and would likely have a ‚‚big impact.™™ Somewhat
later, as Tyvoll further recalled, Fleet came back to him and
‚‚said that he had overheard more people talking about it and
that it was sounding like it was really going to happen.™™NASSCO already knew from its monitoring of the closingmoments of the March 17 demonstration/strike that some
consensus appeared to have been reached among the partici-
pants to conduct some new kind of action on ‚‚Friday.™™ On
Friday morning Hinrichsen started to hear reports of a walk-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00526Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 527NATIONAL STEEL & SHIPBUILDING CO.61Also, Hinrichsen instructed Breece to leave copies of his bul-letin with the guards at gate 6, for distribution to any workers leav-
ing the shipyard at lunchtime, and the 10 electricians who walked
out after lunch received copies as they exited. I note further that
Hinrichsen™s bulletinŠas distinguished from his March 19 ‚‚letter™™
to Zschiesche, supraŠis not challenged by the complaint.62I specifically reject as contextually unlikely and as an embellish-ment Tyvoll™s unique recollection that, as part of this same direction,
Root ‚‚told us he would advise us not to go to the rally.™™ (Emphasisadded.) Simpson, who testified that he was present during this ex-
change, could not recall any such advice, and Root denied that he
gave any such advice. In this regard, I note that par. 15 of the com-
plaint alleges, ‚‚On or about March 19, 1993 ... Root ... threat-

ened employees with unspecified reprisals if they engaged in union
activities or other protected concerted activities.™™ If par. 15 relies on
the just discredited feature of Tyvoll™s testimony (and this clearly
appears to be so; see G.C. Br. at p. 39), I would dismiss that count
for want of reliable proof. If, on the other hand, that count was in-
tended more fundamentally as a challenge to NASSCO™s right,
through Root, to ‚‚warn™™ Tyvoll and Fleet of the consequences if
they were to return late from the rally, such a challenge would seemto be grounded in a legal premise that I cannot embraceŠthat the
afternoon walkout was itself protected activity, and, therefore, that
NASSCO had no right to ‚‚warn™™ participants or potential partici-
pants in such a walkout that they were vulnerable to discipline. Ac-
cordingly, I would dismiss any such claim as being legally unsound
in the circumstances.63Contrary to Tyvoll™s supposition, I find from Godinez™ own tes-timony and from the known surrounding circumstances that the
‚‚memo™™ Godinez was brandishing and dismissing as a ‚‚scare tac-
tic™™ was a copy of Hinrichsen™s ‚‚Important Notice™™ bulletinŠnot
Spanninga™s IDM. The former was clearly distributed to workers and
union representatives at the sandpit, including to Godinez; however,
so far as this record shows, the latter was never passed out to any
employees or union officials.out plan in calls from department supervisors. The reportsechoed what Tyvoll and Simpson said they had heardŠor
‚‚overheard™™Šbeing discussed by workers themselves.
Hinrichsen eventually got a call from D.A. Spanninga,
NASSCO™s vice president in charge of production, who also
reported that his supervisors had been hearing of a planned
‚‚mass exodus™™ that afternoon.Based on these reports, and with the events of March 17obviously still fresh in mind, Hinrichsen published an ‚‚Im-
portant Notice™™ bulletin in English and Spanish, which his
assistants, including Breece, began to distribute to union
agents and employees shortly before and during the lunch-
time rally.61In his bulletin, Hinrichsen summarized the termsand penalty for a violation of ‚‚Group 2, Rule 6™™ (3-day sus-
pension for ‚‚leaving the plant during working hours without
permission™™), and he further announced as follows:This rule means that if you leave the plant at lunchtime, or at any other time, and do not have your super-
visor™s permission not to return to work, you will be
suspended for three (3) work days without pay.All NASSCO employees are required to return towork after lunch today.Separately, at Hinrichsen™s direction, Spanninga prepared an‚‚Internal Distribution Memo™™ (IDM) to department super-
visors, and caused it to be distributed to supervisors at
around 11 a.m. Spanninga™s IDM, captioned, ‚‚Requests for
Excused Absences for 3/19/93,™™ said this:There will be no excused absences the afternoon ofFriday, March 19. There is work in the shipyard; there-
fore, we expect all of the employees who reported to
work today to work the full shift. Please take the appro-
priate action to document any employee who leaves
today before the end of the shift and does not return
or returns late, and provide that information to my of-
fice.Timecards are to be given to employees who requestthem during the day as per our normal procedure. They
should not be signed if requested prior to end of shift.3. Immediate, prelunch conversations; the sandpit rally;the after-lunch walkout by 10 electriciansThe only witnesses to these events who were called to tes-tify with any particularity about them were electricians
Tyvoll and Simpson and their supervisor, Root. While these
three agree on many facts, they did not have identical memo-
ries, and in a few instances they contradicted one another as
to particulars. Nevertheless, blending the agreed-on (or not
clearly disputed) features in their respective accounts, and ig-
noring discrepant versions, I find as follows.Sometime around 11 a.m., Tom Carl, NASSCO™s ‚‚ShipManager™™ for the AOE-6 work, called together the foremen
of the various AOE-6 crews, including Root. He told the su-
pervisors about the rumored afternoon walkout, and passedout copies of Spanninga™s ‚‚no-excused-absences™™ IDM,supra. Shortly thereafter, and shortly before the 11:15 lunch
break, Tyvoll and Fleet came to Root in his office, and, in
Simpson™s presence, told Root they intended to go to the
lunchtime rally. Tyvoll also mentioned the rumored walkout,
telling Root, ‚‚It may be kind of dead around the ship™™ after
lunch. Root admittedly produced a copy of Spanninga™s
memo and showed it to Tyvoll and Fleet, and warned them
to ‚‚make sure they were back to work on time,™™ because
‚‚somebody™™ (perhaps he named Spanninga, as Tyvoll in-
sists) would be at the ‚‚brow™™ of the AOE-6 ‚‚taking names™™of any late returnees.62Tyvoll or Fleet then protested that theCompany ‚‚can™t change their policy on a whim like that,™™
and left Root™s office to attend the sandpit rally.Crediting Tyvoll™s uncontradicted recollection of whathappened next, I find as follows: Once he and Fleet arrived
at the sandpit, Tyvoll was surprised that ‚‚the turnout wasn™t
as large as [he] was expecting.™™ He and Fleet then sat down
while Fleet ate his lunch, positioning themselves so far away
from the speakers, however, that they ‚‚couldn™t hear very
well what was being said.™™ Nevertheless, Tyvoll
‚‚remember[ed] specifically,™™ and I find, that ‚‚Mr. Godinez
was holding up the memo™™ and saying ‚‚something along the
lines that it was a scare tactic and the Company couldn™t do
anything to you if you wanted to leave.™™63(Later, describingthe same moment, Tyvoll said, ‚‚I just remember that he
[Godinez] had a memo and he said it was a scare tactic by
the Company and that they can™t do anything to you if you
want to leave at the end of the rally.™™) From these elements
of Tyvoll™s account, I find that even if the Unions™ top strat-
egists were not themselves the original authors and chief
mongers of the ‚‚rumors™™ of a planned walkout (and on this
record I could easily so infer), one of their chief spokes-
persons, Godinez, nevertheless effectively embraced and rati-
fied the rumored plan for a walkout when he gave assurancesVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00527Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
64It is reasonably clear from Tyvoll™s testimony that he and Fleetreported to the other electricians what had happened at the rally.
Thus, Tyvoll testified at one point that he and Tyvoll told the wait-
ing electricians ‚‚that we went to the rally ...™™ and later testified

that ‚‚they [the waiting electricians] were actually looking to us for
information since we had gone to the rally.™™ Moreover, considering
all the circumstances, I deem it likely, and therefore find, that Tyvoll
and Fleet told the electricians about Godinez™ assurance that the
Company was simply engaging in ‚‚scare tactics,™™ and couldn™t do
anything to them if they wanted to go home after the rally.65I credit Root that most of these complaints and expressions ofdissatisfaction were voiced by Tyvoll himself, acting as ‚‚spokes-
man™™ for the others.66The eight besides Tyvoll and Fleet were, Dale Simpson, M.L.
De Guzman, J.A. Kass, C.C. Navarro, L.F. Phillip, L.M.

Quigley, J.C. Uriarte, and G.A. Wright.
to the workers that they had every right to go home after therally if they wanted to, and that the warnings in Hinrichsen™s
‚‚Important Notice™™ bulletin were merely ‚‚scare tactics.™™Having received this encouragement (and apparently stillbelieving from all they had seen and heard to that point that
workers from various trades still intended to go through with
a planned walkout), Tyvoll and Fleet got up and left the rally
before it ended, agreeing with each other as they returned to
the AOE-6 that they ‚‚were going to leave.™™ They arrivedback at their department office on the AOE-6 at about 11:40p.m., rejoining the rest of the electrical crew who had re-
mained to eat lunch. Root was not immediately present, and
Tyvoll and Fleet quickly reported to the other electricians
what had happened at the rally and how they felt about it,64and also mentioned Spanninga™s IDM, which Root had
showed them before lunch. Tyvoll and Fleet also told the
rest, however, that they had decided to go home for the day.
About four other electricians said they likewise intended to
go home. Root soon returned, and called the (now 12) elec-
tricians in the crew together for a meeting.In this meeting, Root told the electricians that they wouldbe subject to discipline if they left the yard, and showed
them a copy of Spanninga™s IDM and read aloud from it,
emphasizing that there would be no excused absences that
afternoon. There followed a period during which, according
to Tyvoll, ‚‚people ... discussed their frustrations with the

Company ... and how they felt that the Company was try-

ing to bust the unions and they were very discouraged over
the way the Company was handling it.™™65(Tyvoll lateragreed that these complaints were linked to the protracted
contract bargaining impasse and to NASSCO™s perceived in-
transigence at the bargaining table.) It is not clear whether
the contents of Spanninga™s IDM became the subject of any
of these complaints, but there seems to be no dispute that,
at one point, someone pointed out that Root had already per-
mitted one electrician in their crew, Terrasas, to take the
afternoon off. (Crediting Root, I find that Root had agreed
several days earlier to Terrasas™ request for time off on Fri-
day afternoon to go to a medical appointment, after Terrasas
had presented an appointment slip; and Terrasas had already
left the yard at the start of the Friday lunch period, and had
punched out, and Root had ‚‚signed™™ Terrasas™ timecard, in-
dicating an ‚‚excused absence.™™) After Root had ‚‚heard ...

out™™ these complaints, as Tyvoll recalled, about ‚‚five or
six™™ of the electricians looked inquiringly at Tyvoll, who de-clared, ‚‚I™m still leaving,™™ and asked Root for his timecard.
Fleet did the same, and was quickly joined by eight otherelectricians.66Root then left the group and conferred brieflywith his own supervisor, Carl, then returned and told the 10
departers that he would give them their timecards but would
not ‚‚sign™™ them.I also find, crediting Root™s specific memory on this point,that Root ‚‚told them [the departers] they would be dis-
ciplined and they said they didn™t care, that they would let
the union take care of it.™™ I find further, as all witnesses
roughly agree, that as the 10 electricians punched out their
(unsigned) cards and exited the area, several made remarks
to Root to the effect, ‚‚Don™t take this personally, it™s not
against you. We™ll see you on Monday.™™G. Lawfulness of Disciplinary Suspensions Related tothe March 19 WalkoutIt doesn™t seem necessary to reiterate by now obviouspoints, except summarily: If the electricians™ walkout had
genuinely arisen solely as a one-time strike of however short
duration to protest an unwanted condition of employment, it
might readily be found to enjoy Section 7™s protections, and
NASSCO™s disciplinary actions against participants might
just as readily be found to be legally unprivileged, no matter
that the Company had a ‚‚rule™™ that the employees had argu-
ably ‚‚violated™™ by their walkout. By parity of reasoning, if
the walkout were construed as merely one more in a series
of intermittent strike actions promoted by the Unions with
the overriding, ulterior aim of getting a better contract offer
from NASSCO, it was unprotected, and NASSCO had a right
to treat it as a violation of published plant rules, and to apply
the published penalties.The General Counsel, relying largely on claims byTyvollŠthemselves only faintly supported by SimpsonŠar-
gues on brief (p. 36) that the electricians™ walkout was a
‚‚classic case of spontaneous detonation,™™ supposedly trig-
gered by a bitterly resented ‚‚change™™ in the rules, specifi-
cally a ‚‚change™™ perceived to be implicit in Spanninga™s
IDM. Based on considerations I discuss next, I cannot agree.
Indeed, I doubt in the first place that the electricians genu-
inely entertained the belief that Spanninga™s IDM represented
some ‚‚change™™ in the rules, and I doubt even more strongly
in any case that any such perceived change was a motivating
factor in their walkout.I start with a familiar reminder about ‚‚motives™™ and ‚‚in-ferences,™™ set forth in a passage of the Ninth Circuit™s deci-
sion in Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466(1966), which is cited regularly and approvingly in the
Board™s own decisional annals. There (id. at 470), the circuit
court noted that when,[a]ctual motive, a state of mind, [is in] question, it isseldom that direct evidence will be available that is not
also self-serving. In such cases, the self-serving declara-
tion is not conclusive; the trier of fact may infer motive
from the total circumstances proved. ... Nor is the

trier of factŠhere the trial examinerŠrequired to be
any more naif than is a judge. If he finds that the stated
motive ... is false, he certainly can infer that there is

another motive. More than that, he can infer that theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00528Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 529NATIONAL STEEL & SHIPBUILDING CO.67Of course, the Ninth Circuit was talking in that case about anemployer™s motive in a discharge case; but the court™s reminders
clearly apply whenever the motives of anyone are a relevant subject
of inquiry in any caseŠincluding cases, like this one, where the mo-
tives of employees, or the unions who lead them, are legitimately
in question. And see Mike Yurosek & Son, supra, 310 NLRB at 831:How an employee subjectively characterizes his or her ownactions is not determinative in the Board™s objective analysis of
whether that employee has engaged in protected, concerted ac-
tivity.68Simpson, the only other walkout participant called as a witness,insisted by contrast that what he was protesting was the ‚‚discrimina-tion™™ he perceived in the fact that Root had already approved
Terrasas™ departure for a medical appointment, but was now telling
the rest of the crew that he would not approve their own departures.
I observe that if there was ‚‚discrimination™™ in this regard, it was
a discrimination rooted in well-understood distinctions and practices
within the shipyard, under which workers who had cleared their in-
tended absence with their supervisor days in advance would be treat-
ed as ‚‚excused,™™ whereas workers who simply walked out without
advance notice or clearance would not be accorded such ‚‚excused™™
status. Accordingly, I don™t take seriously that Simpson or any of
the other electricians bent on walking out genuinely experienced a
sense of unfair discrimination simply because Tarrasas™ departurehad been worked out and excused days earlier, whereas their own
intended one would not be excused.69Tyvoll was no longer employed by NASSCO when he testified,and he had worked only about 21 months for NASSCO before leav-
ing the Company in June 1993. He was invited on the witness stand
to identify in what way Spanninga™s IDM could be understood as
a ‚‚change in policy.™™ His attempts to do so were confused and in-
consistent, and entirely unconvincing insofar as he occasionally tried
to claim, contrary to findings, supra, that, under the prevailing prac-
tice, supervisors would routinely and perfunctorily ‚‚excuse™™ the ab-
sence of any employee who asked to leave work early, for any rea-
son, at any time. Moreover, I note that Zschiesche unguardedly con-
ceded that he could not detect in Spanninga™s IDM nor in
Hinrichsen™s important notice bulletin any ‚‚change™™ in the tradi-
tional application of the Company™s Standard Rules of Conduct.70And see, Trading Port, 224 NLRB 980 (1976), which the BathIron Works Board characterized as a case where the employer hadinstalled ‚‚a timing device to measure more accurately employees™
productivity against previously established ... standards,™™ and re-

latedly, had ‚‚tighten[ed] ... the application of existing disciplinary

sanctions.™™ The Bath Iron Board further noted regarding TradingPort™s facts that, ‚‚[t]he standards themselves and the sanctions re-mained the same as before; thus the employer had made no signifi-
cant, substantive change in the status quo ... .™™ 302 NLRB at 901,

discussing 224 NLRB at 983Œ984.motive is one that [the declarer] desires to conceal....67Contrary to the General Counsel™s interpretation of themotivational dynamics at the heart of the walkout, I find it
reasonably clear from the totality of known circumstances
that whatever ‚‚change™™ the 10 electricians may have per-
ceived in Spanninga™s IDM had essentially nothing to do
with their walkout, and was offered as a mere afterthoughtŠ
and then only through Tyvoll, standing supposedly as a rep-
resentative for the whole class.68First, I can find no rationalsupport in the record for Tyvoll™s claimed belief that
Spanninga™s IDM implied such a ‚‚change.™™69And becauseI found Tyvoll to be otherwise rationalŠevidenced in part by
the adroit way he shaped his testimony to emphasize
Spanninga™s IDM as the walkout triggerŠI think his claimed
belief was insincere, advanced only to obscure what other-
wise is obvious or can easily be inferred from his own testi-
mony and the way he delivered it: Tyvoll, a good union man,
frustrated by nearly 6 months of operating without a contract
that the Unions could accept, and clearly ‚‚interested™™ by the
‚‚concept™™ of the anticipated ‚‚big-impact™™ walkout on
March 19, wanted to be part of that walkout, and had formedthat desire before he ever saw Spanninga™s IDM. Moreover,he had been reassured by Godinez at lunchtime that company
threats of punishment for going home were so much hot air,
and he and others clearly took Godinez™ assurances seriously;for when they walked out they replied to Root™s warning ofdiscipline with expressions of indifference, and of confidence
that ‚‚the union™™ would ‚‚take care of it.™™Thus, if I take Tyvoll as he was proferred, as truly rep-resentative of the class in terms of each member™s motivation
for the walkout, I would find that all the electricians who
walked out were equally good union men, equally frustrated
with the contract impasse, and equally motivated to assist the
unions™ overall contract strategy by joining in a calculatedly
brief strike, especially when union leaders were telling them
they had every right to go home without fear of punishment.
In short, the 10 electricians were willingly part of the unions™
inside-game strategy, and they decided to walk out in fur-
therance of that strategyŠnot because they perceived some
‚‚change™™ in the company™s application of its work rules
based on company announcements on March 19, themselves
published in response to the rumors of yet another job actionthat day.As I have previously noted, it appears that no more thanthree workers from other unions may have likewise joined inthe much-rumored walkout, even though Godinez had obvi-
ously tried by his ‚‚scare tactics™™ announcement during the
sparsely attended lunchtime rally to boost participation in the
walkout. Thus, the 10 electricians were proved wrong insofar
as they may have anticipated when they walked out that they
would be joining throngs of Ironworkers and members of
other unions in a ‚‚big impact™™ walkout. But this error in
prediction as to the actual scope and impact of the walkout,
however ironic or poignant, does not cause me to revise my
findings concerning the electricians™ motivations in the first
instance for walking out.I note, moreover, that the complaint did not allege, and theGeneral Counsel does not directly argue, that there was any-
thing unlawfully unilateral or discriminatory about the sup-
posed ‚‚change™™ in the rules implicit in Spanninga™s IDM.
Nor could I construe the IDM (or Hinrichsen™s ‚‚Important-
Notice™™ bulletin) as implying any change in established
company practice. Rather, adapting the reasoning and lan-
guage of Bath Iron Works Corp., 302 NLRB 898, 901(1991), I would find that NASSCO made no palpable
‚‚changes™™ at all, much less ‚‚material, substantial, and sig-
nificant™™ ones, when, under less-than-normal circumstances,
it published through the IDM and Hinrichsen™s bulletin what
amounted to ‚‚merely particularizations of, or delineations of
means for carrying out, an established rule or practice.™™70In sum, I have found that the electricians™ walkout wasdone to further the unions™ overall, intermittent-strike strat-
egy, and was encouraged by a top union spokesperson,
Godinez, and was not an independent and ‚‚spontaneous,™™ ad
hoc protest over some imagined ‚‚change™™ in the rules on
March 19. Accordingly, I conclude as a matter of law that
NASSCO committed no violation when it treated the walkoutVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00529Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
71Hutchins™ name is incorrectly rendered as Hutchinson in the ulti-mate complaint.as a violation of an established rule barring leaving the ship-yard during work hours without permission, and imposed the
published penalty against the 10 electricians who walked out.IV. THELAWFULNESSOF
NASSCO™SVARIOUS
‚‚SURVEILLANCE™™ ACTIONSA. Conduct Challenged by the ComplaintThe ultimate complaint alleges that NASSCO violatedSection 8(a)(1) by maintaining certain kinds of technological
‚‚surveillance™™ over union or other protected activities con-
ducted by employees on its premises. I have already narrated
many of the relevant facts; I will incidentally record others
below as I address the issues raised by the complaint, which
alleges in pertinent counts as follows:[para. 13]: On various occasions, in ... late Feb-
ruary through April 1993, and again since late October
1993, NASSCO, through [Hutchins],71Breece, andother unknown agents engaged in unlawful surveillance
of employee rallies and demonstrations conducted by
[the unions] ... with still cameras, videotape cameras,

directional microphones, and sound recording equip-
ment.[para. 17]: On or about September 16, 1993 ...
Hutchins, and Pittman and Workman, engaged in un-
lawful surveillance of an employee rally and/ or created
the impression of surveillance of an employee rally.It helps to be clear at the outset about which kinds of‚‚surveillance™™ practiced by NASSCO are in question in this
prosecution. Although the complaint itself is somewhat in-
definite, the General Counsel™s brief leaves little room for
doubt: The prosecution is clearly attacking NASSCO™s pur-poseful videotaping and sound recording of Gate 6 union ral-lies, and its similarly purposeful recording by video/audio
gear and still cameras of other union activities within the
shipyard during certain loosely defined periods, i.e., ‚‚...

various occasions in ... late February through April 1993,

and again since late October 1993.™™ In a few instances,
moreover, the General Counsel contends that the mere dis-
play of video gear by NASSCO agents created an unlawful
‚‚impression of surveillance.™™ More specifically still, it ap-
pears that the General Counsel™s challenges are addressed to
the following alleged (and mostly admitted) activity:01. Security Captain Hutchins™ admitted use of portablevideo/audio gear to record many rallies at Gate 6 in ‚‚early
March™™ and until they ceased in June.2. Hutchins™ use of the same equipment to record thedemonstration/strike in front of Ball™s office after lunch on
March 17.3. Production Foreman Ball™s admitted use of a Polaroid,still photo camera to take snapshots of the demonstrators
arrayed below him after lunch on March 17.4. Industrial Relations staffer Breece™s admitted carryingof a video camera while he observed some morning rallies
at Gate 6 from the guardhouse area in March, and his admit-
ted ‚‚pointing™™ of the camera on at least one occasion at
workers entering the yard after such a rally.5. The actions of Industrial Relations staffers Pittman andWorkman in standing nearby and observing an all-union
sandpit rally at lunchtime on September 16. Here, there is
only one relevant factual disputeŠwhether or not Pittman
and Workman, in addition to merely ‚‚observing™™ this rally
from the nearby lunch shed, actually took ‚‚notes™™ on
notepads or clipboards one or both of them may have car-
ried. Zschiesche and Godinez each testified that either Work-
man or Pittman ‚‚appeared™™ to be taking notes, but there is
no independent corroboration of this from employee-partici-
pants in the rally. Both Zschiesche and Godinez showed re-
markably frail and selective memories in general, and I retain
substantial doubts about the credibility of their recollections
in this instance, which struck me as attempts to gild the lily.
Accordingly, I find that Workman and Pittman, following
Hinrichsen™s instructions that he wasn™t ‚‚interested in
names,™™ but merely wanted his staffers to ‚‚just kind of keep
an eye on [the rally] and let me know whether or not any-
thing got out of hand,™™ did not go beyond merely ‚‚observ-
ing™™ the rally, which, in the event, was peaceful.6. Hutchins™ admitted carrying of a case containing videogear as he likewise observed the September 16 rally at the
sandpit.7. Certain innovations introduced by NASSCO ‚‚since lateOctober,™™ as follows:(a) NASSCO™s introduction in late October of a new,fixed video camera atop Building 15Šthis one with a
microphone feature, as wellŠto supplement the two,
video-only security cameras already monitoring the
Gate 6 area from atop Building 15. Hinrichsen told the
unions in writing that the new camera on Building 15,
like others being installed in a parking lot across the
street, ‚‚... will be monitoring[,] only[,] but will have

the ability to video tape if the security officers believe
conditions are such that a record is needed.™™(b) A refinement in early February 1994 in the audiopickup capabilities of the new system atop Building 15,
specifically, the installation of a concealed microphone
halfway down an ivy covered wall on the street side of
Building 15, near Gate 6, which was connected by
green painted conduit to the new, roof mounted camera,
and, in turn, to the video/audio monitors in NASSCO™s
Security Department offices. Although it is reasonably
clear that this refinement was intended to make things
being said in rallies at Gate 6 more audible to company
listeners-in, the early February microphone refinement
was in any case a shortlived one: Hinrichsen, claiming
to be unaware of the newly located microphone until
receiving a union protest about it during a bargaining
session on February 11, ordered soon thereafter that the
microphone was to be dismantled, and it was, leaving
the new camera with no audio pickup capability after
this dismantling. The new camera was never itself re-
moved, however; but so far as this record shows, it now
operates on ‚‚autoscan,™™ a preprogrammed series of
sweeps and stops in and around Gate 6.It also helps to be clear about which forms of ‚‚surveil-lance™™ practiced by NASSCO are not in question: As far asI can discern from the complaint and the General Counsel™s
brief, the prosecution does not attack the kind of continuous,
routine, ‚‚plant-protection™™ surveillance NASSCO has prac-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00530Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 531NATIONAL STEEL & SHIPBUILDING CO.72In his dissent (id. at 1198, fn. 2), Member Oviatt cited in thisregard, Chemtronics, Inc., 236 NLRB 178 (1978), Hoschton Gar-ment Co., 279 NLRB 565, 566 (1986), and Harry M. Stevens, Inc.,277 NLRB 276 (1985).73And see, e.g., Summitville Tiles, 300 NLRB 64, 70 (1990).74While I am not certain it is required, my analysis of this issueis intended to be consistent with the analytical and burden-of-com-
ing-forward schemes set forth in Rubin Bros. Footwear, 99 NLRB610, 611 (1952), approved in NLRB v. Burnup & Sims, 379 U.S. 21,23 (1964), for judging the lawfulness of an employer™s actions
against employees who, ‚‚in the course of™™ engaging in protected
activities are ‚‚honestly believed™™ by the employer to have commit-
ted unprotected acts of misconduct. Under those authorities, the em-
ployer™s ‚‚honest belief™™ of misconduct is a sufficient defense, un-less the General Counsel can establish by a preponderance of thecredible evidence that the employees were not, ‚‚in fact,™™ guilty ofContinuedticed for many years by means of fixed location video cam-eras having no audio recording features. In summary, these
are the facts: Prior to late October, NASSCO operated an in-
tegrated system of nine video cameras affixed to the roofs
or walls of buildings surrounding or within the shipyardŠin-
cluding two atop building 15, adjacent to gate 6Šwhose im-
ages are transmitted via closed circuit to a Security Depart-
ment office where they are monitored on video screens by
security personnel throughout each day. Moreover, in late
October, NASSCO ‚‚upgraded™™ this system by installing a
new set of video only cameras on lighting poles in the park-
ing lots across the road from gate 6. Although the General
Counsel attacks the new camera/microphone on building 15,
supra, nominally introduced as part of the foregoing upgrade,
I detect no particular challenge by the General Counsel to
NASSCO™s introduction or use of the parking lot cameras.
Accordingly, subject to special questions raised by
NASSCO™s introduction in late October of the new
camera/microphone system on building 15, I regard as be-
yond the reach of this prosecution the kinds of routine, ‚‚pas-
sive,™™ video only surveillance of shipyard entrances and
other areas which NASSCO has traditionally used as part of
its plant protection security system, and I include in this
class the new set of parking lot cameras which have become
part of that system.B. Controlling Legal PrinciplesThe governing principles are set forth in F.W. Woolworth
Co., 310 NLRB 1197 (1993). There, the Board (MemberOviatt dissenting in part) sustained the administrative law
judge™s finding that the employer violated Section 8(a)(1) by
‚‚photographing and videotaping off-duty employees ... en-

gaged in protected union activities when they stationed them-
selves in the general area of the Respondent™s store entrances
in order to distribute handbills to potential customers and ap-
peal to them to shop elsewhere during the labor dispute with
the Respondent.™™ 310 NLRB at 1197. The Board said as fol-
lows (ibid):... the Board has long held that absent proper jus-
tification, the photographing of employees engaged in
protected concerted activities violates the Act because
it has a tendency to intimidate. Waco Inc., 273 NLRB746, 747 (1984), and cases cited therein. Here, the
record provides no basis for the Respondent reasonably
to have anticipated misconduct by those handbilling,
and there is no evidence that misconduct did, in fact,
occur. Unlike our dissenting colleague, we adhere to
the principle that photographing in the mere belief that
‚‚something ‚might™ happen does not justify Respond-
ent™s conduct when balanced against the tendency of
that conduct to interfere with employees™ right to en-
gage in concerted activity.™™ Flambeau Plastics Corp.,167 NLRB 735, 743 (1967), enfd. 401 F.2d 128, 136
(7th Cir. 1968). Accord: NLRB v. Colonial Haven Nurs-ing Home, 542 F.2d 691, 701 (7th Cir. 1976) (‚‚theBoard may properly require a company to provide solid
justification for its resort to anticipatory photograph-ing™™).In addition, we disagree with our dissenting col-league™s reliance on the Third Circuit™s United StatesSteel decision, which denied enforcement of a BoardOrder. United States Steel Corp. v. NLRB, 682 F.2d 98(3d Cir. 1982), denying enf. to 255 NLRB 1338 (1981).
In United States Steel, the Board held that the fact thatthe employees publicized their activities is entitled to
‚‚little weight,™™ and the Board has continued to cite its
decision with approval. John Ascuaga™s Nugget, 298NLRB 524 fn. 3, 554 (1990), enfd. in relevant part 968
F.2d 991 (9th Cir. 1992). Finally, the cases our dissent-
ing colleague cites in footnote 2 of his dissent are not
‚‚analogous™™ because they are based on the principle
that an employer™s ‚‚mere observation™™ of open, public
union activity on or near its property does not con-
stitute unlawful surveillance.72When an employer™ssurveillance activity constitutes more than ‚‚mere obser-
vation,™™ the Board has found a violation of the Act.
E.g., Gupta Permold Corp., 289 NLRB 1234, fn. 2(1988); Baddour, 281 NLRB 546, 548 (1986), enfd.848 F.2d 193 (6th Cir. 1988). Photographing and
videotaping clearly constitute more than ‚‚mere obser-
vation™™ because such pictorial recordkeeping tends to
create fear among employees of future reprisals. Waco,supra.With the foregoing principles in mind, I address next theparticular instances listed above of NASSCO™s surveillance
attacked by the complaint, but in somewhat different order,
and in some cases with supplemental findings relevant either
to the prosecution™s claims or to NASSCO™s claims of ‚‚jus-
tification™™ for each form of activity:C. Photographing and Videotaping of After-LunchStrike on March 17The principles discussed and reaffirmed by the Board inF.W. Woolworth
, supra, apply in the first instance onlywhen an employer does ‚‚pictorial recordkeeping™™ of con-
certed activity by employees which is protected by Section7; perforce, they do not apply to recording of incidents of
unprotected employee misconduct, concerted or not.73TheMarch 17 demonstration/strike was unprotected. Thus, I see
no need to explore the matter of NASSCO™s ‚‚justification™™
for its recording of this job action. I simply find that when
NASSCO openly recorded what it honestly (and correctly)
believed was unprotected, on-premises misconduct by em-
ployees during scheduled working hours, its actions did not
implicate any rights under Section 7; and, therefore, it com-
mitted no violation of Section 8(a)(1).74VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00531Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the supposed misconduct. Here, NASSCO met the honest-belief test,and the General Counsel did not establish that the employees were
not guilty of the supposed misconduct being taped and photo-
graphed.75For these purposes, I distinguish between, on the one hand, aunion ‚‚call™™ made during an otherwise protected union rally for
employees to engage at a later time in unprotected activity, and, on
the other, the actual commission of unprotected or illegal acts during
such a rally. McCammon™s instruction to employees before work on
March 17 to ‚‚punch-out™™ before attending the lunchtime sandpit
rally was a clear example of the former; indeed it was the only ex-
ample of record. And there is no evidence whatsoever of any con-
duct of the latter type.D. ‚‚Mere Observation™™ Of On-Premises Union RalliesIn F.W. Woolworth
, supra, the Board majority did notdisturb, but only distinguished, certain cases cited in the dis-
sent which were (as the majority stated) ‚‚based on the prin-
ciple that an employer™s ‚mere observation™ of open, public
union activity on or near its property does not constitute un-
lawful surveillance.™™ Therefore, I assume that the quoted
principle is itself good law. The unions™ rallies at Gate 6 and
at the sandpit, including on September 16, were clearly ex-
amples of such ‚‚open, public union activity.™™ Therefore,
NASSCO™s agents (Hutchins, Breece, Pittman, and Work-
man) who were variously assigned toŠand admittedly didŠ
‚‚observe™™ these rallies, committed no violation by such con-
duct, standing alone. (For reasons I discuss further below,
however, I reach a different conclusion regarding Hutchins™
admitted display of a case obviously containing video record-
ing gear while he observed the September 16 rally in the
sandpit, and likewise regarding Breece™s admitted display in
March of video gear while monitoring the activities of
ralliers at gate 6.)E. Videotaping of Gate 6 Rallies;NASSCO™sJustifications
1. IntroductionHutchins, acting at the ‚‚suggestion™™ of NASSCO™s Vice-President and CFO, Hallett, admittedly began sometime in
early March to use portable video/audio gear to record morn-
ing rallies at Gate 6. He admittedly continued to do so on
a more-or-less regular basis until sometime in June, when the
Gate 6 rallies themselves were discontinued. (They were re-
sumed by the unions in late September, but after this re-
sumption, neither Hutchins nor any other NASSCO agent
used any portable video/audio equipment to record them.) Inthe early days or weeks of his recording activity in March,
Hutchins operated the tripod-mounted recording equipment
himself, from the roof of building 15, as he did during the
morning rally of March 17, supra. However, as time wore
on, and nothing appeared to be happening at these rallies of
any particular security concern to NASSCO, Hutchins even-
tually just left the equipment standing on the roof, where it
was timed to go on and off at prescribed intervals associatedwith shift change times. NASSCO kept the tapes of these re-
corded rallies, but the tape of the March 17 morning rally
at gate 6 is the only one of them it offered into evidence.
I presume that NASSCO did not submit any other such tapes
because they disclosed nothing that would support
NASSCO™s professed concern, discussed infra, that the ral-
lies would be venues for possible violence or other illegal or
unprotected activities.It is the purposeful recording of these rallies by Hutchinsthat most obviously implicates the holdings of F.W. Wool-
worth, supra. For, on this record, the rallies at all times wereclearly a form of, and a forum for, union or other concerted
employee activity protected by the Act, and there is no evi-
dence that participants in the rallies ever committed any vio-
lent or otherwise illegal or unprotected acts in the course oftheir participation.75Clearly, therefore, NASSCO was engag-ing in what the Seventh Circuit referred to in NLRB v. Colo-nial Haven Nursing Home, supra, as ‚‚anticipatory™™ record-ing, and thus it fell to NASSCO to provide ‚‚solid justifica-
tion™™ for its intentional video/audio surveillance of Gate 6
rallies. Id.NASSCO sought to meet this burden by introducing evi-dence of both contemporaneous and remote events and cir-
cumstances which are not themselves in dispute. I will sum-
marize next the range of NASSCO™s credible showings in
this regard.2. History of photographing and videotaping of ‚‚open™™union activities at gate 6Hutchins™ videotaping at gate 6 in the spring of 1993 washardly the first time that he or other NASSCO agents had
used video and still photo cameras to openly record union
rallies and related picketing or strike activities in the gate 6
area. Hutchins had used a hand-held video camera for such
purposes during the 3-week strike in October 1992, and other
NASSCO agents had used similar equipment for similar pur-
poses during previous periods of strikes or labor unrest dat-
ing back to 1980. Moreover, so far as this record shows,
none of the unions had ever previously objected to such ad
hoc documenting by the company of their openly conducted
rallies or strike-related picketing at gate 6. To the contrary,
Godinez, and Zschiesche substantially admitted, consistent
with the record as a whole, that the unions were not just
aware of NASSCO™s historical recording of some union ac-
tivities at gate 6, but had come to count on it, and to use
such recording as a way of communicating various ‚‚mes-
sages™™ back to NASSCO™s principals. In addition, the unions
were not shy about publicizing their activities at gate 6;
Zschiesche brought in the media during a demonstration on
April 29 at gate 6 associated with the first of the unpro-
tected, 1-day strikes, and conducted a live broadcast inter-
view from that site with a local radio station reporter.3. History of violence during periods of labor unrestHinrichsen credibly testified that strikes at the shipyardsince 1980 were invariably accompanied by some acts of vi-
olence or other unprotected or unlawful activities, some of
them at or near gate 6. In this regard, Hinrichsen testified in
summary terms that during the October 1992 strike he either
personally observed, or got reports of, mass picketing at gate
6 and other employee entrances, tire slashings of cars in em-
ployee parking lots directly in front of or across the street
from gate 6, and spreading of tire deflating barbs in the same
lots. (Also, in one vaguely recalled incident associated with
the October 1992 strike, Hinrichsen testified that he had got-
ten a report that someone wielding a baseball bat had chased
someone else.) Hinrichsen also testified in similarly summaryVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00532Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 533NATIONAL STEEL & SHIPBUILDING CO.76NASSCO rides hard on the Third Circuit™s reasoning in UnitedStates Steel Corp. v. NLRB, supra, assigning greater weight to thefact the union ‚‚publicized™™ its protest activities through the local
media than the Board had assigned to this fact. The F.W. Wool-
worth majority reaffirmed that such evidence was deserving of ‚‚lit-Continuedterms that similar kinds of misconduct had occurred duringprevious strikes over new contracts in 1988, 1984, and 1981.NASSCO went to more particular lengths, however, to es-tablish through Hinrichsen that in-plant violence and unpro-
tected job actions had occurred during a memorable period
in 1980 when labor agreements containing no-strike clauses
had not yet expired. Crediting Hinrichsen™s undisputed ac-
count of the 1980 disturbances, I find as follows: The first
such action was a sickout on April 1, 1980, apparently in aid
of midcontract demands by the Ironworkers and perhaps
other unions to reopen the contract to negotiate wage in-
creases, demands which NASSCO was refusing to entertain.
Then, in July 1990, as these reopener demands intensified,
a number of workers marched into the sheet metal shop,
where they banged tools on benches and called for the shop
superintendent, who came out and was then allegedly as-
saulted by an Ironworkers shop steward, Steve Crain, who
was then suspended by NASSCO, following which the Iron-
workers™ then-business agent threatened disruption of ‚‚busi-
ness as usual™™ unless Crain were to be reinstated imme-
diately. Then, in early August 1980, upwards of 80 union of-
ficials and employee-members, including current Ironworkers
President and Chief Steward McCammon, disrupted a public
ship launching ceremony at the yard: As a Navy undersecre-
tary stood before a microphone on a platform loaded with
other dignitaries, some of the demonstrators stood in front of
the seated audience, shouting out questions and slogans.
Then, others swarmed the platform, where one of them
seized the microphone from the undersecretary, who with-
drew, causing NASSCO to bring the ceremony to a pre-
mature close. In the following week, the Ironworkers and
some other unions called a strike and began picketing, and
effectively shut down the shipyard for 3 days before ending
their ‚‚wildcat™™ action. During the 3-day wildcat strike,
NASSCO fired three or four of the strikers, including two
Ironworkers business agents, for alleged striker misconduct.A few weeks later, about a dozen workers who were part of
a larger group at a gate 6 rally called to protest these dismis-
sals suddenly left the rally and charged into the Industrial
Relations building, breaking the glass door as the first of
them entered. Inside, the breakaway group banged on walls,
sprayed paint on file cabinets and walls, tore down signs, and
split an interior door. Finally, on yet another occasion in
‚‚mid-1980,™™ ‚‚a bunch of people™™ participating in a rally or
demonstration at gate 6 left the gate 6 area and marched to
another entrance located down the street, where they first
tore up sod and broke off sprinkler heads in a planted area
at the entrance, and then ‚‚stormed into the main lobby,™™
where they remained for an uncertain length of time before
withdrawing under uncertain circumstances.4. Inside-game work stoppages, or threats thereof, insame period Hutchins was videotaping at gate 6I have already thoroughly described how the unions, hav-ing announced in late February their intention to promote
various, ‚‚in-plant solidarity activities and other forms of re-
sistance calculated to cause enough economic damage to
make a concession-demanding Company reconsider,™™ pro-
ceeded to implement that plan by orchestrating and encour-
aging employees to engage in at least six unprotected, inter-
mittent strike actions between March 8 and June 23. I find
that these tactics, plus union hints or threats or ‚‚rumors™™that other such actions would take place, clearly were notjust ‚‚calculated™™ to ‚‚harass™™ and ‚‚confuse™™ NASSCO
(United States Service Industries, supra, 315 NLRB at 285),but that such tactics had that very effect, leaving the com-
pany wondering throughout the spring of 1993 what the
unions might do next, and where they might do it.5. Analysis and conclusionsNASSCO makes a variety of arguments linked to the fore-going facts: It asserts that its experience with violence during
previous labor disputes was alone enough to justify its re-
cording of gate 6 rallies beginning in early March. In addi-
tion, it argues that it had especially strong grounds for ex-
pecting a repetition of historical misconduct in the light of
the unions™ statements in leaflets and correspondence in late
February and early March, containing thinly veiled threats of
unusual ‚‚forms of resistance™™ (e.g., the ‚‚The full dose ...

is soon to be here ... Listen to the whistle as it will ap-

pear.™™). Moreover, NASSCO notes that recording the activi-
ties at gate 6 would either provide ‚‚evidence™™ of any repeti-
tion of historical misconduct, or would at least have a
‚‚calming influence™™ on activities at gate 6. Finally,
NASSCO makes much of the fact that the unions and the
employee-participants in the unions™ rallies had become ac-
customed to recording of gate 6 rallies and strike or picket-
ing events at that location, and were, in fact, unfazed by
Hutchins™ taping activities. Although these arguments cannot
be dismissed as frivolous, I cannot agree that they provide
solid justification for the video/audio surveillance at issue. I
will address them below in roughly reverse order.I find at the outset that it deserves no weight as ‚‚justifica-tion™™ that the unions and the employees who participated in
gate 6 rallies not only seemed bluffly indifferent to the re-
cording of their activities, but had historically acquiesced in
similar taping of their activities during previous labor dis-
putes, and indeed, even seemed to court the company™s tap-
ing of their rallies during the spring of 1993. While those
who elected to participate in these renewed rallies in 1993
showed apparent bravado in the face of Hutchins™ recording
of their actions and statements, their individual, subjective
reactions are irrelevant to the question at issue; for it is the
inherent tendency of such recording to instill fear of future
reprisalŠand thus to deter employees who might otherwise
wish to participate in such protected gatherings from joining
themŠthat makes such conduct unlawful under Section
8(a)(1). F.W. Woolworth
, supra. Neither could I find on thisrecord that all of NASSCO™s bargaining unit workers wereas indifferent to the company™s recording at gate 6 as were
the handful of stalwarts who regularly participated in the ral-
lies despite such recording. Similarly, under the majority™s
discussion in Woolworth, I am bound to accord ‚‚little
weight™™ to the fact that ZschiescheŠduring the first of the
unprotected, 1-day strikes in AprilŠsought to ‚‚publicize™™
the action by calling in the local news media for an interview
at or near gate 6.76VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00533Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tle weight.™™ Accordingly, until such time as the Supreme Courtmight reverse the Board on this point, I am bound to apply the
Board™s precedent, without regard to any conflict between the Board
and any of the circuits. Waco Inc., supra at 749 fn. 14 (1984).77And see, Holyoke Visiting Nurses Assn., 313 NLRB 1040, 1050(1994).I think it likewise deserves little or no weight in a jus-tification analysis that the presence of video cameras at the
rallies might serve as a ‚‚calming™™ influence on the behavior
of participants in the rallies. At the threshold, this argument
begs the question, ‚‚What was it about the rallies that needed
™calming?™™™ (On this record, the answer to that question is,
‚‚Nothing.™™) The argument also ignores, more fundamen-
tally, that such taping is generally proscribed because of its
inherent tendency to inhibit or deter employees from partici-pating in protected activities, without regard to any‚‚calming™™ influence the cameras may have on those who,
despite their presence, have chosen to participate.77Neither is Hutchins™ videotaping at gate 6 justified simplybecause NASSCO may have reasonably anticipated that the
unions were planning to promote unprotected job actions as
part of their Inside-Game campaign. I accept that in early
March, when Hutchins began to videotape the rallies, the
company was wary of such actions by the unions, and had
reason to be vigilant. However, the threat to NASSCO in the
circumstances, to the extent it was reasonably identifiable,
was a threat of ‚‚in-plant™™ actionsŠwork stoppages, ‚‚slow-
downs,™™ and the like. Thus, it would not have been reason-
able for NASSCO to suppose that any such actions would,
or could, occur at gate 6 itself, especially not at times whenworkers were gathered outside the shipyard before or after
their scheduled working hours. Moreover, as I note further
below, the rallies were being conducted in a nonstrike con-
text, and therefore they did not raise the same concerns about
violent or unprotected activities at gate 6 that arguably might
have been raised if there had been picketing at gate 6 associ-
ated with a strike.In F.W. Woolworth
, supra, the Board expressly‚‚adhere[d] to the principle that photographing in the merebelief that ‚‚something ‚might™ happen™™ does not justify Re-
spondent™s conduct.™™ 310 NLRB at 1197, emphasis added.
But the Board also implied in the immediately preceding
passage, supra, that if the respondent in that case had made
a record that would support a claim of ‚‚reasonabl[e]
anticipat[ion]™™ of misconduct, the photographing would have
been lawful. The arguments I have disposed of so far, and
the facts on which they are grounded, do not genuinely pro-
vide a reasonable basis for NASSCO to have anticipated that
misconduct would occur at the gate 6 rallies. It remains to
consider whether, as NASSCO argues, the ‚‚history of vio-
lence during labor disputes™™ is alone enough to justify
NASSCO™s taping of the rallies.Here, NASSCO has shown that violence and related mis-conduct grew out of two rallies at gate 6 during an especially
stormy period in 1980 marked by other acts of violence and
misconduct at other locations within the shipyard. It has also
shown that some acts of violence or misconduct arose during
strikes and related picketing activities in the ensuing 12
years, including during the October 1992 strike. Was this
enough? The General Counsel says it wasn™t, and seems to
rely on Holyoke Visiting Nurses Assn., supra, as the control-ling precedent. NASSCO says it was, and seems to rely onBozzutto™s, Inc., 277 NLRB 977 (1985) as its principal au-thority. Contrary to both parties, I find that neither of those
cases clearly disposes of the question; nor have I found clear
guidance in any other cases I have combed with this question
in mind.In Holyoke, supra, the Board was unpersuaded by the em-ployer™s attempt to justify its videotaping of current, peace-
ful, strike-related picketing on the basis of one event of
picketline ‚‚misconduct™™ during a strike 10 years earlier
(bringing a union supportive patient of the health care em-
ployer onto the picket line in a wheelchair belonging to the
employer), plus generalized fears of violence during anystrike, even though sincerely grounded in the personal expe-
rience of the employer™s attorney during strikes involving
other employers. Id. at 1050Œ1051. (As I have previously
noted, the Holyoke Board was likewise unmoved by the em-ployer™s argument that videotaping is a ‚‚tremendous, POSI-
TIVE, preventive tool for stopping violent acts or property
damage.™™ Id. at 1040.) Clearly, however, NASSCO™s show-
ing included testimony from Hinrichsen indicating, however
summarily, that misconduct occurred not just in temporally
remote periods in 1980, but during each succeeding strike for
a new contract, including one as ‚‚recent™™ as the October
1992 strike. And for this reason, I would find Holyoke to befactually distinguishable from this case.NASSCO places heavy emphasis on Bozzutto™s, Inc., 277NLRB 977 (1985) as a case where the Board affirmatively
held that violence in prior strikes legitimized an employer™s
videotaping and photographing of so-far-peaceful employee
picketing during a current strike. Indeed, this is the only case
among many cited by NASSCO containing such a direct
holding. In Bozzutto™s, the administrative law judge notedthat the employer had sought to justify its videotaping of cur-
rent strikers on a picket line ‚‚because of violence in a prior
strike,™™ but the judge was unable to ‚‚find that that [such
‚‚violence,™™ presumably] has been established on this
record,™™ and thus he found that the videotaping violated Sec-
tion 8(a)(1). Id. at 984 fn. 15. However, the Board sum-
marily reversed the judge on this point (id. at 977 fn. 2),
stating simply,Strikes in the recent past by the union involved vio-lence directed at the Respondent™s property and work-
ing employees. In this circumstance, the Respondent
had reason to anticipate picket line problems and, ac-
cordingly, had a legitimate reason for taping pickets.Obviously, the Board held in Bozzuto™s that when an em-ployer has experienced ‚‚strikes in the recent past™™ involving
‚‚violence™™ against the employer™s property or its working
employees, this will give the employer ‚‚reason to anticipate
picket line problems,™™ and will, in turn, legitimize the em-
ployer™s taping of currently peaceful strike-related picketing.
What is less obvious, however, due to the Board™s perfunc-
tory discussion of the matter, is what evidence the Board re-
lied on (a) to reverse the judge™s finding that the employer
had not ‚‚established on this record™™ that any such violencehad occurred in the (single) ‚‚prior strike™™ referred to by the
judge; or (b) to find instead that ‚‚strikes in the recent past... involved violence.™™ And because the Board™s findings

were so abruptly-stated, I am left uncertain as to how ‚‚re-
cent™™ a strike involving violence must be to justify an em-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00534Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 535NATIONAL STEEL & SHIPBUILDING CO.78See, e.g., Lechmere, Inc., 295 NLRB 92, 99Œ100 (1989), re-versed on other grounds, 502 U.S. 527 (1992); Berton Kirshner, Inc.,209 NLRB 1081 (1974), enfd. 523 F.2d 1046 (9th Cir. 1975).79Lechmere, supra, 295 NLRB at 99, citing Bozzuto™s, supra, asauthority for the proposition that ‚‚the principle means of justifica-
tion for [photographing or videotaping] activity is to secure evidence
for injunctive proceedings to enjoin strike-related conduct or to es-
tablish that the picketing was unlawful under the Act.™™ While I see
nothing in Bozzuto™s which might support the quoted proposition, Ido find independent support for it in such cases as Lucky 7 Lim-ousine, 312 NLRB 770, 807Œ808 (1993); Concord Metal, 295 NLRB912, 921 (1989); Roadway Express, 271 NLRB 1238, 1244 (1984);and Hilton Mobile Homes, 155 NLRB 873 (1975).80And see, Holyoke Visiting Nurses, supra, 313 NLRB at 1050.ployer™s recording of picket line activities during a currentstrike.Despite doubts about the factual basis for, and thus theprecedential force of, the Board™s disposition of the justifica-
tion issue in Bozzuto™s, I find this case to be distinguishablefrom Bozzuto™s in an important respect: Here, NASSCO hasinvoked a history of violence arising primarily during strikes,including during an arguably ‚‚recent™™ one, to justify the re-
cording of current rallies conducted in a nonstrike context bythe unions to promote union solidarity among their workingconstituency. StrikesŠat least those where the struck enter-
prise seeks to continue to operateŠclearly carry the potential
for hostile confrontations between strikers and nonstrikers or
replacements, or between strikers and others seeking to do
normal business with the struck enterprise. Here, that poten-
tial was lacking; the unions had decided in late February to
have their members stay on the job while the contract strug-
gle continued, and nothing resembling a continuous strike
was taking place in early March. Indeed, no picketing activ-
ity occurred in aid of any strike action except during the
three, 1-day strikes in April, May, and June. Thus, as of
early March, when Hutchins began to record the rallies at
gate 6, there was nothing inherent in the situation that might
reasonably give rise to NASSCO™s claimed fear of a renewal
of the kinds of violence or other improper conduct at gate
6 that had occurred in previous strike situations, no matterhow ‚‚recently.™™It bears repeating before closing this discussion whatrights NASSCO retained in the circumstances: It remained
free to send agents to ‚‚observe™™ rallies at gate 6 or else-
where on its premises, and to document by ‚‚pictorial record-
keeping™™ any illegal or unprotected employee behavior if
they saw it going on, even though the misconduct might take
place in the course of otherwise protected activities. Beyond
that, it seems implicit in some of the decided cases that if
NASSCO agents honestly believed that unprotected mis-
conduct was currently going on or was imminent, this honest
belief would be sufficient justification for recording the ac-
tivity,78especially if the recording were done to support anintended application for injunctive relief or other charges of
civil or criminal misconduct.79Here, however, despite thefact that its agents were ‚‚observing™™ the rallies, there is no
evidence of employee misconduct during the rallies, nor any
evidence that NASSCO honestly believed that there was mis-
conduct going on during the rallies, much less evidence that
NASSCO planned to go to the police or to a court for relief
against any such perceived misconduct. Rather, in agreement
with the General Counsel, it is clear in the end that
NASSCO™s justification for its taping of the rallies isgrounded in NASSCO™s ‚‚mere belief that something ™might™happen™™ during the rallies, despite the absence of any evi-
dence that anything had happened during the rallies or couldhappen during them that might provide reasonable nourish-
ment for such a belief.Considering all of the foregoing, I judge that NASSCOhas not provided solid justification for its anticipatory record-
ing of peaceful gate 6 rallies in the spring of 1993. Accord-
ingly, I conclude as a matter of law that by such recording,
NASSCO violated Section 8(a)(1) of the Act.F. Occasional Display of Video Gear in the Course ofObserving Protected RalliesAs I have previously found, Hutchins, beyond merely ob-serving an all-union rally in the sandpit at lunchtime on Sep-
tember 16, admittedly carried with him a case containing a
videocamera, against the possibility he might need to record
the events if they were to ‚‚get out of hand.™™ (While I don™t
find it necessary to narrate the details, I find that Hutchins™
observing presence at the rally on September 16 was linked
to the fact that NASSCO had scheduled a ‚‚Plate-Cutting
Ceremony™™ for the same afternoon, to be attended by Navy
officials and local dignitaries, and Hinrichsen, recalling 1980,
feared a union disruption of that ceremony, perhaps one that
would be discussed during the sandpit rally.) Similarly,
Hinrichsen™s subordinate, Breece, admittedly carried a video
camera as he stood in or near the gate 6 guardhouse while
observing the happenings at rallies called outside gate 6 in
March. (Breece also admittedly ‚‚pointed™™ his camera jok-
ingly at a worker entering through gate 6, after the worker
had, with equally facetious intent, called-out, ‚‚Hey Woody,
take my picture.™™)While merely carrying videotaping equipment may nothave the same tendency to coerce employees engaged in pro-
tected activities or to deter their participation in them as does
actual taping of their activities, I cannot say that it has no
such tendency. Indeed, to carry the camera is to threaten its
use; and when employees cannot be certain what actions or
statements on their part might cause the camera carrier to
switch it on, it may be presumed that the mere presence of
the camera will inhibit or chill them in saying or doing
things that are nevertheless protected by Section 7.80Accord-ingly, I conclude that while NASSCO agents could lawfully
observe these rallies, NASSCO violated Section 8(a)(1) when
its agents carried or displayed cameras in the course of their
observing.G. The New System on Building 15 Introduced inLateOctober
1. Pertinent facts recapitulated and amplifiedHinrichsen met in mid-October with Hallett, NASSCO™svice president and CFO, and Tom Fawcett, NASSCO™s per-
sonnel director. Hallett told Hinrichsen and Fawcett that an
‚‚upgrade™™ in the plant protection security camera system
was in the works, mainly to get better coverage of parking
lots and a trolley stop across the street from gate 6, and, as
well, to get better views of gate 6 itself, and the front door
entrance to the ‚‚I/R Building™™ (building 1), just inside gate
6. Hallett explained that a number of new cameras would beVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00535Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
81By this time, I note, the Regional Director had already issuedat least one complaint charging NASSCO with unlawful videotaping,
and the unions had resumed their rallies at gate 6, following a sum-
mer hiatus.82This was apparently a reference to Godinez himself. Godinezand employee Russell testified that on one or more occasions soon
after the new camera was installed, they perceived that the camera
was ‚‚tracking™™ or ‚‚following™™ Godinez as he moved among work-
er-participants in rallies at gate 6 and paused to converse with stew-
ards or others. I will not find it necessary to determine if Godinez™
or Russell™s perception of Godinez as the target of the new camera™s
initial monitoring was correct. For one thing, the camera in question
now operates on ‚‚autoscan™™; for another, my recommended order
provides that NASSCO may not use any surveillance technology to
purposefully monitor peaceful union rallies or other protected, con-
certed activities at gate 6 or elsewhere on NASSCO™s premises.83I think Hutchins here used the word agitation, and that adjura-tion is simply a mistranscription by the reporting service. Moreover,adjuration would be a strange word for Hutchins to use, especiallyin this context.installed on light poles in the parking lots across the street,and a new camera would be put atop building 15. (There
were already two existing cameras mounted on building 15
to scan the gate 6 environs, but these did not cover the im-
mediate gate 6 entry area, which was directly visible to
guards in the guardshack, nor the entrance to building 1.)
Hallett asked Hinrichsen if he had any objections to the new
camera on building 15; Hinrichsen said he didn™t, ‚‚as long
as it was a security camera,™™ but he added, ‚‚I don™t think
we ought to be taping these little gate rallies that are occur-
ring,™™ because ‚‚it appeared that things were calming down
and I didn™t see any reason to tape.™™81Hinrichsen announced more details of the upgrading plansin letters sent on October 25 to Godinez and agents of the
other unions. In material part, this is what Hinrichsen said:In the interest of improving plant security we will beinstalling some new monitoring cameras such as we
presently have in operation in various locations. One
... will be installed at Gate 6 and up to four addi-

tional cameras will be installed in Parking Lot #1.
These cameras will be monitoring only but will have
the ability to video tape if the security officers believe
conditions are such that a record is needed.Our purpose in notifying you is so that you will beaware of these cameras. It is not our intent to record
the peaceful informational meetings that you have been
holding on Company property at Gate 6.Godinez protested this announcement in a letter of replywhich he hand-delivered to Hinrichsen on October 28. In the
letter, Godinez reminded Hinrichsen that the Board had al-
ready issued complaints against, among other things,
NASSCO™s ‚‚illegal use of video cameras.™™ He also claimed
that the now-installed camera on building 15 was being
pointed at workers ‚‚while they talked to the Union Activ-ist.™™82He also found it ‚‚completely intolerable™™ that a‚‚huge Directional Mike™™ had been installed ‚‚next to the
new camera that points at every worker who is being viewed
at the peaceful meetings.™™ He also noted that ‚‚workers have
pointed out that out of all the NASSCO security cameras,
this is the only one with an audio set up.™™ He closed with
a request that Hinrichsen ‚‚[p]lease see that the Camera is
not pointed at us during our meetings and get rid of that
microphone by today, so we can hold our peaceful meeting
tomorrow morning.™™Hinrichsen and Godinez had further exchanges of cor-respondence on this subject: Hinrichsen reiterated in his first
reply letter that ‚‚it is not our intent to record these public
peaceful meetings,™™ and suggested further that if Godinez or
other union leaders didn™t feel ‚‚comfortable having your
meetings in our parking lot near gate 6, please feel free to
have your meetings at some other location.™™ And in another
reply on October 29, Hinrichsen stated, ‚‚For the third time
in writing, let me repeat that we do not intend to voice
record your peaceful meetings or to videotape your peaceful
meetings.™™ I note, however, that Hinrichsen did not disavow
his original announcement that ‚‚[t]hese cameras ... will

have the ability to video tape if the security officers believe
conditions are such that a record is needed.™™ Neither did he
agree to remove the microphone.The much-disputed microphone associated with the newcamera appears to have remained in operation until shortly
after February 11, 1994, although the microphone setup itself
became the subject of two refinements between late October
and February 11. Thus, at some point in late 1993, the boom
microphone attached originally to the camera itself was re-
moved and replaced by a less conspicuous microphone
mounted remotely, on the framework of a ‚‚Digi-Dot™™ sign
at a higher elevation than the mounted camera™s position.
However, Hutchins and Clark, the maintenance supervisor
with whom Hutchins was then working on perfecting the
new system, found this intermediate location unsuitable.
They eventually got approval (from Hallett, apparently; in
any case, not from Hinrichsen) to engage a private contractor
to install a new microphone, concealed within a small elec-
trical junction box having sound holes only on its underside,
and installed halfway down an ivy covered wall on the street
side of building 15, near gate 6. The new microphone sys-tem, connected by wiring inside green painted conduit back
to the new camera on the roof, was installed on or about
February 1.Hutchins™ responses during examination from the benchmake it reasonably clear that he and Maintenance Supervisor
Clark intended by this February 1 microphone refinement to
get better quality sound transmission of things being said in
union rallies at gate 6. Thus, Hutchins acknowledged that the
reason for scrapping the previous microphone arrangement
on the Digi-Dot sign was that it was was positioned so high
that ambient street noise ‚‚eliminated being able to hear any-
thing or pick up specific information or communications that
we were trying to pick up.™™ Then, asked, ‚‚Specifically, what
were those communications you were trying to pick up?,™™
Hutchins replied, ‚‚The bullhorns or whatever was going on,
adjuration,83things of this nature.™™ However, the concealedmicrophone was itself scrapped after the unions made a pro-
test to Hinrichsen during a bargaining session on February
11. Moreover, Hinrichsen issued a memo to Hutchins on
February 16, stating, inter alia, ‚‚Recently, I discovered ...

that the ... microphones were installed on the wall of

Building 15 .... I 
have directed Jim Clark to remove them... [and] not to reinstall them any place else. Under no cir-
VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00536Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 537NATIONAL STEEL & SHIPBUILDING CO.cumstances should anything of a similar nature be installedwithout my knowledge.™™However, the new camera on building 15 was never re-moved, even though it now operates in ‚‚autoscan™™ mode,
panning across certain areas around gate 6, and stopping at
prescribed points, such as the entrance doors to Building 1,
the newspaper rack area next to gate 6, the parking lot im-
mediately in front of gate 6, and the trolley stop located on
a street median opposite gate 6. In this regard, I credit
Hutchins that the camera has been operating on that
preprogrammed series of automatic sweeps and stops since
about 2 weeks after it was originally installed. I also credit
Hutchins that he gave explicit orders to officers in the Secu-
rity Department who monitor the camera that the camera was
not to be taken off autoscan or to be used to follow union
officials or employee-activists. (Many officers in Hutchins™
department backed him up on this, and the parties stipulated
that the other security officers employed during relevant peri-
ods would likewise testify that they had such orders and
never disobeyed them.) Nevertheless, the new camera appar-
ently continues to have the ‚‚ability to videotape.™™2. Concluding analysisI agree with most of the General Counsel™s points and rea-soning in support of his charge that NASSCO™s operation of
the new camera violated Section 8(a)(1). Thus, it is true, as
the General Counsel points out, that the entrance to building
1 is the only area viewed by the new camera that was not
already covered at least to some degree either by existing se-
curity cameras on building 15 or by the eyes of guards at
the guardhouse ,just inside gate 6. Moreover, the General
Counsel makes a solid point when he argues (Br. 40) that,[e]ven if the doors to Building 1 need to be observed,a fixed camera (without a microphone) would have suf-
ficed. The microphones, of course, reveal the true pur-
pose of the installation; listening to (as well as viewing)
the employees™ union activities. If microphones truly
had a security purpose, they would have already been
on all the [plant protection] surveillance cameras.Thus, I find in all the circumstances that the ‚‚micro-phone™™ feature of the new camera betrayed NASSCO™s wish
at least to listen in on things being said during gate 6 rallies,
and a similar motivation may be imputed to its installation
of the new camera on building 15. Beyond this, however, I
find it significant that Hinrichsen announced to the unions in
late October that the new system involved a new feature, the
‚‚ability to video tape if the security officers believe condi-
tions are such that a record is needed.™™ This announcement
clearly implied that NASSCO™s ‚‚security officers™™ would be
making a special point of ‚‚monitoring™™ the rallies via the
new video/audio system, and were prepared instantly to
switch on the video/audio ‚‚record™™ feature whenever they
might perceive a ‚‚condition™™ they felt deserved recording.
I also note in this regard that NASSCO has not offered any
other reason for introducing a microphone and the ‚‚ability
to video tape™™ into the new camera system. And clearly, it
has for years operated a system of passive monitoring cam-
eras apparently lacking those features without any showing
that such a system is inadequate to its legitimate, plant pro-
tection security needs, or the Navy™s specifications.Accordingly, in general agreement with the General Coun-sel™s arguments, I conclude that that a significant reason for
the new camera-with-microphone, as originally set up and re-
fined through early February 1994, was NASSCO™s wish to
remotely monitor the gate 6 rallies by video/audio means. I
further judge that this was a kind of ‚‚anticipatory™™ monitor-
ing, which, when linked to the new system™s ability-to-video-
tape feature, falls within the general proscriptions against
‚‚pictorial recording™™ of peaceful, protected activities re-
affirmed in F.W. Woolworth
, supra. Beyond that, I judgethat NASSCO has not solidly justified such recording or im-
plicit threat to record.In reaching these conclusions I do not find it significantthat NASSCO may only have intended by its introduction of
the new video/audio system to have the ‚‚ability™™ to make
a permanent record of events during gate 6 rallies judged by
the ‚‚security officers™™ to warrant such a record. These par-
ticular features of the new camera necessarily implied to em-
ployees that NASSCO agents would be using electronic de-
vices to watch, or ‚‚monitor™™ their protected activities at gate
6 on an ongoing basis. Moreover, because such monitoring
was being done by video/audio devices that could be quickly
switched over to ‚‚record™™ mode, the devices themselves
were instruments of ‚‚pictorial™™ (and ‚‚audial™™) record-
keeping.™™ Thus, the impact on employees of the introduction
and use of the system announced by Hinrichsen in late Octo-
ber would seem to be just as unlawfully coercive as if an
employer agent, shouldering a portable camera, were stand-
ing by and peering through the viewfinder at the ralliers,
who could not be sure whether, or when, the camera might
actually be ‚‚recording™™ their lawful activities. And seen this
way, the mere operation of the new camera (whether or not
linked to a microphone) would have at least as much tend-
ency to chill or coerce employees in the exercise of Section7 rights as did Hutchins™ and Breece™s unlawful display of
video gear while otherwise lawfully ‚‚observing™™ union ral-
lies, supra. Relatedly, for both of the foregoing reasons, the
act of intentionally ‚‚monitoring™™ protected activities through
video/audio gear is qualitatively different from, and ‚‚more
than,™™ the kind of lawful, ‚‚mere observation™™ of those ac-
tivities contemplated in cases referred to in F.W. Wool-
worth, supra.Thus, I conclude as a matter of law that NASSCO™s con-tinued operation of the new cameraŠwith or without micro-
phoneŠfor the purpose of enabling ‚‚monitoring™™ and pos-
sible recording of gate 6 rallies violated Section 8(a)(1).REMEDYHaving found that certain actions of NASSCO constitutedunlawfully coercive surveillance of employees engaged in
peaceful concerted activity protected by Section 7 of the Act,
I will order it to cease and desist from such behavior and
to take certain affirmative action, including by posting a no-
tice to employees assuring them it will not commit violations
of the type found herein or any like or related violations. The
main provisions of my order are relatively easy to define and
rationalize: Because NASSCO™s violations all involve at their
essence the purposeful recording of or threat to record em-
ployees engaged on its premises in protected concerted ac-
tivities, NASSCO must stop using any video/audio-capturing
devices for that purpose; and, similarly, its agents must stopdisplaying or carrying such devices while otherwise lawfullyVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00537Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
84Thus, NASSCO might be forced to cease all plant protectionvideo monitoring entirely. (The Navy probably wouldn™t like that,
and neither, presumably, would NASSCO™s employeesŠwho, as
Godinez has variously insisted, are fearful of theft or assault in
NASSCO™s immediate neighborhood, and who park their cars in lotsmonitored by these cameras, or get off at a nearby trolley stop
across the street from gate 6, also covered by these cameras.) Or
perhaps NASSCO might be permitted to maintain the passive sur-
veillance system, but be held to a duty to ‚‚avert its eyes™™Špresum-
ably, by cutting off the video feed from any camera in the systemŠ
whenever it might appear that union activities were taking placewithin the monitoring sweep of those constantly-operating cameras,
or were ‚‚about to™™ take place. (In the discharging of this presumed
‚‚duty,™™ NASSCO would probably exacerbate the very problem
sought to be remedied, because it would necessarily require some re-
sponsible agent of NASSCO to engage in a continuous study of the
video monitor, and to become especially vigilant whenever known
or suspected union agents or stewards or rank-and-file workers be-
lieved to be strong union adherents might appear on screen, against
the possibility that two or more of them might gather together to
conduct some form of union activity that is not to be captured by
video.) Or, failing that, NASSCO might be required to restrict any
union or other protected concerted activity on its premises to ‚‚non-
public™™ locations outside the viewing range of the video cameras.
(The record does not clearly show that there are areas that these
cameras can™t see. But even if there are, NASSCO™s resort to this
course would deprive the unions and the bargaining unit employees
of their traditional forumŠthe parking lot immediately outside gate
6Šfor communicating job related concerns among themselves and/or
for delivering protests to company management about such con-
cerns.)observing any such activities. However, for reasons furtherexplained below, nothing in this order is intended to prevent
NASSCO from using routine, passive video camera surveil-lance of shipyard environs for legitimate plant protection or
security purposes, even if by such surveillance, images of
protected activities may incidentally be transmitted to secu-
rity officers monitoring these cameras.In addition, I agree with the General Counsel thatNASSCO™s unlawful videotaping of gate 6 rallies in the
spring of 1993 requires an affirmative remedyŠdestruction
of all tape records of those rallies currently in NASSCO™s
possession. In this regard, I recognize, as NASSCO has in-
sisted, that Hutchins™ taped record of the morning rally at
gate 6 on March 17, alone among all such tapes, served an
‚‚evidentiary™™ function in this case. Indeed, it was received
as an exhibit, and I relied on it, in part, to find that the
unions got the word out to workers to ‚‚punch-out™™ their
timecards before attending the sandpit rally the same dayŠ
a signal that ‚‚something™™ was ‚‚up™™ that would prevent the
workers from making a timely return to their jobs after the
lunchtime rally. The evidentiary purpose of that tape has now
been served; thus, I can see no business reason for NASSCO
to retain that tape. However, recognizing that the tape is now
an official exhibit in this case, my order that NASSCO shall
destroy this tape as well as any other tapes in its possession
of gate 6 rallies in the spring of 1993, is not intended to
reach the official exhibit, nor to require NASSCO™s attorneys
or any other party to destroy the copies of that tape each was
entitled to retain as part of its legal file in association with
this case.Were it not for the ongoing, ability-to-videotape feature ofthe new camera on building 15, the foregoing remedial order
provisions might suffice to remedy the violations I have
found. However, the ability-to-videotape feature leaves em-
ployees uncertain as to whether or when security officers
monitoring their rallies might decide to make a pictorial
record of their activities; thus, as previously noted, the exist-
ence of this feature has an inherent tendency to chill not just
lawful conduct during such rallies, but to deter employees
from participating at all in such rallies. And because of this,
I judge that additional affirmative action by NASSCO is re-
quired, specifically the disabling of the ability-to-videotape
feature associated with the new camera.On brief (p. 45), the General Counsel would have me gobeyond merely disabling the recording feature of the new
camera and order NASSCO to ‚‚[i]mmediately remove the
permanent remotely controlled surveillance camera located
on the northwest corner of Building 15.™™ In the particular
circumstances, where the new camera in question has been
stripped of its microphone, and now operates on autoscan,
this seems excessive and unwise. Rather, as I explain next,
it seems enough in the circumstances simply to require
NASSCO to get rid of the lingering ability-to-videotape fea-
ture of the new camera so that its function truly merges with
that of the other cameras whose use by NASSCO is not in
legal question.Apart from the ability-to-videotape feature, the new cam-era on building 15 now seems to function, in fact, like the
rest of the passive videocameras in the plant protection sys-
tem. Perhaps the new camera™s autoscanning of the area at
gate 6 used for union rallies has resulted in the transmission
of more images of such activities than previously. But if so,that fact alone would not be so dramatic as to warrant ‚‚re-moval™™ of that camera, especially where no challenge is
raised to the continued use by NASSCO of other security
cameras in the system that likewise have the incidental abil-
ity to transmit images of protected activities at gate 6 or else-
where. Alternatively, if, contrary to my working supposition,
the General Counsel is attacking any video system used byNASSCO which has the mere capability of transmitting an
image of protected activity, I would dismiss that attack as
lacking in merit. The integrated system of video cameras,
when operated and used solely for plant-protection purposes,
was clearly an established condition of employment at the
shipyard, and was ‚‚justified™™ within the meaning of the au-
thorities, supra, by NASSCO™s plant protection needs. More-
over, if NASSCO™s operation of the integrated camera mon-
itoring system were indeed seen as a violation of employees™
rights, I would be left in doubt as to how to remedy such
a presumed violation without requiring NASSCO to do
something that would strike me in all the circumstances as
either impractical, undesirable, or merely silly.84Essentially similar concerns cause me to question the wis-dom of requiring NASSCO to remove a camera from its se-
curity system merely because it may have been originally in-
tended and equipped to do double duty, both as a security
monitoring device and as a means of remote monitoring and
recording of activities at union rallies. Again, now stripped
of its microphone, and now operating in autoscan mode, the
only thing that now distinguishes the camera from the others
in the plant protection network is its ability-to-videotape fea-
ture. And this feature can be disabled, thus returning plantVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00538Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
 539NATIONAL STEEL & SHIPBUILDING CO.protection surveillance conditions at gate 6 to roughly thesame conditions that prevailed there historically. For these
reasons, my order will not require NASSCO to remove thenew camera, but only to physically disable it as a device thatcould be used to ‚‚pictorially record™™ employees engaged inunion or other protected concerted activities at gate 6.[Recommended Order omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00539Fmt 0610Sfmt 0610D:\NLRB\324.066APPS10PsN: APPS10
